Exhibit 10.2

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of January 28, 2013

by and among

EAGLE SPINCO INC.,

as the Borrower,

BARCLAYS BANK PLC,

for itself, as a Lender and as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

for itself, as a Lender and as

Syndication Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION and

ROYAL BANK OF CANADA

as Co-Documentation Agents

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

***************************************

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

THE CREDITS

1.1    Amount and Terms of Commitments    2 1.2    Notes    2 1.3    Interest   
2 1.4    Loan Register    3 1.5    Loans    3 1.6    Conversion and Continuation
Elections    5 1.7    Optional Prepayments    5 1.8    Repayments and Mandatory
Prepayments of Loans    6 1.9    Fees    8 1.10    Termination of Term
Commitments    8 1.11    Payments by the Borrower    8 1.12    Payments by the
Lenders to Administrative Agent; Settlement    9

ARTICLE II.

CONDITIONS

2.1    Conditions of Borrowing of Loans    11

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1    Corporate Existence and Power    13 3.2    Corporate Authorization; No
Contravention    13 3.3    Governmental Authorization    13 3.4    Binding
Effect    14 3.5    Litigation    14 3.6    No Default    14 3.7    ERISA
Compliance    14 3.8    Use of Proceeds; Margin Regulations    15 3.9   
Ownership of Property; Liens    15 3.10    Taxes    15 3.11    Financial
Condition    15 3.12    Environmental Matters    16 3.13    Regulated Entities
   17 3.14    Solvency    17 3.15    Labor Relations    17 3.16    Intellectual
Property    17 3.17    Brokers’ Fees; Transaction Fees    17 3.18    Insurance
   17 3.19    Ventures, Subsidiaries and Affiliates; Outstanding Stock    18
3.20    Jurisdiction of Organization; Chief Executive Office    18 3.21   
Locations of Inventory, Equipment and Books and Records    18 3.22    Other
Financing Documents    18 3.23    Full Disclosure    18 3.24    Foreign Assets
Control Regulations and Anti-Money Laundering    18

 

-i-



--------------------------------------------------------------------------------

          Page 3.25    Patriot Act    19 3.26    Security Documents    19

ARTICLE IV.

AFFIRMATIVE COVENANTS

4.1    Financial Statements    20 4.2    Certificates, Other Information    21
4.3    Notices    22 4.4    Preservation of Corporate Existence, Etc.    23 4.5
   Maintenance of Property    24 4.6    Insurance    24 4.7    Payment of Taxes
and Claims    24 4.8    Compliance with Laws    25 4.9    Inspection of Property
and Books and Records    25 4.10    Use of Proceeds    25 4.11    [Reserved]   
25 4.12    Maintenance of Ratings    25 4.13    Further Assurances    25 4.14   
Environmental Matters    27 4.15    [Reserved]    27 4.16    Designation of
Restricted and Unrestricted Subsidiaries    27 4.17    Post-Closing Matters   
28

ARTICLE V.

NEGATIVE COVENANTS

5.1    Limitation on Liens    28 5.2    Disposition of Assets    30 5.3   
Consolidations, Mergers, etc.    31 5.4    Acquisitions; Loans and Investments
   32 5.5    Limitation on Indebtedness    34 5.6    Employee Loans and
Transactions with Affiliates    36 5.7    [Reserved]    36 5.8    Margin Stock;
Use of Proceeds    37 5.9    Contingent Obligations    37 5.10    Compliance
with ERISA    38 5.11    Restricted Payments    38 5.12    Change in Business   
39 5.13    Change in Structure    40 5.14    Changes in Accounting, Name or
Jurisdiction of Organization    40 5.15    Amendments to Other Financing
Documents and Subordinated Indebtedness    40 5.16    No Negative Pledges    40
5.17    OFAC; Patriot Act    41 5.18    Sale-Leasebacks    41 5.19    [Reserved]
   41 5.20    [Reserved]    41 5.21    [Reserved]    41 5.22    [Reserved]    41
5.23    Permitted Reorganization    41

 

-ii-



--------------------------------------------------------------------------------

          Page

ARTICLE VI.

FINANCIAL COVENANT

6.1    Consolidated Secured Debt Ratio    41

ARTICLE VII.

EVENTS OF DEFAULT

7.1    Events of Default    42 7.2    Remedies    44 7.3    Rights Not Exclusive
   44

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

8.1    Appointment and Duties    44 8.2    Binding Effect    46 8.3    Use of
Discretion    46 8.4    Delegation of Rights and Duties    46 8.5    Reliance
and Liability    46 8.6    Agents Individually    48 8.7    Lender Credit
Decision    48 8.8    Expenses; Indemnities; Withholding    49 8.9   
Resignation of Agents    50 8.10    Release of Collateral or Guarantors    50
8.11    Additional Secured Parties    51 8.12    The Arrangers, the Syndication
Agent and Co-Documentation Agents    51

ARTICLE IX.

MISCELLANEOUS

9.1    Amendments and Waivers    51 9.2    Notices    53 9.3    Electronic
Transmissions    53 9.4    No Waiver; Cumulative Remedies    54 9.5    Costs and
Expenses    54 9.6    Indemnity    55 9.7    Marshaling; Payments Set Aside   
56 9.8    Successors and Assigns    56 9.9    Assignments and Participations;
Binding Effect    56 9.10    Non-Public Information; Confidentiality    59 9.11
   Set-off; Sharing of Payments    61 9.12    Counterparts; Facsimile Signature
   61 9.13    Severability    61 9.14    Captions    61 9.15    Independence of
Provisions    62 9.16    Interpretation    62 9.17    No Third Parties Benefited
   62 9.18    Governing Law and Jurisdiction    62 9.19    Waiver of Jury Trial
   63 9.20    Entire Agreement; Release; Survival    63

 

-iii-



--------------------------------------------------------------------------------

          Page 9.21    Patriot Act    63 9.22    Replacement of Lender    64
9.23    [Reserved]    64 9.24    Creditor-Debtor Relationship    64 9.25   
[Reserved]    64 9.26    Actions in Concert    64

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1    Taxes    65 10.2    Illegality    67 10.3    Increased Costs and
Reduction of Return    68 10.4    Funding Losses    69 10.5    Inability to
Determine Rates    69 10.6    Reserves on LIBOR Rate Loans    70 10.7   
Certificates of Lenders    70

ARTICLE XI.

DEFINITIONS

11.1    Defined Terms    70 11.2    Other Interpretive Provisions    95 11.3   
Accounting Terms and Principles    96 11.4    Payments    96 11.5    [Reserved]
   96 11.6    [Reserved]    96 11.7    Pro Forma Calculations    97 11.8   
Intecreditor Agreement    97

SCHEDULES:

 

1.1    Term Loan Commitments 3.5    Litigation 3.7    ERISA 3.8    Sources &
Uses; Funds Flow Memorandum 3.9    Material Permits 3.10    Tax Returns Under
Audit or Examination 3.11(a)    Historical Financial Statements 3.11(b)    Pro
Forma Financial Statements 3.11(e)    Projections 3.12    Environmental Matters
3.15    Labor Relations 3.16    Intellectual Property 3.17    Brokers Fees;
Transaction Fees 3.18    Insurance 3.19    Ventures, Subsidiaries and
Affiliates; Outstanding Stock 3.20    Jurisdictions of Organization; Chief
Executive Office 3.22    Locations of Inventory, Equipment and Books and Records
3.24    Government Contracts

 

-iv-



--------------------------------------------------------------------------------

3.25    Bonding; Licenses 4.17    Post-Closing Matters 5.1    Liens 5.2   
Dispositions 5.4    Investments 5.5    Indebtedness 5.6    Transactions with
Affiliates 5.9    Contingent Obligations 9.2    Notices 9.9(b)    Competitors
11.1(b)    Immaterial Subsidiaries 11.1(c)    Unrestricted Subsidiaries

EXHIBITS:

 

1.2    Form of Note 1.6    Form of Notice of Conversion/Continuation 1.7    Form
of Notice of Prepayment 2.1    Closing Checklist 4.2(b)    Form of Compliance
Certificate 11.1(a)    Form of Assignment 11.1(c)    Form of Notice of Borrowing

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, supplemented, modified and/or restated from time to time, this
“Agreement”) is entered into as of January 28, 2013, by and among EAGLE SPINCO
INC., a Delaware corporation (“SpinCo” or the “Borrower”) and BARCLAYS BANK PLC,
a Delaware corporation (in its individual capacity, “Barclays”), as
Administrative Agent for the several financial institutions from time to time
party to this Agreement (collectively, the “Lenders” and individually each a
“Lender”).

W I T N E S S E T H:

WHEREAS, Axiall Corporation (f/k/a Georgia Gulf Corporation, “Axiall”) intends
to acquire (the “PPG Acquisition”) SpinCo and its Subsidiaries (collectively,
the “PPG Entities”) from PPG Industries, Inc. (“PPG”) pursuant to that certain
Merger Agreement, dated as of July 18, 2012 and as amended by Amendment No. 1 to
the Merger Agreement, dated as of August 31, 2012, and as may be further amended
as of the date hereof (the “PPG Merger Agreement”), by and among SpinCo, PPG,
Axiall and Grizzly Acquisition Sub, Inc. and PPG intends to transfer the assets
and liabilities related to the PPG Chlor-alkali and Derivatives Business,
including certain subsidiaries of PPG, to SpinCo (the “PPG Separation”) pursuant
to that certain Separation Agreement, dated as of July 18, 2012 (the “PPG
Separation Agreement”), by and between PPG and SpinCo;

WHEREAS, in connection with the PPG Acquisition, Axiall will enter into that
certain (i) Amended and Restated Credit Agreement, dated as of the date hereof
(as amended, amended and restated, supplemented or otherwise modified from time
to time not in violation of this Agreement or the Intercreditor Agreement, the
“ABL Credit Agreement”), by and among Axiall, Royal Group Inc., a Canadian
federal corporation, the lenders and letter of credit issuers party thereto,
SpinCo, GE Capital, as administrative agent, and the other parties from time to
time party thereto in an aggregate principal amount of up to $500,0000,000 (the
“ABL Facility”) and (ii) indenture, dated as of the date hereof (the “RMT Notes
Indenture”), among Axiall, the guarantors party thereto and U.S. Bank, National
Association and the other RMT Note Documents;

WHEREAS, the Borrower has requested that the Lenders enter into this Agreement
in order to make available to the Borrower hereunder a term loan credit facility
(the “Term Loan Facility”) in the aggregate principal amount of $279,000,000
subject to the terms and conditions herein;

WHEREAS, substantially concurrently with the consummation of the PPG Separation,
SpinCo intends to make a cash distribution to PPG consisting of the cash
proceeds of the Loans hereunder (the “Special Distribution”; together with
transactions contemplated by the PPG Acquisition, the PPG Separation, the ABL
Credit Agreement, the RMT Notes and this Agreement, collectively, the
“Transactions”);

WHEREAS, the Lenders have agreed to make the Loans available to the Borrower,
subject to the terms and conditions set forth in this Agreement to (a) finance
the Special Distribution and (b) fund certain fees and expenses associated with
the funding of the Loans and the Transactions;

WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Administrative Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon the Collateral which shall be
equal and ratable with the Lien securing the Secured Notes;

WHEREAS, subject to the terms hereof, (i) each Subsidiary of the Borrower is
willing to guarantee all of the Obligations of the Borrower and to grant to
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and lien upon all of its Collateral.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amount and Terms of Commitments. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower contained herein, each Lender severally and not jointly agrees to make
a Loan to the Borrower on the Closing Date in the principal amount set forth
opposite such Lender’s name in Schedule 1.1 (the “Term Loan Commitments”).
Amounts paid or prepaid in respect of the Loans may not be reborrowed.

1.2 Notes. The Loans made by each Lender shall be evidenced by this Agreement
and, if requested by such Lender, a Note made by the Borrower payable to such
Lender in an amount equal to such Lender’s Loans then outstanding substantially
in the form of Exhibit 1.2 or such other form as may be satisfactory to
Administrative Agent.

1.3 Interest.

(a) Subject to subsections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin. Each determination of an interest rate by Administrative Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. All computations of fees and interest payable under this
Agreement shall be made on the basis of a 360-day year and actual days elapsed,
other than interest in respect of Base Rate Loans that are based upon the “Prime
Rate” pursuant to clause (a) of the definition of “Base Rate”, which shall be
made on the basis of a 365/366-day year. Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Loans in full.

(c) While any Event of Default exists or is continuing under subsection 7.1(a),
7.1(f) or 7.1(g), the Borrower shall pay interest (after as well as before entry
of judgment thereon to the extent permitted by law) on the Loans under the Loan
Documents from and after the date of occurrence of such Event of Default, at a
rate per annum which is determined by adding two percent (2.0%) per annum to the
Applicable Margin then in effect for such Loans (plus LIBOR or the Base Rate, as
the case may be). All such interest shall be payable on demand of Administrative
Agent.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrower shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by
Administrative Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement.

 

-2-



--------------------------------------------------------------------------------

1.4 Loan Register.

(a) [Reserved].

(b) Administrative Agent, acting as a non-fiduciary Administrative Agent of the
Borrower solely for tax purposes and solely with respect to the actions
described in this subsection 1.4(b), shall establish and maintain at its address
referred to in Section 9.2 (or at such other address as Administrative Agent may
notify the Borrower) (A) a record of ownership (the “Register”) in which
Administrative Agent agrees to register by book entry the interests (including
any rights to receive payment hereunder) of Administrative Agent and each Lender
and any assignment of any such interest, obligation or right and (B) accounts in
the Register in accordance with its usual practice in which it shall record
(1) the names and addresses of the Lenders (and each change thereto pursuant to
Sections 9.9 and 9.22), (2) the amount of each Loan and for LIBOR Rate Loans,
the Interest Period applicable thereto, (3) the amount of any principal or
interest due and payable or paid and (4) any other payment received by
Administrative Agent from the Borrower and its application to the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans) are registered obligations,
the right, title and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register
and no assignment thereof shall be effective until recorded therein. This
Section 1.4 and Section 9.9 shall be construed so that the Loans are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

(d) The Credit Parties, Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender for all purposes of
this Agreement. Information contained in the Register with respect to any Lender
shall be available for access by the Borrower, Administrative Agent or such
Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by
Administrative Agent.

1.5 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their applicable Term Loan Commitments;
provided that the failure of any Lender to make its Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).
(x) Base Rate Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$5,000,000 or (ii) equal to the remaining available balance of the applicable
Term Loan Commitments and (y) the LIBOR Rate Loans comprising any Borrowing
shall be in an aggregate principal amount that is (i) an integral multiple of
$1,000,000 and not less than $5,000,000 or (ii) equal to the remaining available
balance of the applicable Term Loan Commitments.

(b) Subject to Article X, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBOR Rate Loans as the Borrower may request pursuant to
Section 1.5(f). Each Lender may at its option make any LIBOR Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time,
subject to Section 1.6(c). For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Loans.

 

-3-



--------------------------------------------------------------------------------

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as Administrative Agent may designate not later than 10:00 a.m.,
New York City time, and Administrative Agent shall promptly credit the amounts
so received to an account as directed by Borrower in the applicable Notice of
Borrowing delivered in accordance with Section 1.5(f) maintained with
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless Administrative Agent shall have received notice from a Lender prior
to the date (in the case of any LIBOR Borrowing), and at least 2 hours prior to
the time (in the case of any Base Rate Borrowing), of any Borrowing that such
Lender will not make available to Administrative Agent such Lender’s portion of
such Loan, Administrative Agent may assume that such Lender has made such
portion available to Administrative Agent at the time of such Loan in accordance
with Section 1.5(c), and Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to Administrative
Agent, each of such Lender and the Borrower severally agrees to repay to
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the greater
of the Federal Funds Rate and a rate determined by Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
shall repay to Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and the Borrower’s obligation to repay Administrative Agent such
corresponding amount pursuant to this Section 1.5(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(f) Borrowing of the Loans shall be made upon the Borrower’s irrevocable
(subject to Section 10.5) written notice delivered to Administrative Agent
substantially in the form of a Notice of Borrowing or in a writing in any other
form acceptable to Administrative Agent, which notice must be received by
Administrative Agent prior to 1:00 p.m. (New York time) (i) on the date which is
one (1) Business Day prior to the requested Borrowing date of Base Rate Loans
and (ii) on the day which is three (3) Business Days prior to the requested
Borrowing date in the case of LIBOR Rate Loans. Such Notice of Borrowing shall
specify:

(i) the aggregate amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $5,000,000);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of LIBOR Rate Loans or Base Rate
Loans; and

(iv) if the Borrowing is to be LIBOR Rate Loans, the Interest Period applicable
to such Loans.

 

-4-



--------------------------------------------------------------------------------

(g) Upon receipt of a Notice of Borrowing, Administrative Agent will promptly
notify each Lender of such Notice of Borrowing and of the amount of such
Lender’s Commitment Percentage of the Borrowing.

(h) Unless Administrative Agent is otherwise directed in writing by the
Borrower, the proceeds of each requested Borrowing will be made available to the
Borrower by Administrative Agent by wire transfer of such amount to the Borrower
pursuant to the wire transfer instructions specified on the signature page
hereto.

1.6 Conversion and Continuation Elections.

(a) The Borrower shall have the option to (i) request that any Loan be made as a
LIBOR Rate Loan, (ii) convert at any time all or any part of outstanding Base
Rate Loans to LIBOR Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate
Loan, subject to Section 10.4, if such conversion is made prior to the
expiration of the Interest Period applicable thereto, or (iv) continue all or
any portion of any Loan as a LIBOR Rate Loan upon the expiration of the
applicable Interest Period. Any Loan or group of Loans having the same proposed
Interest Period to be made or continued as, or converted into, a LIBOR Rate Loan
must be in a minimum amount of $5,000,000. Any such election must be made by
Borrower by 2:00 p.m. (New York time) on the 3rd Business Day prior to (1) the
date of any proposed Loan which is to bear interest at LIBOR, (2) the end of
each Interest Period with respect to any LIBOR Rate Loans to be continued as
such, or (3) the date on which the Borrower wishes to convert any Base Rate Loan
to a LIBOR Rate Loan for an Interest Period in such election. If no election is
received with respect to a LIBOR Rate Loan by 2:00 p.m. (New York time) on the
3rd Business Day prior to the end of the Interest Period with respect thereto,
that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end of its
Interest Period. Borrower must make such election by notice to Administrative
Agent in writing, including by Electronic Transmission. In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) substantially in the form of
Exhibit 1.6 or in a writing in any other form acceptable to Administrative
Agent.

(b) Upon receipt of a Notice of Conversion/Continuation, Administrative Agent
will promptly notify each Lender thereof. In addition, Administrative Agent
will, with reasonable promptness, notify the Borrower and the Lenders of each
determination of LIBOR; provided, that any failure to do so shall not relieve
the Borrower of any liability hereunder or provide the basis for any claim
against Administrative Agent. All conversions and continuations shall be made
pro rata according to the respective outstanding principal amounts of the Loans
held by each Lender with respect to which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect.

1.7 Optional Prepayments.

(a) The Borrower shall have the right at any time and from time to time, upon at
least two (2) Business Days’ (or such shorter period as is acceptable to
Administrative Agent) prior written notice by Borrower to Administrative Agent
(a “Prepayment Notice”), to prepay the Loans, in whole or in part, subject to
the requirements of this Section 1.7 and Section 10.4 and shall be substantially
in the form of Exhibit 1.7 or such other form as may be satisfactory to
Administrative Agent; provided, that LIBOR Loans will be prepayable only on the
last day of the applicable Interest Period unless the Borrower pays any related
breakage costs pursuant to Section 10.4 (but subject to customary escrow or cash
collateral arrangements); provided, further, that each optional prepayment of
the Loans shall be in an amount

 

-5-



--------------------------------------------------------------------------------

that is an integral multiple of $1.0 million and not less than $5.0 million, or,
if less, the outstanding principal amount of the Loans. Optional partial
prepayments of the Loans shall be applied in the manner set forth in subsection
1.8(g).

(b) The notice of any prepayment shall not thereafter be revocable by the
Borrower and Administrative Agent will promptly notify each Lender thereof and
of such Lender’s Applicable Percentage of such prepayment. The payment amount
specified in such notice shall be due and payable on the date specified therein.
Together with each prepayment under this Section 1.7, the Borrower shall pay any
amounts required pursuant to Section 10.4.

(c) Repricing Transactions. In the event that, on or prior to the first
anniversary of the Closing Date, the Borrower (x) makes any prepayment of Loans
in connection with any Repricing Transaction, or (y) effect any amendment of
this Agreement having the effect of a Repricing Transaction, the Borrower shall
pay to Administrative Agent, for the ratable account of each of the Lenders,
(I) in the case of clause (x), a prepayment premium of 1% of the aggregate
principal amount of the Loans being prepaid and (II) in the case of clause (y),
a payment equal to 1% of the aggregate principal amount of the applicable Loans
outstanding immediately prior to such amendment.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under this Section 1.7 if the
Borrower indicates in its notice that such prepayment is conditional upon and if
such prepayment would have resulted from, a refinancing of all of the Loans,
which refinancing shall not be consummated or shall otherwise be delayed.

1.8 Repayments and Mandatory Prepayments of Loans.

(a) Borrower shall repay to Administrative Agent for the ratable account of the
Lenders (i) on the last Business Day of each of March, June, September and
December, commencing with the first such day following the Closing Date, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Loans outstanding on the Closing Date (in each case, as such repayment
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 1.8(g)) and (ii) on
the Maturity Date, the aggregate principal amount of the Loans outstanding on
such date.

(b) [Reserved].

(c) Asset Dispositions. Subject to the terms of the Intercreditor Agreement not
later than five (5) Business Days following the receipt of any Net Cash Proceeds
of any Disposition by a Credit Party or any of its Subsidiaries, such Credit
Party shall make prepayments in accordance with this Section 1.8(c) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that:

(i) no such prepayment shall be required under this Section 1.8(c)(i) with
respect to (A) the Disposition of property which constitutes an Event of Loss,
or (B) Dispositions for fair market value resulting in no more than $10,000,000
in Net Cash Proceeds per Disposition (or series of related Disposition) and less
than $50,000,000 in Net Cash Proceeds in any Fiscal Year;

(ii) Net Cash Proceeds of Dispositions shall not be required to be so applied on
such date to the extent that Borrower shall have delivered a certificate of a
Responsible Officer to Administrative Agent on or prior to such date stating
that such Net Cash Proceeds are committed to be reinvested in fixed or capital
assets useful to the business of the Credit Parties and their respective
Subsidiaries within 12 months following the date of such disposition (which
certificate of a Responsible Officer shall set forth the estimates of the
proceeds to be so expended); provided that

 

-6-



--------------------------------------------------------------------------------

if all or any portion of the amount of such Net Cash Proceeds is not actually
reinvested within 18 months of the date of such disposition, such unused portion
shall be applied on the last day of such period as a mandatory prepayment as
provided in this Section 1.8(c); provided, further, that if the property subject
to such disposition constituted Collateral, then all property purchased pursuant
to this subsection shall be made subject to the Lien of the applicable
Collateral Documents in favor of the Collateral Agent, for the benefit of the
Secured Parties in accordance with Section 4.13;

(iii) to the extent required by the Secured Note Indenture, the amount of any
Net Cash Proceeds of a Disposition may be applied to repurchase Secured Notes
ratably with prepayment of Loans; and

(iv) to the extent required by the ABL Credit Agreement, the amount of any Net
Cash Proceeds of a Disposition of Revolving Priority Collateral may be applied
to repay the ABL Facility.

(d) Event of Loss. Subject to the terms of the Intercreditor Agreement and the
RMT Note Indenture, not later than five (5) Business Days following the receipt
of any Net Cash Proceeds from any Event of Loss by a Credit Party or any of its
Subsidiaries, such Credit Party shall make prepayments in accordance with this
Section 1.8(d) in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that the
Borrower shall have delivered a Certificate of a Responsible Officer to
Administrative Agent on or prior to such date stating that such Credit Party
intends to use an amount equal to such proceeds to repair, replace or restore
any property in respect of which such Net Cash Proceeds were paid or to reinvest
in other fixed or capital assets useful to the business of the Credit Parties
and their respective Subsidiaries, no later than 12 months following the date of
receipt of such proceeds; provided that if the property subject to such Event of
Loss constituted Collateral under the Collateral Documents, then all property
purchased pursuant to this subsection shall be made subject to the Lien of the
applicable Collateral Documents in favor of the Collateral Agent, for the
benefit of the Secured Parties in accordance with Section 4.13;

(ii) if any portion of such Net Cash Proceeds shall not be so applied within 18
months of the receipt of such proceeds, an amount equal to such unused portion
shall be applied on the last day of such period as a mandatory prepayment as
provided in this Section 1.8(d); and

(iii) to the extent required by the ABL Credit Agreement, if the property
subject to such Event of Loss constituted Revolving Priority Collateral, the
amount of any Net Cash Proceeds of an Event of Loss in respect of such Revolving
Priority Collateral may be applied to repay the ABL Facility.

(e) Incurrence of Indebtedness. Not later than five (5) Business Days following
the receipt of net cash proceeds from any incurrence of Indebtedness by any
Credit Party, other than Indebtedness permitted to be incurred pursuant to
Section 5.5, the Borrower shall make prepayments in accordance with this
Section 1.8(e) in an aggregate amount equal to 100% of such net cash proceeds.

(f) Excess Cash Flow. No later than five (5) Business Days after the date on
which the financial statements with respect to each Fiscal Year in which an
Excess Cash Flow Period occurs are or are required to be delivered pursuant to
Section 4.1(a) (without giving effect to any grace period applicable

 

-7-



--------------------------------------------------------------------------------

thereto), the Borrower shall make prepayments in accordance with this
Section 1.8(f) in an aggregate amount equal to the Applicable ECF Percentage of
Excess Cash Flow for the Excess Cash Flow Period then ended minus (B) any
voluntary prepayments of Loans pursuant to Section 1.7 during such Excess Cash
Flow Period, other than prepayments of Loans that reduced amortization payments
scheduled during such Excess Cash Flow Period or prepayments funded with the
proceeds of Indebtedness.

(g) Application of Prepayments. Any prepayments pursuant to Section 1.7 shall be
applied to scheduled repayments of Loans as Borrower shall request and
prepayments pursuant to this Section 1.8 shall be applied to prepay outstanding
Loans first in direct order to scheduled repayments due on the next four
payments due pursuant to this Section 1.8(a) and second, ratably among the
remaining repayments to be made pursuant to this Section 1.8(a). To the extent
permitted by the foregoing sentence, amounts prepaid shall be applied first to
any Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans
with the shortest Interest Periods remaining. Together with each prepayment
under this Section 1.8, the Borrower shall pay any amounts required pursuant to
Section 10.4.

(h) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

(i) Discounted Voluntary Prepayments. Notwithstanding anything to the contrary
in this Agreement, the Borrower shall have the right from time to time to prepay
Loans to the applicable Lenders at a discount to the par value of such Loans and
on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to
a Dutch Auction and the procedures described in the definition thereof; provided
that (A) any Discounted Voluntary Prepayment shall be offered to all Lenders on
a pro rata basis and (B) the Borrower shall deliver to the Administrative Agent
a certificate stating that (1) no Default or Event of Default has occurred and
is continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment), (2) each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 1.8(i) has been
satisfied and (3) the Borrower does not have any MNPI with respect to the
Borrower or any of its Subsidiaries that (a) has not been disclosed or made
available to the Lenders (other than Lenders that do not wish to receive MNPI
with respect to the Borrower, any of its Subsidiaries or Affiliates) prior to
such time and (b) could reasonably be expected to have a material effect upon,
or otherwise be material, (i) to a Lender’s decision to participate in any
Discounted Voluntary Prepayment or (ii) to the market price of the Loans.

1.9 Fees. The Borrower shall pay to Administrative Agent, for Administrative
Agent’s own account, fees in the amounts and at the times set forth in the Fee
Letter.

1.10 Termination of Term Commitments. The Term Loan Commitments shall expire
automatically at 5:00 p.m. New York City time on the Closing Date.

1.11 Payments by the Borrower.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Administrative
Agent (for the ratable account of the Persons entitled thereto) at the address
for payment specified in the signature page hereof in relation to Administrative
Agent (or such other address as Administrative Agent may from time to time
specify in accordance with Section 9.2), and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 1:00 p.m. (New York time)
on the date due. Any

 

-8-



--------------------------------------------------------------------------------

payment which is received by Administrative Agent later than 1:00 p.m. (New York
time) may in Administrative Agent’s discretion be deemed to have been received
on the immediately succeeding Business Day and any applicable interest or fee
shall continue to accrue. The Borrower hereby irrevocably waives the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

(c) Subject to the terms of the Intercreditor Agreement, during the continuance
of an Event of Default, Administrative Agent may, and shall upon the direction
of Required Lenders apply any and all payments received by Administrative Agent
in respect of any Obligation in accordance with clauses first through sixth
below. Notwithstanding any provision herein to the contrary, all amounts
collected or received by Administrative Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, shall, subject to the terms of the
Intercreditor Agreement, be applied as follows:

first, to payment of costs and expenses, including Attorney Costs, of
Administrative Agent payable or reimbursable by the Credit Parties under the
Loan Documents and to all obligations owing to Administrative Agent by any
Non-Funding Lender under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Credit Parties under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Administrative Agent and Lenders;

fourth, to payment of principal of the Obligations;

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whomever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above.

1.12 Payments by the Lenders to Administrative Agent; Settlement.

(a) Administrative Agent may, on behalf of Lenders, disburse funds to the
Borrower for Loans requested. Each Lender shall reimburse Administrative Agent
on demand for all funds disbursed on its behalf by Administrative Agent, or if
Administrative Agent so requests, each Lender will remit to Administrative Agent
its Commitment Percentage of any Loan before Administrative Agent disburses same
to the Borrower. If Administrative Agent elects to require that each Lender make
funds available to Administrative Agent prior to disbursement by Administrative
Agent to the Borrower, Administrative Agent shall advise each Lender by
telephone or fax of the amount of such Lender’s Commitment Percentage of the
Loan requested by the Borrower no later than the Business Day prior to the

 

-9-



--------------------------------------------------------------------------------

scheduled Borrowing date applicable thereto, and each such Lender shall pay
Administrative Agent such Lender’s Commitment Percentage of such requested Loan,
in same day funds, by wire transfer to Administrative Agent’s account, as set
forth on Administrative Agent’s signature page hereto, no later than 1:00 p.m.
(New York time) on such scheduled Borrowing date. Nothing in this subsection
1.12(a) or elsewhere in this Agreement or the other Loan Documents, including
the remaining provisions of this Section 1.12, shall be deemed to require
Administrative Agent to advance funds on behalf of any Lender or to relieve any
Lender from its obligation to fulfill its Term Loan Commitments hereunder or to
prejudice any rights that Administrative Agent, any Lender or the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

(b) [Reserved].

(c) Availability of Lender’s Term Loan Commitment. Administrative Agent may
assume that each Lender will make its Commitment Percentage of each Loan
available to Administrative Agent on the Closing Date. If such Commitment
Percentage is not, in fact, paid to Administrative Agent by such Lender when
due, Administrative Agent will be entitled to recover such amount on demand from
such Lender without setoff, counterclaim or deduction of any kind. If any Lender
fails to pay the amount of its Commitment Percentage forthwith upon
Administrative Agent’s demand, Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately repay such amount to Administrative
Agent. Nothing in this subsection 1.12(c) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Administrative Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its Term Loan Commitments hereunder or to prejudice any rights that the
Borrower may have against any Lender as a result of any default by such Lender
hereunder. To the extent that Administrative Agent advances funds to the
Borrower on behalf of any Lender and is not reimbursed therefor on the same
Business Day as such advance is made, Administrative Agent shall be entitled to
retain for its account all interest accrued on such advance from the date such
advance was made until reimbursed by the applicable Lender.

(d) Return of Payments.

(i) If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from any Credit Party and such related payment is not
received by Administrative Agent, then Administrative Agent will be entitled to
recover such amount from such Lender on demand without setoff, counterclaim or
deduction of any kind.

(ii) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement or any other Loan Document must be
returned to any Credit Party or paid to any other Person pursuant to any
insolvency law or otherwise, then, notwithstanding any other term or condition
of this Agreement or any other Loan Document, Administrative Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Administrative Agent on demand any portion of such amount
that Administrative Agent has distributed to such Lender, together with interest
at such rate, if any, as Administrative Agent is required to pay to any Credit
Party or such other Person, without setoff, counterclaim or deduction of any
kind, and Administrative Agent will be entitled to set-off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.

(e) Non-Funding Lenders. The failure of any Non-Funding Lender to make any Loan
or any payment required by it hereunder, or to fund any purchase of any
participation to be made or funded by it on the date specified therefor shall
not relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make such loan or fund the purchase of any such participation on

 

-10-



--------------------------------------------------------------------------------

such date, but neither Administrative Agent nor, other than as expressly set
forth herein, any Other Lender shall be responsible for the failure of any
Non-Funding Lender to make a loan, fund the purchase of a participation or make
any other payment required hereunder. Notwithstanding anything set forth herein
to the contrary, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” (or
be, or have its Loans and Term Loan Commitments, included in the determination
of “Required Lenders” or “Lenders directly affected” pursuant to Section 9.1)
for any voting or consent rights under or with respect to any Loan Document;
provided, that the Term Loan Commitment of such Non-Funding Lender shall not be
increased or extended without the consent of such Non-Funding Lender. Moreover,
for the purposes of determining Required Lenders, the Loans and Term Loan
Commitments held by Non-Funding Lenders shall be excluded from the total Loans
and Term Loan Commitments outstanding.

(f) Procedures. Administrative Agent is hereby authorized by each Credit Party
and each other Secured Party to establish procedures (and to amend such
procedures from time to time) to facilitate administration and servicing of the
Loans and other matters incidental thereto. Without limiting the generality of
the foregoing, Administrative Agent is hereby authorized to establish procedures
to make available or deliver, or to accept, notices, documents and similar items
on, by posting to or submitting and/or completion on, E-Systems.

ARTICLE II.

CONDITIONS

2.1 Conditions of Borrowing of Loans. The obligation of each Lender to make (or
be deemed to have made) its Loans hereunder is subject to satisfaction of the
following conditions in a manner reasonably satisfactory to Administrative
Agent:

(a) Loan Documents. The Administrative Agent shall have received on or before
the Closing Date all of the agreements, documents, legal opinions, instruments
and other items set forth on the closing checklist attached hereto as Exhibit
2.1, each in form and substance reasonably satisfactory to Administrative Agent;

(b) Transactions. (i) The PPG Acquisition will be consummated substantially
concurrently in accordance with the PPG Merger Agreement without any amendments,
modifications, consents or waivers to any term thereof that is materially
adverse to the interests of the Arrangers and the Lenders, taken as a whole.
Administrative Agent shall have received evidence that (i) the PPG Separation
shall have been consummated in accordance with the PPG Separation Agreement
without any amendments, modifications, consents or waivers to any term thereof
that is materially adverse to the interests of the Arrangers and the Lenders,
taken as a whole; (ii) the RMT Notes shall have been issued in the manner
contemplated by the RMT Note Documents and all or a portion of the RMT Notes
shall be dividended to PPG substantially concurrently with the making of Loans
in satisfaction of the applicable PPG obligations; and (iii) the Special
Distribution to be funded by the Loans will be consummated immediately after the
making of the Loans;

(c) [Reserved];

(d) Payment of Fees and Expenses. The Borrower shall have paid the fees required
to be paid on the Closing Date in the respective amounts specified in
Section 1.9 (including the fees specified in the Fee Letter) and other
compensation payable to the Administrative Agent and the Arrangers and shall
have reimbursed the Administrative Agents for all fees, costs and expenses of
closing presented as of the Closing Date;

 

-11-



--------------------------------------------------------------------------------

(e) Financial Statements. Administrative Agent shall have received the financial
statements and other financial information (including projections) referred to
in Section 3.11;

(f) Material Adverse Effect. As of the Closing Date, there will have been no
Closing Date Material Adverse Effect since December 31, 2011 with respect to the
PPG Chlor-alkali and Derivatives Business;

(g) Solvency Certificate. Substantially concurrently with the consummation of
the Transactions, the Lenders shall have received a certificate of a Responsible
Officer certifying as to the solvency of Axiall, SpinCo and each of their
respective Subsidiaries on a consolidated basis pro forma for the Transactions
as of the Closing Date;

(h) Any representation or warranty (i) by the Borrower in Sections 3.1(a),
(b)(ii) and (c), and Sections 3.2(i) 3.2(ii) (as it relates to the Secured Note
Indenture only), 3.4, 3.8, 3.13(a), 3.14, 3.27 and 3.28 or (ii) by or about the
PPG Chlor-alkali and Derivatives Business in the PPG Merger Agreement (to the
extent that the breach of such representation or warranty would permit Axiall
(or its applicable Affiliate) to not close the PPG Acquisition as a result of
such breach) shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date);

(i) Administrative Agent and each Lender shall have received at least five
(5) days prior to the Closing Date all documentation and other information about
the Borrower as shall have been reasonably requested in writing at least ten
days prior to the Closing Date by the Administrative Agent or the Lenders that
they shall have reasonably determined is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act; and

(j) After giving effect to the Transactions, Axiall and its Subsidiaries
(including SpinCo), shall have outstanding no third party Indebtedness for
borrowed money other than the ABL Facility, the Secured Notes, the Loans and the
RMT Notes and such other Indebtedness as the Arrangers may approve;

provided that, notwithstanding the use by the Credit Parties of commercially
reasonable efforts without undue burden or expense, the failure to create or
perfect security interests in the Collateral (except (i) to the extent that a
Lien of such Collateral may under applicable law be created by execution and
delivery of the Pledge and Security Agreement, (ii) to the extent that a Lien on
such Collateral may under applicable law be perfected by the filing a financing
statement under the UCC or by filings with the United States Patent and
Trademark Office and (iii) the perfection of Liens in Stock and Stock
Equivalents of the Borrower’s domestic Subsidiaries by delivery of stock
certificates ) shall not be a condition to the effectiveness of this Agreement
or the availability of Loans (but shall be required to be satisfied within 90
days of the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion));

provided further that the Administrative Agent and the Lenders acknowledge and
agree the granting of Liens on the Collateral shall not be a condition to the
effectiveness of this Agreement or the availability of Loans so long as the
Administrative Agent and the Lenders are reasonably satisfied that the
requirements set forth in the immediately preceding proviso will be satisfied
promptly following consummation of the PPG Acquisition.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Administrative Agent and each Lender
that the following are, and after giving effect to the Transactions will be,
true, correct and complete (it being understood that (x) references to Credit
Parties include Axiall and its Subsidiaries and (y) prior to Axiall and its
Subsidiaries becoming party hereto, representations and warranties with respect
to them are made to the best knowledge of the Borrower):

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Restricted Subsidiaries (other than Immaterial Subsidiaries):

(a) is a corporation, limited liability company or limited partnership, as
applicable, duly organized, validly existing and in good standing (to the extent
such concept exists) under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable;

(b) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to (i) own its assets, carry on its business and
(ii) execute, deliver, and perform its obligations under, the Loan Documents to
which it is a party;

(c) is duly qualified as a foreign corporation, limited liability company or
limited partnership, as applicable, and licensed and in good standing, under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (b)(i), clause (c) or clause (d), to
the extent that the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Restricted Subsidiaries of any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

(i) contravene the terms of any of that Person’s Organization Documents;

(ii) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(iii) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Restricted Subsidiary of any
Credit Party of this Agreement, or any other Loan Document except (a) for
recordings and filings in connection with the Liens granted to Collateral Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Closing Date, (c) in connection with any enforcement

 

-13-



--------------------------------------------------------------------------------

against any Credit Party, any permits or licenses of the Credit Parties that are
not assignable or transferrable under any federal or state laws or regulations,
or under the terms of any orders or decrees applicable to any Grantor, including
without limitation, Title V permits, RCRA treatment, storage and disposal
permits, and NPESE discharge permits, and (d) those which, if not obtained or
made, would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document to which any
Credit Party or any Restricted Subsidiary of any Credit Party is a party
constitute the legal, valid and binding obligations of each such Person which is
a party thereto, enforceable against such Person in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

3.5 Litigation. Except as specifically disclosed in Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Restricted Subsidiary of any Credit Party or any of their respective
Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein not be
consummated as herein provided.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Administrative Agent’s Liens on the Collateral or the consummation of the
Transactions. No Credit Party and no Restricted Subsidiary of any Credit Party
is in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

3.7 ERISA Compliance. Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
material Benefit Plan, and each trust thereunder (if any), intended to qualify
for tax exempt status under Section 401 or 501(a) of the Code or other
Requirements of Law has received a favorable determination letter from the IRS
or an application for such letter is currently being processed by the IRS with
respect thereto, and to the knowledge of the Credit Parties, nothing has
occurred which would reasonably be expected to prevent, or cause the loss of,
such qualification or result in a Material Adverse Effect. Except for those that
would not reasonably be expected to result in Liabilities in excess of
$5,000,000 in the aggregate, (x) each material Benefit Plan is in compliance
with applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Credit Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any material Benefit Plan to which any Credit Party incurs or
otherwise has or could have a material obligation or any material Liability and
(z) no ERISA Event is reasonably expected to occur. On the Closing Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

 

-14-



--------------------------------------------------------------------------------

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Restricted
Subsidiary of any Credit Party is engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock. Schedule 3.8 contains a description of the Credit
Parties’ sources and uses of funds on the Closing Date, including Loans made on
the Closing Date and a funds flow memorandum detailing how funds from each
source are to be transferred to particular uses.

3.9 Ownership of Property; Liens. Subject to Permitted Liens, each of the Credit
Parties and each of their respective Restricted Subsidiaries has (i) good record
and marketable title in fee simple to, or valid leasehold interests in, all Real
Estate, and (ii) good and valid title to all owned personal/movable property and
valid leasehold interests in all leased personal property, in each instance,
necessary or used in the ordinary conduct of their respective businesses,
except, in each case, to the extent that failure to have such title would not
reasonably be expected to materially impair the value of such Real Estate. As of
the Closing Date, none of the Real Estate of any Credit Party or any Restricted
Subsidiary of any Credit Party is subject to any Liens other than Permitted
Liens. Except as set forth on Schedule 3.9, as of the Closing Date, all material
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

3.10 Taxes. All United States federal and material state, foreign, provincial
and local income and other material tax returns, information returns, reports
and statements (collectively, the “Tax Returns”) required to be filed by any Tax
Affiliate have been timely filed with the appropriate Governmental Authorities,
all such Tax Returns are true and correct in all material respects, and all
material taxes, assessments and other governmental charges and impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any Liability may be added thereto for non-payment thereof except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Tax Affiliate in accordance with GAAP. Except as set forth on Schedule 3.10, as
of the Closing Date, no material Tax Return is under audit or examination by any
Governmental Authority, and no notice of any audit or examination or any
assertion of any claim for material Taxes has been given or made by any
Governmental Authority. Adequate provision has been made for the payment of all
accrued and unpaid federal, state, local, foreign and other material taxes
whether or not due and payable and whether or not disputed.

3.11 Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of each of (A) Axiall and
its Subsidiaries and (B) the PPG Entities, in each case, dated December 31, 2010
and 2011 and the related audited consolidated statements of income or
operations, shareholders’ equity and cash flows for the Fiscal Year ended on
December 31, 2009, 2010 and 2011 and (ii) the unaudited interim consolidated
balance sheet of each of (A) Axiall and its Subsidiaries and (B) the PPG
Entities, in each case, dated September 30, 2012 and the related unaudited
consolidated statements of income and cash flows for the nine months then ended,
in each case, as attached hereto as Schedule 3.11(a):

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures;

(y) present fairly in all material respects the consolidated financial condition
of Axiall and its Subsidiaries and the PPG Entities as of the dates thereof and
results of operations for the periods covered thereby; and

(z) were prepared in accordance with Regulation S-X.

 

-15-



--------------------------------------------------------------------------------

(b) The pro forma unaudited consolidated balance sheet of Axiall and its
Subsidiaries and the PPG Entities delivered on the Closing Date and attached
hereto as Schedule 3.11(b) was prepared giving pro forma effect to the
Transactions, was based on the unaudited consolidated balance sheets of Axiall
and its Subsidiaries and the PPG Entities dated September 30, 2012 and was
prepared in accordance with GAAP, with only such adjustments thereto as would be
required in a manner consistent with GAAP.

(c) Since December 31, 2011, there has been no Material Adverse Effect.

(d) The Credit Parties and their Restricted Subsidiaries have no Indebtedness
other than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Administrative Agent,
including the financial performance projections delivered on the Closing Date
and attached hereto as Schedule 3.11(e), represent the Borrower’s good faith
estimate of future financial performance and are based on assumptions believed
by the Borrower to be fair and reasonable in light of market conditions when
made, it being acknowledged and agreed by Administrative Agent and Lenders that
projections as to future events are not to be viewed as facts and are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, that no assurance can be given that any particular
projection will be realized, and that the actual results during the period or
periods covered by such projections may differ from the projected results and
such differences may be material.

3.12 Environmental Matters. Except as set forth in Schedule 3.12, and except
where any of the following would not reasonably be expected to result in a
Material Adverse Effect, (a) the operations of each Credit Party and each
Restricted Subsidiary of each Credit Party are and have been for the past five
(5) years in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Credit Party and no Restricted Subsidiary of any
Credit Party is party to, and no Credit Party and no Restricted Subsidiary of
any Credit Party and no Real Estate currently (or to the knowledge of any Credit
Party previously) owned, leased, subleased, operated or otherwise occupied by or
for any such Person is subject to or the subject of, any Contractual Obligation
or any pending (or, to the knowledge of any Credit Party, threatened) order,
action, investigation, suit, proceeding, audit, claim, demand, dispute or notice
of violation or of potential liability or similar notice relating in any manner
to any Environmental Laws, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
property of any Credit Party or any Restricted Subsidiary of any Credit Party
and, to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property, (d) no Credit Party and no Restricted Subsidiary of any
Credit Party has caused or suffered to occur a Release of Hazardous Materials
at, to or from any Real Estate, (e) all Real Estate currently (or to the
knowledge of any Credit Party previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Credit Party and each Restricted
Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials except for such Release or contamination that could not reasonably be
expected to result in a Material Adverse Effect to any Credit Party or any
Restricted Subsidiary of any Credit Party, and (f) no Credit Party and no
Restricted Subsidiary of any Credit Party (i) is or has been engaged in, or has
permitted any current or former tenant to engage in, operations or (ii) knows of
any facts, circumstances or conditions, including receipt of any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601 et
seq.) or similar Environmental Laws.

 

-16-



--------------------------------------------------------------------------------

3.13 Regulated Entities. None of any Credit Party, any Person controlling any
Credit Party, or any Restricted Subsidiary of any Credit Party, is (a) an
“investment company” within the meaning of the Investment Company Act of 1940 or
(b) subject to or, if subject to, not exempt from, regulation under the Federal
Power Act, any state public utilities code, or any other federal or state
statute, rule or regulation limiting its ability to incur Indebtedness, pledge
its assets or perform its Obligations under the Loan Documents.

3.14 Solvency. On the Closing Date after giving effect to the Transactions,
Axiall and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Restricted Subsidiary
of any Credit Party, except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 3.15, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Restricted
Subsidiary of any Credit Party, (b) no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Credit Party or any Restricted Subsidiary of any Credit Party and (c) no
such representative has sought certification or recognition with respect to any
employee of any Credit Party or any Restricted Subsidiary of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list as
of the Closing Date of the following Intellectual Property each Credit Party
owns, licenses or otherwise has the right to use: (i) Intellectual Property that
is registered or subject to applications for registration, (ii) Internet Domain
Names and (iii) material Intellectual Property and material Software, separately
identifying that owned and licensed to such Credit Party and including for each
of the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed, (4) as applicable, the registration
or application number and registration or application date and (5) any IP
Licenses or other rights (including franchises) granted by such Credit Party
with respect thereto. Each Credit Party and each Restricted Subsidiary of each
Credit Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Restricted Subsidiary of each Credit
Party do not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
contested any right, title or interest of any Credit Party or any Restricted
Subsidiary of any Credit Party in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except as set forth on Schedule 3.17 and
except for fees payable to Administrative Agent, the Arrangers and Lenders, none
of the Credit Parties or any of their respective Restricted Subsidiaries has any
obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with this Agreement.

3.18 Insurance. Schedule 3.18 lists all liability, property and business
interruption insurance policies and all other material insurance policies
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Restricted Subsidiaries and their respective
Properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar Properties in localities where such Person
operates.

 

-17-



--------------------------------------------------------------------------------

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. All issued and
outstanding Stock and Stock Equivalents of each of the Credit Parties and each
of their respective Restricted Subsidiaries held by any Credit Party or any
Restricted Subsidiary are duly authorized and validly issued and free and clear
of all Liens other than those in favor of the Collateral Agent, for the benefit
of the Secured Parties and Liens permitted pursuant to subsection 5.1(p). All
such securities were issued in compliance with all applicable state, provincial
and federal laws concerning the issuance of securities. As of the Closing Date,
all of the issued and outstanding Stock of each Credit Party (other than Axiall)
and each Restricted Subsidiary of each Credit Party is owned by each of the
Persons and in the amounts set forth in Schedule 3.19. Set forth in Schedule
3.19 is a true and complete organizational chart of the Borrower and all of
their respective Subsidiaries, which the Credit Parties shall update upon
Administrative Agent’s reasonable request following the completion of any
Permitted Acquisition.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business, in each case as of the date hereof,
and such Schedule 3.20 also lists all jurisdictions of organization and legal
names of such Credit Party for the five years preceding the Closing Date.

3.21 Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
in Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Administrative Agent as permanent Collateral locations
change).

3.22 Other Financing Documents. As of the Closing Date, the Borrower has
delivered to Administrative Agent a complete and correct copy of the Other
Financing Documents (including all amendments, supplements and modifications
delivered in connection therewith).

3.23 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Restricted Subsidiaries in the Loan Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Restricted
Subsidiaries in connection with the Loan Documents (including the offering and
disclosure materials, if any, delivered by or on behalf of any Credit Party to
Administrative Agent or the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading in any material respect
as of the time when made or delivered.

3.24 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of a Credit Party is and will remain in compliance in
all material respects with all U.S. economic sanctions laws, Executive Orders
and implementing regulations as promulgated by OFAC, and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. No Credit Party or
Subsidiary of a Credit Party is in violation of any of the country or
list-based, economic and trade sanctions administered and enforced by OFAC. No
Credit Party or Subsidiary of a Credit Party (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has any of its assets located in Sanctioned Entities or
(c) derives any revenues from investments in, or transactions with, Sanctioned
Entities. The Borrower has not used and the Borrower will not use, the proceeds
of any extension of credit hereunder to fund any operation in, finance any
investments or activities in, or make payments to, a Sanctioned Person or
Sanctioned Entity.

 

-18-



--------------------------------------------------------------------------------

3.25 Patriot Act. The Credit Parties and each of their Subsidiaries and
Affiliates are in compliance in all material respects with (a) the Trading with
the Enemy Act, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, (b) the Patriot
Act and (c) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

3.26 Security Documents. Upon consummation of the PPG Acquisition:

(a) Pledge and Security Agreement. The Pledge and Security Agreement shall be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the appropriate offices and all relevant fees paid
and (ii) upon the taking of possession or control by the Collateral Agent of the
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Pledge and Security Agreement), the Liens created by the Pledge
and Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction by the filing of a financing statement or the taking of possession
or control), in each case subject to no Liens other than Permitted Liens.

(b) PTO Filing; Copyright Office Filing. When any patent and trademark security
agreement or copyright security agreement or a short form thereof is filed in
the United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by such agreement shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in Patents registered or applied for with the United States
Patent and Trademark Office or Copyrights registered or applied for with the
United States Copyright Office, as the case may be, in each case subject to no
Liens other than Permitted Liens.

(c) Mortgages. When entered into, each Mortgage shall be effective to create, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable first priority (except for certain
non-consensual Liens on the Real Estate subject thereto to the extent such Liens
have priority as a matter of law) Liens on, and security interests in, all of
the Credit Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens, and when
the Mortgages are filed (or, in the case of any Mortgage executed and delivered
after the date thereof in accordance with the provisions of Sections 4.13 and
4.17, when such Mortgage is filed in the appropriate office, the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Credit Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Liens permitted by such Mortgage.

 

-19-



--------------------------------------------------------------------------------

ARTICLE IV.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that it shall, and shall cause each of the
Credit Parties and their respective Subsidiaries, so long as any Lender shall
have any Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided, that
monthly financial statements shall not be required to have footnote disclosures
and are subject to normal year-end adjustments). The Borrower shall deliver to
Administrative Agent and each Lender by Electronic Transmission and in detail
reasonably satisfactory to Administrative Agent and the Required Lenders:

(a) as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated and segmented balance
sheets of Axiall and its consolidated Subsidiaries as at the end of the previous
Fiscal Year and the related consolidated and segmented statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
and accompanied by the report of any “Big Four” or other nationally recognized
independent public accounting firm reasonably acceptable to Administrative Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status or exception
as to scope of audit;

(b) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter a copy of the unaudited consolidated and segmented
balance sheets of Axiall and its consolidated Subsidiaries, and the related
consolidated and segmented statements of income, shareholders’ equity and cash
flows as of the end of such Fiscal Quarter and for the portion of the Fiscal
Year then ended, all certified on behalf of the Borrower by an appropriate
Responsible Officer of the Borrower as being complete and correct and fairly
presenting, in all material respects, in accordance with GAAP, the financial
position and the results of operations of Axiall and its Subsidiaries, subject
to normal year-end adjustments and absence of footnote disclosures; and

(c) [Reserved].

(d) if applicable, simultaneously with the delivery of each set of financial
statements referred to in subsections 4.1(a) and (b) above, the related
consolidating financial statements (which may be in footnote form) reflecting
the adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
(if any) from such consolidated financial statements.

All requirements to deliver segmented balance sheets referred to in this
Section 4.1 shall be satisfied by the delivery of such balance sheets as
currently reported in public disclosure documents.

Axiall will hold and participate in a quarterly conference call for Lenders to
discuss financial information delivered pursuant to paragraphs (a) and
(b) above. Axiall will hold such conference call following the last day of each
Fiscal Quarter of Axiall and not later than five (5) Business Days from the time
that Axiall delivers the financial information as set forth in paragraphs
(a) and (b) above. Prior to each conference call, Axiall shall issue a press
release to the appropriate wire services announcing the

 

-20-



--------------------------------------------------------------------------------

time and date of such conference call and, unless the call is to be open to the
public, Lenders, securities analysts and prospective lenders to contact the
office of Axiall’s chief financial officer or investor relations department to
obtain access. If Axiall is holding a conference call open to the public to
discuss the most recent Fiscal Quarter’s financial performance, Axiall will not
be required to hold a second, separate call just for the Lenders.

4.2 Certificates, Other Information. The Borrower shall furnish to
Administrative Agent and each Lender by Electronic Transmission:

(a) together with each delivery of financial statements pursuant to subsections
4.1(a) and 4.1(b), (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of Axiall, describing
the operations and financial condition of the Credit Parties and their
Subsidiaries for the fiscal month or Fiscal Quarter, as applicable, and the
portion of the Fiscal Year then ended (or for the Fiscal Year then ended in the
case of annual financial statements), and (ii) a report setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the most recent
projections for the current Fiscal Year delivered pursuant to subsection 4.2(k)
and discussing the reasons for any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
subsections 4.1(a) and 4.1(b) above, a fully and properly completed Compliance
Certificate certified on behalf of the Borrower by a Responsible Officer of the
Borrower;

(c) promptly after the same are sent, copies of all financial statements and
reports which Axiall sends to its shareholders generally, and promptly after the
same are filed, copies of all material reports and registration statements which
Axiall or any of its Restricted Subsidiaries makes to, or files with, the
Securities and Exchange Commission or any successor;

(d) [Reserved];

(e) [Reserved];

(f) [Reserved];

(g) [Reserved];

(h) [Reserved];

(i) [Reserved];

(j) [Reserved];

(k) as soon as available following the end of each Fiscal Year, but not later
than the last day of February of each year, projections of the Credit Parties’
(and their Subsidiaries’) consolidated and segmented (as currently reported in
public disclosure documents) financial performance for such Fiscal Year on a
month by month basis; and

(l) promptly upon receipt thereof, final copies of any material reports
submitted by the independent registered public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or internal control systems of any Credit Party made by such
accountants, including any comment letters submitted by such accountants to
management of any Credit Party in connection with their services.

 

-21-



--------------------------------------------------------------------------------

Information required to be delivered pursuant to Sections 4.1(a) and (b) and
4.2(c) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been posted on Axiall’s website on the internet (currently [http://www.ggc.com])
or by Electronic Transmission or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov; provided, that Axiall
shall (i) promptly notify Administrative Agent of any such postings and
(ii) deliver paper copies of such information to Administrative Agent or any
Lender that reasonably requests such delivery.

4.3 Notices. The Borrower shall notify promptly Administrative Agent and each
Lender of each of the following (and in no event later than (i) three
(3) Business Days after a Responsible Officer becoming aware thereof in the
cases of clauses (a), (b) and (g) below or (ii) ten (10) Business Days after a
Responsible Officer becoming aware thereof in all other cases):

(a) the occurrence or existence of any Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Restricted Subsidiary of any Credit Party,
or any violation of, or non-compliance with, any Requirement of Law, which, in
either case, would reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect, including a description of such
breach, non-performance, default, violation or non-compliance and the steps, if
any, such Person has taken, is taking or proposes to take in respect thereof;

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Restricted Subsidiary of any
Credit Party and any Governmental Authority which would reasonably be expected
to result, either individually or in the aggregate, in Liabilities in excess of
$30,000,000 (other than any such dispute, litigation, investigation, proceeding
or suspension which would not reasonably be expected to result individually in
Liabilities in excess of $10,000,000);

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Restricted Subsidiary of any Credit
Party (i) which would reasonably be expected to result in Liabilities in excess
of $10,000,000 (or its equivalent in another currency or currencies) or more,
(ii) in which injunctive or similar relief is sought and which would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement, any
other Loan Document or any Other Financing Document;

(e) (i) the receipt by any Credit Party of any notice of violation of or
potential liability or similar notice under Environmental Law if such notice
relates to a violation of or potential liability under Environmental Law that
would reasonably be expected to result in Environmental Liabilities in excess of
$10,000,000 for any such violation or potential liability, individually, or in
excess of $30,000,000 over any one Fiscal Year, (ii) (A) unpermitted Releases,
(B) the existence of any condition that could reasonably be expected to result
in violations of or Liabilities under, any Environmental Law or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or Liability
under any Environmental Law which in the case of clause (A), (B) or (C) would
reasonably be expected to result in Environmental Liabilities in excess of
$10,000,000 for any individual occurrence, or in excess of $30,000,000 over any
one Fiscal Year (iii) the receipt by any Credit Party

 

-22-



--------------------------------------------------------------------------------

of notification that any property of any Credit Party is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any proposed acquisition or lease of Real Estate (other
than in connection with the Transactions), if such acquisition or lease would
have a reasonable likelihood of resulting in Environmental Liabilities in excess
of $10,000,000 individually, or in excess of $30,000,000 over any one Fiscal
Year;

(f) promptly after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Administrative Agent and Lenders
pursuant to this Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Restricted Subsidiary of any Credit Party;

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Restricted Subsidiary of any Credit Party if the same
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Restricted Subsidiary or
the issuance by or to any Credit Party of any Stock or Stock Equivalent (other
than issuances by Axiall of Stock or Stock Equivalent not requiring a mandatory
prepayment hereunder);

(k) (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of any income
or other material taxes with respect to any Tax Affiliate and (ii) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any material adjustment under
Section 481(a) of the Code, by reason of a change in accounting method or
otherwise; and

(l) any change in the credit rating of any Credit Party.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower, on behalf of the
Borrower, setting forth details of the occurrence referred to therein, and
stating what action the Borrower or other Person proposes to take with respect
thereto and at what time. Each notice under subsection 4.3(a) shall describe
with particularity any and all clauses or provisions of this Agreement or other
Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
under the laws of its jurisdiction of incorporation, organization or formation,
as applicable, except in connection with transactions permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection

 

-23-



--------------------------------------------------------------------------------

with transactions permitted by Section 5.3 and sales of assets permitted by
Section 5.2 and except as would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

(c) preserve or renew all of its registered Trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Restricted Subsidiaries to maintain, and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted and shall make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

4.6 Insurance.

(a) The Credit Parties shall maintain, and shall cause their Restricted
Subsidiaries to maintain, insurance with responsible carriers against such risks
and in such amounts, and with such deductibles, retentions, self-insured amounts
and co-insurance provisions, as are customarily carried by similar businesses of
similar size, including property and casualty loss, workers’ compensation and
interruption of business insurance.

(b) The Credit Parties shall (i) cause any property and casualty insurance
policies with respect to the Mortgaged Property to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
which endorsement or policy shall provide that, from and after the Closing Date,
if the insurance carrier shall have received written notice from the
Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Credit Parties and
(ii) cause all such insurance relating to any property or business of any Credit
Party to name Collateral Agent as additional insured or Mortgagee and loss
payee, as appropriate. All policies of insurance on real and personal property
of the Credit Parties will contain an endorsement, in form and substance
acceptable to Collateral Agent, showing loss payable to Collateral Agent (Form
CP 1218 or equivalent) and extra expense and business interruption endorsements
under such policies directly to the Borrower and the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Collateral Agent nor any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement,” or in the case of a policy insuring equipment, to contain an
“Actual Cost Endorsement,” or similar endorsement without any deduction for
depreciation, and such other provisions as may be customary with companies in
the same or similar businesses; deliver original or certified copies of all such
policies or a certificate of an insurance broker to the Collateral Agent; cause
each such policy to provide that it shall not be canceled or not renewed upon
less than 30 days’ prior written notice thereof by the insurer to the Collateral
Agent; deliver to the Collateral Agent, prior to the cancellation or nonrenewal
of such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent) or
insurance certificate with respect, thereto, together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium thereof.

4.7 Payment of Taxes and Claims. Each Credit Party shall, and shall cause each
of its Restricted Subsidiaries to, duly pay and discharge all United States
federal, state and provincial taxes and all other material taxes, assessments
and other similar governmental charges or levies imposed upon or against it or
its properties or assets, except for (and to the extent of) taxes, assessments
and governmental charges the validity of which is being contested in good faith
by appropriate proceedings diligently pursued which stay the filing or
enforcement of any Lien, as the case may be, and with respect to which adequate
reserves have been set aside on its books to the extent required by GAAP.

 

-24-



--------------------------------------------------------------------------------

4.8 Compliance with Laws. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, comply with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records. Each Credit Party will, and
will cause each of its Restricted Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP in all material
respects, and will, and will cause each of its Restricted Subsidiaries to, keep
adequate records and books of account in which complete and correct entries in
all material respects will be made in accordance with such accounting principles
consistently applied and reflecting all transactions required to be reflected by
such accounting principles. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, with respect to each owned, leased, or controlled
property, during normal business hours and upon reasonable advance notice
(unless an Event of Default shall have occurred and be continuing, in which
event no notice shall be required and Administrative Agent shall have access at
any and all times during the continuance thereof): provide access to such
property to Administrative Agent and any of its Related Persons (subject to
accountants customary policies and procedures), as frequently as Administrative
Agent determines to be appropriate, upon reasonably advance notice to the
Borrower, for the purposes of inspecting and verifying the Collateral and all of
each Credit Party’s books and records (including making extracts and copies
thereof). If an Event of Default has occurred and is continuing, any Lender may
accompany Administrative Agent or its Related Persons in connection with any
inspection at such Lender’s expense.

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) to finance the Special Distribution and (b) to pay costs and
expenses of the Transactions and costs and expenses required to be paid pursuant
to Section 2.1, and all professional fees, investment banking fees, and other
fees and expenses incurred by the Credit Parties in connection with any of the
foregoing or the execution and delivery of this Agreement.

4.11 [Reserved].

4.12 Maintenance of Ratings. The Credit Parties shall use commercially
reasonable efforts to cause the Loans and Axiall’s corporate credit to continue
to be rated by S&P and Moody’s (but not to maintain a specific rating).

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Administrative Agent or the Lenders do not and will not
contain any untrue statement of a material fact and do not and will not omit to
state any material fact or any fact necessary to make the statements contained
therein not misleading in any material respect in light of the circumstances in
which made, and will promptly disclose to Administrative Agent and the Lenders
and correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof.

(b) Promptly upon request by Administrative Agent or Collateral Agent, as
appropriate, the Credit Parties shall (and, subject to the limitations
hereinafter set forth, shall cause each of their Subsidiaries to) take such
additional actions and execute such documents as Administrative Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement or any other Loan Document, (ii) to subject to
the Liens created by any of the Collateral Documents in any of the Properties,
rights or interests covered by any of the Collateral Documents, (iii) to perfect
and maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens

 

-25-



--------------------------------------------------------------------------------

intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Secured Parties the
rights granted or now or hereafter intended to be granted to the Secured Parties
under any Loan Document. Without limiting the generality of the foregoing and
except as otherwise approved in writing by Administrative Agent, SpinCo (and
upon consummation of the PPG Acquisition, SpinCo and Axiall) shall cause each of
its Subsidiaries that are not Immaterial Subsidiaries or Unrestricted
Subsidiaries to become a Credit Party by executing a joinder agreement to the
Guaranty Agreement, shall cause each such Credit Party to grant to Collateral
Agent, for the benefit of the Secured Parties, a security interest in, subject
to the limitations hereinafter set forth, all of such Credit Party’s Property to
secure such guaranty. Furthermore and except as otherwise approved in writing by
Collateral Agent and unless not required under the applicable Collateral
Document, SpinCo (and upon consummation of the PPG Acquisition, SpinCo and
Axiall) shall, and shall cause each of its Subsidiaries that is not an
Immaterial Subsidiary or Unrestricted Subsidiary to, pledge all of the Stock and
Stock Equivalents of each of its U.S. Subsidiaries that is not an Immaterial
Subsidiary (other than U.S. Subsidiaries owned indirectly through a Foreign
Subsidiary) and First Tier Foreign Subsidiaries that are not Immaterial
Subsidiaries (provided, that with respect to (i) any First Tier Foreign
Subsidiary and (ii) any U.S. Subsidiary substantially all of the assets of which
consist of (a) Stock or Stock Equivalents in one or more Foreign Subsidiaries
and (b) assets which are directly related to (and exist only to the extent
necessary for) its corporate existence and its ownership of such Stock or Stock
Equivalents, such pledge shall be limited to sixty-five percent (65%) of such
Foreign Subsidiary’s or such U.S. Subsidiary’s, as the case may be, outstanding
voting Stock and Stock Equivalents and one hundred percent (100%) of such
Foreign Subsidiary’s or such U.S. Subsidiary’s, as the case may be, outstanding
non-voting Stock and Stock Equivalents) in each instance, to Collateral Agent,
for the benefit of the Secured Parties, to secure the Obligations. In the event
any Credit Party acquires any Real Estate with a fair market value in excess of
(x) $15,000,000 individually or (y) $30,000,000 in the aggregate with respect to
all such Real Estate with a fair market value less than $15,000,000, in each
case, after the Closing Date, within thirty (30) days following such
acquisition, such Person shall execute and/or deliver, or cause to be executed
and/or delivered, to Collateral Agent, (v) an appraisal complying with FIRREA,
(w) within forty-five days of receipt of notice from Collateral Agent that Real
Estate is located in a Special Flood Hazard Area, Flood Insurance as required by
subsection 4.6(a), (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Collateral Agent together with an A.L.T.A. lender’s
title insurance policy (or commitment to issue such a policy) in form and
substance reasonably satisfactory to Collateral Agent having the effect of a
loan policy of title insurance) issued by a title insurer insuring (or
committing to insure) that the Mortgage is a valid and enforceable Lien) on the
respective property, free and clear of all defects, encumbrances and Liens other
than Permitted Liens (provided that in jurisdictions that impose mortgage,
documentary stamp or other taxes upon the recording of a Mortgage, such
Mortgages shall not secure Indebtedness in an amount exceeding 100% of the fair
market value of such Real Estate), and (y) then current A.L.T.A. surveys,
certified to Collateral Agent by a licensed surveyor sufficient to allow the
issuer of the lender’s title insurance policy to issue such policy; provided,
that, notwithstanding the foregoing, the Credit Parties shall not be required to
deliver any surveys, zoning reports or zoning letters with respect to a
Mortgaged Property to the extent the title company is willing to issue the
applicable Mortgage Policy with (i) the general or standard survey exception
deleted and (ii) all survey related endorsements (to the extent available in the
applicable jurisdiction and at commercially reasonable rates). In addition to
the obligations set forth in subsections 4.6(a) and 4.13(b)(w), within
forty-five days after written notice from Collateral Agent to the Credit Parties
that any Real Estate is located in a Special Flood Hazard Area, the Credit
Parties shall satisfy the Flood Insurance requirements of subsection 4.6(a). In
connection with each pledge of Stock and Stock Equivalents, the Credit Parties
shall deliver, or cause to be delivered, to Collateral Agent, irrevocable
proxies and stock powers and/or assignments, as applicable, duly executed in
blank. Notwithstanding anything to the contrary contained in this Agreement or
any other Loan Document, for so long as the Secured Notes, ABL Facility or any
Other Pari Passu Lien Obligations or any Permitted Refinancings thereof are
outstanding, the Credit Parties shall only be required to grant a security
interest in Revolving Priority Collateral to the extent required under the ABL
Credit Agreement.

 

-26-



--------------------------------------------------------------------------------

(c) Each Credit Party shall, and shall cause any of its Subsidiaries to, take
such actions as are necessary to ensure that if any Subsidiary that is an
Immaterial Subsidiary or Unrestricted Subsidiary at any time ceases to be an
Immaterial Subsidiary or Unrestricted Subsidiary, as applicable, such Subsidiary
shall promptly guarantee, and pledge its assets to Collateral Agent as
collateral for, the Obligations in the manner and to the extent required by
subsection 4.13(b) above.

4.14 Environmental Matters. Without limiting the generality of the foregoing,
each Credit Party shall, and shall cause each of its Restricted Subsidiaries
that is not a Credit Party to, comply in all material respects with, and
maintain its Real Estate, whether owned, leased, subleased or otherwise operated
or occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority except where
the failure to comply would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect. Each Credit Party shall, and
shall cause each of its Restricted Subsidiaries that is not a Credit Party to,
comply with Environmental Laws applicable to Hazardous Materials, except where
the failure to comply would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect.

4.15 [Reserved].

4.16 Designation of Restricted and Unrestricted Subsidiaries. The board of
directors of Axiall may at any time designate any Restricted Subsidiary of
Axiall as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided, that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) after giving effect to such designation, the Borrower shall be
in pro forma compliance with Section 6.1, (iii) neither Axiall nor SpinCo may be
designated as an Unrestricted Subsidiary, (iv) no subsidiary may be designated
as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” (or the
equivalent term) for the purpose of the ABL Credit Agreement, Secured Notes or
RMT Notes, (v) as of the date of the designation thereof, no Unrestricted
Subsidiary shall own any Stock in Axiall or its Restricted Subsidiaries or hold
any Indebtedness of, or any Lien on any property of Axiall or its Restricted
Subsidiaries, or (vi) the holder of any Indebtedness of any Unrestricted
Subsidiary shall not have any recourse to Axiall or its Subsidiaries with
respect to such Indebtedness; provided, that this clause (vi) shall not apply to
the extent that (x) such Unrestricted Subsidiary’s principal objective is
constructing, acquiring, owning, refurbishing, upgrading or operating an
Ethylene Cracker Facility, (y) any Liens granted in connection with any credit
support or guarantee provided by Axiall or its Subsidiaries in connection
therewith are permitted under Section 5.1 and (z) the percentage of credit
support provided by or direct or indirect liability of the Borrower or any of
its Restricted Subsidiaries in respect of such Indebtedness is less than or
equal to the Borrower’s or Restricted Subsidiary’s percentage ownership of the
Stock of such Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Axiall therein at the
date of designation in an amount equal to the portion (proportionate to Axiall’s
equity interest in such Subsidiary) of the fair market value of the net assets
of such Subsidiary (and such designation shall only be permitted to the extent
such Investment is permitted under Section 5.4); provided, that upon a
redesignation of such Unrestricted Subsidiary as a Subsidiary, Axiall shall be
deemed to continue to have a permanent Investment in a Subsidiary in an amount
(if positive) equal to (a) Axiall’s “Investment” in such Subsidiary at the time
of such redesignation, less (b) the portion (proportionate to Axiall’s equity
interest in such Subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Unrestricted Subsidiary existing at such time and a return on any Investment by
Axiall in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value as determined by Axiall in good faith at
the date of such designation of Axiall’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary. Any designation of a Subsidiary of Axiall as an
Unrestricted Subsidiary will be evidenced to Administrative Agent by

 

-27-



--------------------------------------------------------------------------------

delivering to Administrative Agent a certified copy of a resolution of the board
of directors of Axiall giving effect to such designation and an officers’
certificate certifying that such designation complied with the preceding
conditions. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of and Investments by such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary of Axiall as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under this Agreement, the
Borrower will be in default of such covenants.

4.17 Post-Closing Matters. To the extent not delivered to Administrative Agent
or Collateral Agent, as applicable, on or before the Closing Date, each Credit
Party agrees to, and to cause each of its respective Restricted Subsidiaries to
(a) deliver each of the items set forth on Schedule 4.17 within the time periods
and in the manner specified on such schedule, in each case in form and substance
reasonably satisfactory to Administrative Agent or Collateral Agent, as
applicable and (b) otherwise comply with the requirements set forth on Schedule
4.17.

ARTICLE V.

NEGATIVE COVENANTS

The Borrower covenants and agrees that it shall not and shall cause the Credit
Parties and their respective Subsidiaries not to, so long as any Lender shall
have any Term Loan Commitment hereunder, or any Loan or other Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Restricted Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Restricted
Subsidiary of a Credit Party on the Closing Date and set forth in Schedule 5.1
securing Indebtedness and permitted by subsection 5.5(c), including replacement
Liens on the Property currently subject to such Liens securing Indebtedness
permitted by subsection 5.5(c);

(b) any Lien created under any Loan Document in favor of the Secured Parties
Securing the Obligations;

(c) Liens for Taxes, fees, assessments or other governmental charges (i) which
are not past due or remain payable without penalty, or (ii) the non-payment of
which is permitted by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens which are not past due or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings diligently prosecuted, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject thereto and for which
adequate reserves in accordance with GAAP are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or to secure liability to
insurance carriers;

 

-28-



--------------------------------------------------------------------------------

(f) Liens consisting of judgment or judicial attachment liens (other than for
payment of taxes, assessments or other governmental charges) not constituting an
Event of Default under subsection 7.1(h);

(g) easements, rights of way, zoning and other restrictions, minor defects or
other irregularities in title, and other similar encumbrances incurred in the
Ordinary Course of Business which, either individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the Property subject thereto or interfere in any material respect
with the ordinary conduct of the businesses of any Credit Party or any
Restricted Subsidiary of any Credit Party;

(h) Liens securing Indebtedness permitted under subsection 5.5(d) and 5.5(n);
provided, that (A) such Liens attach concurrently with or within one hundred
eighty (180) days after completion of the acquisition, construction, repair,
replacement or improvement (as applicable) of the property subject to such
Liens, (B) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, replacements thereof and additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (C) such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such assets,
replacements and products thereof and customary security deposits) other than
the assets subject to, or acquired, constructed, repaired, replaced or improved
with the proceeds of such Indebtedness; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;

(i) [Reserved];

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) licenses and sublicenses granted by a Credit Party or any Restricted
Subsidiary of a Credit Party and leases or subleases (by a Credit Party or any
Restricted Subsidiary of a Credit Party as lessor or sublessor) to third parties
in the Ordinary Course of Business not interfering in any material respect with
the business of the Credit Parties and their Restricted Subsidiaries;

(l) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC;

(m) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(n) [Reserved];

(o) Liens securing Indebtedness permitted by subsection 5.5(g) assumed in
connection with any Permitted Acquisition; provided, that (i) such Lien was not
created in contemplation of such Permitted Acquisition or such Person becoming a
Credit Party (or Restricted Subsidiary of a Credit Party), (ii) such Lien does
not extend to any assets other than those of the Target of such Permitted
Acquisition and (iii) such Lien shall be created no later than the later of the
date of such Permitted Acquisition or the date of the assumption of such
Indebtedness;

 

-29-



--------------------------------------------------------------------------------

(p) Liens securing Indebtedness with respect to any Secured Notes Obligations
(as defined in the ABL Credit Agreement on the Closing Date) under the ABL
Facility (or any Permitted Refinancings of the ABL Facility) or Other Pari Passu
Lien Obligations, in each case, to the extent permitted by subsection 5.5(h) and
subject to the terms of the Intercreditor Agreement;

(q) in the case of property of a Canadian Subsidiary with respect to
unregistered Prior Claims for items not yet due and payable;

(r) the reservations, limitations, provisos and conditions expressed in any
original grants from the Crown of real or immovable property, which do not
materially interfere with (i) the ordinary conduct of the business of the
applicable Person or (ii) the use and enjoyment of such real or immovable
property;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Credit Party or any
of their Restricted Subsidiaries in the Ordinary Course of Business;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(u) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided, that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by any Credit Party or
any of their Restricted Subsidiaries in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (ii) such deposit account is not
intended by any Credit Party or any of their Restricted Subsidiaries to provide
collateral to the depositary institution; and

(v) Liens securing Indebtedness or other obligations of the Credit Parties;
provided that such Indebtedness shall not exceed the greater of (i) $100.0
million and (ii) 5.50% of Consolidated Net Tangible Assets at any one time
outstanding.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of (whether in one or
a series of transactions) any Property (including the Stock of any Restricted
Subsidiary of any Credit Party, whether in a public or a private offering or
otherwise, and accounts and notes receivable, with or without recourse), except:

(a) dispositions to any Person other than an Affiliate of a Credit Party of
(i) inventory, or (ii) worn out, obsolete or surplus equipment in the Ordinary
Course of Business;

(b) Dispositions of inventory and goods held for sale in the Ordinary Course of
Business;

(c) transactions permitted under subsection 5.1(k);

(d) dispositions of assets pursuant to sale and leaseback transactions in an
aggregate amount not to exceed $100,000,000; provided, that no Default or Event
of Default is in existence at the time of such disposition or would result
therefrom;

 

-30-



--------------------------------------------------------------------------------

(e) (i) dispositions of those assets set forth in Schedule 5.2; provided, that
no Event of Default is in existence at the time of such disposition or would
result therefrom and (ii) any Aromatics Asset Sale or Building Products Division
Asset Sale;

(f) dispositions of assets from (i) a Credit Party to another Credit Party,
including the dispositions contemplated in the PPG Separation Agreement,
(ii) from a Restricted Subsidiary that is not a Credit Party to a Credit Party
and (iii) from a Restricted Subsidiary that is not a Credit Party to another
Restricted Subsidiary that is not a Credit Party;

(g) dispositions of assets from a Restricted Subsidiary that is not a Credit
Party to another Credit Party for not more than fair market value;

(h) dispositions of Cash Equivalents in the Ordinary Course of Business;

(i) any issuance or sale of Stock or Stock Equivalents in an Unrestricted
Subsidiary;

(j) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the Ordinary Course of
Business and which do not materially interfere with the business of the Credit
Parties and their Restricted Subsidiaries, taken as a whole;

(k) dispositions of assets to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property; provided that to the extent the property being transferred
constitutes Notes Priority Collateral (as defined in the Intercreditor
Agreement), such replacement property shall constitute Notes Priority Collateral
(as defined in the Intercreditor Agreement);

(l) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(m) additional dispositions of assets not otherwise permitted by this
Section 5.2 if, immediately after giving effect to any such disposition, the
aggregate amount (based on the net book value of all such assets) of all such
dispositions does not exceed the lesser of (i) $150,000,000 and (ii) 15% of the
Consolidated Total Assets of the Credit Parties and their Restricted
Subsidiaries (calculated for the fiscal month most recently ended prior to such
disposition for which financial statements have been delivered pursuant to
Section 4.1 on a pro forma basis after giving effect to such disposition);
provided, that (A) no Default or Event of Default is in existence at the time of
such disposition or would result therefrom and (B) the non-cash consideration
received in connection therewith shall not exceed 25% of the total consideration
received in connection with such disposition (it being agreed that non-cash
consideration consisting of Designated Non-Cash Consideration received in
respect of dispositions having an aggregate fair market value in an amount not
to exceed $20,000,000 in the aggregate shall be excluded from such calculation).

5.3 Consolidations, Mergers, etc. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, (a) merge,
amalgamate, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except upon not less than five (5) Business Days prior
written notice to Administrative Agent, (a) any Subsidiary

 

-31-



--------------------------------------------------------------------------------

of Axiall (other than SpinCo) may merge or amalgamate with, or dissolve or
liquidate into, Axiall or a Credit Party, provided, that Axiall or such Credit
Party shall be the continuing or surviving entity and all actions required to
maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of Collateral Agent shall have been completed, (b) any
Foreign Subsidiary may amalgamate, merge or consolidate with or into another
Foreign Subsidiary, provided that if a First Tier Foreign Subsidiary is a
constituent entity in such merger, amalgamation, dissolution or liquidation,
such First Tier Foreign Subsidiary shall be the continuing or surviving entity,
(c) any Subsidiary of Axiall that is not a Credit Party merge or amalgamate
with, or dissolve or liquidate into any other Subsidiary of Axiall that is not a
Credit Party, and (d) any Subsidiary of Axiall (other than SpinCo) may be
dissolved or liquidated, provided that if such Subsidiary is a Credit Party,
such Subsidiary’s assets are transferred to a Credit Party in connection with
such liquidation or dissolution.

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Restricted Subsidiaries to (i) purchase
or acquire, or make any commitment to purchase or acquire any Stock or Stock
Equivalents, or any obligations or other securities of, or any interest in, any
Person, including the establishment or creation of a Restricted Subsidiary, or
(ii) make or commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including without limitation, by way of merger,
amalgamation, consolidation or other combination or (iii) make or purchase, or
commit to make or purchase, any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person including a Credit Party,
any Affiliate of a Credit Party or any Restricted Subsidiary of a Credit Party
(the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) (i) Investments by any Credit Party in any other Credit Party,
(ii) Investments by any Subsidiary that is not a Credit Party in any Credit
Party or any other Subsidiary of any Credit Party, (iv) the Holdco Loan; and
(v) Investments by any U.S. Credit Party in any Canadian Credit Party (as such
terms are defined in the ABL Credit Agreement) in the form of intercompany
advances or loans made for working capital purposes; provided, that (A) if any
Credit Party executes and delivers a note (collectively, the “Intercompany
Notes”) to evidence any such intercompany Indebtedness owing by such Credit
Party, that Intercompany Note shall be pledged and delivered to Collateral Agent
pursuant to the Pledge and Security Agreement as additional collateral security
for the Obligations; and (B) each Credit Party shall accurately record all
intercompany transactions on its books and records;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to subsection 5.2(h);

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under Section 5.6;

(g) Permitted Acquisitions;

(h) Acquisitions not otherwise permitted by this Section 5.4 in an amount not to
exceed $15,000,000 in a single transaction or $50,000,000 in the aggregate
during the term of this

 

-32-



--------------------------------------------------------------------------------

Agreement; provided, that (i) the Credit Parties and their Subsidiaries
(including any new Subsidiary) shall execute and deliver the agreements,
instruments and other documents required by Section 4.13, (ii) such Acquisition
shall be non-hostile and shall have been approved, as necessary, by the target’s
board of directors, shareholders or other requisite Persons, (iii) the assets,
business or division acquired are for use, or the Person acquired is engaged, in
a line of business substantially similar to the business conducted by the Credit
Parties on the Closing Date (and business activities reasonably related,
ancillary or complementary thereto) and (iv) no Default or Event of Default
shall then exist or would exist after giving effect thereto;

(i) additional Investments not otherwise permitted pursuant to this Section 5.4;
provided, that at the time any such Investment is made and immediately after
giving effect thereto (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) the total consideration paid or
payable (including without limitation, all transaction costs, assumed
Indebtedness and Liabilities incurred, assumed or reflected on a consolidated
balance sheet of the Credit Parties and their Restricted Subsidiaries after
giving effect to such Investment and the reasonably anticipated amount of all
deferred payments) for all Investments consummated during the term of this
Agreement pursuant to this clause (i) shall not exceed the greater of
$250,000,000 and 9.25% of Consolidated Net Tangible Assets in the aggregate for
all such Investments outstanding immediately preceding the incurrence thereof
(pro forma after giving effect to such Investment). For the avoidance of doubt,
the restrictions set forth above shall not prohibit or require a reduction of
outstanding Investments that were permitted to be made by this clause (i) at the
time such Investments were made;

(j) any Investments made in connection with any Aromatics Asset Sale or Building
Products Division Asset Sale;

(k) so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, Investments in Unrestricted Subsidiaries and
Foreign Subsidiaries, in an aggregate amount of all such Investments outstanding
at any time not to exceed $20,000,000; and

(l) Investments in any Person (including any Unrestricted Subsidiary) whose
principal objective is constructing, acquiring, owning, refurbishing, upgrading
or operating a facility, a primary purpose of which is the generation or
production of ethylene, including any cracking in connection with such
generation or production (or with the intent to convert or modify to the
generation or production of ethylene, including any cracking in connection with
such generation or production) in an aggregate amount not to exceed
$700,000,000;

(m) additional Investments not otherwise permitted pursuant to this Section 5.4;
provided that at the time any such Investment is made and immediately after
giving effect thereto, the aggregate amount of such Investments consummated
during the term of this Agreement pursuant to this clause (m) shall not exceed
the Available Amount;

(n) Investments by a Credit Party or any of its Restricted Subsidiaries in a
Permitted Joint Venture, so long as:

(i) such Permitted Joint Venture does not have any Indebtedness for borrowed
money at the time of such Investment (or contemplated to be incurred
contemporaneously with such Investment) (other than Indebtedness owing to the
equity holders of such Permitted Joint Venture, a Credit Party or any Restricted
Subsidiary);

 

-33-



--------------------------------------------------------------------------------

(ii) such Permitted Joint Venture is engaged only in a line of business
substantially similar to the business conducted by the Credit Parties on the
Closing Date (and business activities reasonably related, ancillary or
complementary thereto); and

(iii) after giving pro forma effect to such Investment, Axiall would be
permitted to incur $1.00 of additional Indebtedness under Section 4.09(a) of the
RMT Notes Indenture (as in effect on the Closing Date);

(o) Investments made in connection with the initial designation of TCI and/or
the direct holder of the Stock and Stock Equivalents of TCI as an Unrestricted
Subsidiary on the Closing Date following the purchase of such Stock and Stock
Equivalents in accordance with terms of the PPG Merger Agreement;

(p) Investments made solely to effect the Transactions;

(q) Investments represented by Rate Contracts;

(r) Investments to the extent the payment for such Investment is made solely
with Stock or Stock Equivalents of Axiall;

(s) Investments consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(t) Investments consisting of the purchase of Stock and Stock Equivalents of TCI
not owned by any Credit Party or any Restricted Subsidiary of a Credit Party on
the Closing Date in an aggregate amount not to exceed $120,000,000; and

(q) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 5.3 after the Closing Date to
the extent that such investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation.

For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent changes in the value of such Investment, net of any
return representing a return of capital with respect to such Investment.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, create, incur, assume,
permit to exist, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations described in clause (c) of
the definition thereof and permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5, and
Permitted Refinancings thereof;

(d) Indebtedness not to exceed the greater of (x) $150.0 million and (y) 5.5% of
Consolidated Net Tangible Assets in the aggregate at any time outstanding,
consisting of Capital

 

-34-



--------------------------------------------------------------------------------

Lease Obligations or Indebtedness incurred or assumed for the purpose of
financing (or refinancing) all or any part of the cost of acquiring,
constructing, repairing, replacing or improving any Property (and which
Indebtedness is secured by Liens permitted by subsection 5.1(h)) and Permitted
Refinancings thereof;

(e) (i) unsecured intercompany Indebtedness permitted pursuant to subsection
5.4(b) and (ii) the Holdco Loan; provided, that, in each case, such Indebtedness
is subordinated to the Obligations as to right and time of payment and as to
other rights and remedies thereunder on terms reasonably satisfactory to
Administrative Agent;

(f) Indebtedness so long as the Consolidated Coverage Ratio (as defined in the
RMT Indenture on the Closing Date) exceeds 2.00 to 1.00 (calculated for the
Fiscal Quarter most recently ended prior to the incurrence of such Indebtedness
for which financial statements have been delivered pursuant to Section 4.1 on a
pro forma basis after giving effect to such incurrence) and Permitted
Refinancings thereof; provided, that no Default or Event of Default shall have
occurred and be continuing, or would result therefrom;

(g) Indebtedness assumed in connection with any Permitted Acquisition (and
Permitted Refinancings thereof); provided, that such Indebtedness shall not have
been incurred by any party in contemplation of such Permitted Acquisition and
such Indebtedness (and any guarantee thereof) shall be permitted under
Section 5.1 and Section 5.9, respectively, on a pro forma basis at the time of
such assumption;

(h) secured Indebtedness evidenced by (i) (A) the Secured Notes in an aggregate
principal amount not to exceed $447,000,000 and (B) the ABL Facility in an
aggregate principal amount not to exceed the greater of (x) $500.0 million, less
the aggregate amount of all Net Cash Proceeds of Dispositions applied by the
Borrower or any of its Restricted Subsidiaries since the Closing Date to repay
any Loans or to repay any revolving credit Indebtedness under the ABL Facility
and effect a corresponding commitment reduction thereunder or (y) the Borrowing
Base (as defined in the RMT Note Indenture as in effect on the date hereof) as
of the date of such incurrence and, in each case, Permitted Refinancings thereof
(including any guarantees thereof by the Borrower and its Restricted
Subsidiaries) and (ii) Other Pari Passu Lien Obligations in an aggregate
principal amount not to exceed the greater of (x) $800,000,000 (less the
outstanding principal amount, at any time of Secured Notes, Loans and Other Pari
Passu Lien Obligations outstanding at such time) and (y) an amount such that
both before and after giving effect to the incurrence of such Other Pari Passu
Lien Obligations, the Consolidated Secured Debt Ratio would be no greater than
3.50 to 1.00 (calculated for the Fiscal Quarter most recently ended prior to the
incurrence of such Other Pari Passu Lien Obligations for which financial
statements have been delivered pursuant to Section 4.1 on a pro forma basis
after giving effect to such incurrence);

(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the Ordinary Course of Business, and
reimbursement obligations in respect of any of the foregoing (including in
respect of letters of credit issued in support of any of the foregoing);

(j) to the extent constituting Indebtedness, sale and leaseback transactions
permitted under Section 5.2;

(k) Indebtedness of Restricted Subsidiaries which are not Credit Parties in an
aggregate amount at any time outstanding, including Permitted Refinancings
thereof, not to exceed the greater of (x) $150.0 million and (y) 5.5% of the
Consolidated Net Tangible Assets of such Restricted Subsidiary;

 

-35-



--------------------------------------------------------------------------------

(l) Indebtedness of Axiall and its Restricted Subsidiaries in an aggregate
amount at any time outstanding, including Permitted Refinancings thereof, not to
exceed the greater of (x) $150.0 million and (y) 5.5% of Consolidated Net
Tangible Assets;

(m) the RMT Notes in an aggregate principal amount not to exceed $688,000,000
and Permitted Refinancings thereof; and

(n) Indebtedness of a Person that becomes a Restricted Subsidiary and any
Permitted Refinancings thereof so long as (i) such Indebtedness is existing as
the time such Person becomes a Restricted Subsidiary (and is not incurred in
contemplation of such Person becoming a Restricted Subsidiary), (ii) such
Indebtedness (and any guarantee thereof) shall be permitted under Section 5.1
and Section 5.9, respectively, on a pro forma basis at the time of such
assumption and (iii) is Non-Recourse Debt.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Restricted Subsidiaries to,
enter into any transaction with any Affiliate of the Borrower or of any such
Restricted Subsidiary or pay any management, consulting or similar fees to any
Affiliate of any Credit Party or to any officer, director or employee of any
Credit Party or any Affiliate of any Credit Party, except:

(a) as expressly permitted by this Agreement;

(b) pursuant to the reasonable requirements of the business of such Credit Party
or such Restricted Subsidiary upon fair and reasonable terms no less favorable
to such Credit Party or such Restricted Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower or such Restricted Subsidiary and which are disclosed in writing to
Administrative Agent to the extent any such transaction involves aggregate
consideration in excess of $10,000,000;

(c) customary compensation and reimbursement of expenses and indemnity provided
on behalf of officers and directors;

(d) any issuance of Stock and Stock Equivalents of Axiall to Affiliates of
Axiall;

(e) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business;

(f) non-cash loans or advances made by Axiall to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Axiall; and

(g) in connection with the Transactions.

Any such transactions existing as of the Closing Date that involve consideration
in excess of $20,000,000 as described in Schedule 5.6.

5.7 [Reserved].

 

-36-



--------------------------------------------------------------------------------

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Restricted Subsidiaries to, use any portion of
the Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Credit Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Contingent Obligations except in respect of the Obligations
and except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts entered into in the Ordinary Course of Business for bona fide
hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Restricted
Subsidiaries existing as of the Closing Date and listed in Schedule 5.9,
including extension and renewals thereof which do not increase the amount of
such Contingent Obligations or impose materially more restrictive or adverse
terms on the Credit Parties or their Restricted Subsidiaries as compared to the
terms of the Contingent Obligation being renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Administrative Agent title insurance
policies;

(e) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Acquisitions permitted
hereunder this Agreement and (ii) purchasers in connection with dispositions
permitted under subsection 5.2(b);

(f) Contingent Obligations arising under letters of credit;

(g) Contingent Obligations arising under guarantees of obligations of any
Restricted Subsidiary which obligations are otherwise permitted under this
Agreement; provided, that if such obligation is subordinated to the Obligations,
such guarantee shall be subordinated to the same extent;

(h) Contingent Obligations consisting of Indebtedness permitted under
Section 5.2;

(i) Contingent Obligations assumed in connection with any Permitted Acquisition;
provided, that such Contingent Obligations shall not have been incurred by any
party in contemplation of such Permitted Acquisition and Permitted Refinancings
thereof;

(j) Contingent Obligations arising in connection with or incurred pursuant to
any Ethylene Cracker Investment; provided, that at the time such Contingent
Obligations are entered into and immediately after giving effect thereto (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (y) the Consolidated Coverage Ratio (as defined in the RMT
Indenture on the Closing Date) is equal to or exceeds 2.00 to 1.00 (calculated
for the fiscal month most recently ended prior to such incurrence for which
financial statements have been delivered pursuant to Section 4.1 on a pro forma
basis after giving effect to such Contingent Obligation); and

(k) other Contingent Obligations not exceeding $20,000,000 in the aggregate at
any time outstanding.

 

-37-



--------------------------------------------------------------------------------

5.10 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that would reasonably be expected to result in the imposition of a
Lien on any asset of a Credit Party or a Restricted Subsidiary of a Credit Party
with respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA
Event, that would, in the aggregate, have a Material Adverse Effect. No Credit
Party shall cause or suffer to exist any event that would reasonably be expected
to result in the imposition of a Lien on any asset with respect to any Benefit
Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, (i) declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any Stock or Stock Equivalent,
(ii) purchase, redeem or otherwise acquire for value any Stock or Stock
Equivalent now or hereafter outstanding or (iii) make any payment or prepayment
of principal of, premium, if any, interest, fees, redemption, exchange,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to Subordinated Indebtedness (the items described in clauses (i), (ii) and
(iii) above are referred to as “Restricted Payments”); except that:

(a) a Restricted Subsidiary of Axiall may pay a dividend or other distribution
(or, in the case of any partnership or limited liability company, any similar
distribution) to the holders of its Stock or Stock Equivalents on a pro rata
basis;

(b) Axiall may declare and make dividend payments or other distributions payable
solely in its Stock or Stock Equivalents;

(c) SpinCo may make payments in connection with the Special Distribution;

(d) Axiall may make Restricted Payments not otherwise permitted in an aggregate
amount not to exceed the Available Amount;

(e) Axiall may pay any dividend or consummate any irrevocable redemption within
60 days after the date of declaration of the dividend or giving of the
redemption notice, as the case may be, if at the date of declaration or notice,
the dividend or redemption payment would have complied with the provisions of
this Agreement (assuming for purposes of this clause (e) that the giving of a
redemption notice is a Restricted Payment);

(f) Axiall may make any Restricted Payments in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of Axiall) of, Stock or Stock Equivalents of Axiall (other than Stock or Stock
Equivalents constituting Indebtedness) or from the substantially concurrent
contribution of common equity capital to Axiall; provided that the amount of any
such net cash proceeds that are utilized for any such Restricted Payment will be
excluded from the Available Amount;

(g) Axiall and its Restricted Subsidiaries may repurchase, redeem, defease or
otherwise acquire or retire for value Subordinated Indebtedness of a Credit
Party with the net cash proceeds from a substantially concurrent incurrence of
Indebtedness constituting a Permitted Refinancing;

(h) Axiall and its Restricted Subsidiaries may repurchase or otherwise retire
its Stock or Stock Equivalents in connection with the exercise, vesting or award
of Stock or Stock Equivalents

 

-38-



--------------------------------------------------------------------------------

to employees or other qualified recipients made for compensation purposes, to
the extent such Stock or Stock Equivalents so repurchased or retired represent
the exercise price in respect of stock options, or the reduction in Stock or
Stock Equivalents to account for payments in respect of withholding, income or
similar taxes, paid by Axiall or its Restricted Subsidiaries on behalf of such
employees or other qualified recipients;

(i) Axiall and its Restricted Subsidiaries may declare and pay regularly
scheduled or accrued dividends to holders of any class or series of Indebtedness
of the type described in clause (h) of the definition thereof of Axiall or any
of its Restricted Subsidiaries issued on or after the Closing Date in accordance
with Section 5.5;

(j) Axiall and its Restricted Subsidiaries may make loans or advances to
employees or directors of Axiall or any of its Restricted Subsidiaries permitted
under Section 5.6 hereof;

(k) Axiall and its Restricted Subsidiaries may purchase, repurchase, redeem,
defease or otherwise acquire or retire Indebtedness of the type described in
clause (h) of the definition thereof of Axiall or any of its Restricted
Subsidiaries made by exchange for or out of the proceeds of the substantially
concurrent sale of Indebtedness of the same type;

(l) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, Axiall and its Restricted Subsidiaries may purchase,
repurchase, redeem, defease or otherwise acquire or retire Stock or Stock
Equivalents of Axiall held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions shall not exceed the sum of
(A) $10.0 million during any calendar year (with unused amounts being available
to be used in the following calendar year, but not in any succeeding calendar
year) plus (B) the amount of any net cash proceeds received by or contributed to
Axiall from the issuance and sale after the Closing Date of Stock or Stock
Equivalents of Axiall to its officers, directors or employees that have not been
applied to the payment of Restricted Payments pursuant to this clause (l), plus
(C) the net cash proceeds of any “key-man” life insurance policies that have not
been applied to the payment of Restricted Payments pursuant to this clause (l);

(m) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, Axiall may declare and pay dividends to the holders of
common stock of Axiall and/or purchase, repurchase, redeem, defease or otherwise
acquire or retire Stock or Stock Equivalents of Axiall pursuant to a repurchase
program approved by Axiall’s board of directors; provided that the aggregate
amount of cash consideration paid for all such dividends, purchases,
repurchases, redemptions, defeasances or other acquisitions or retirements shall
not exceed $150.0 million during any Fiscal Year; and

(n) so long as no Default or Event of Default has occurred and is continuing or
would be caused thereby, Axiall and is Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $75.0 million since the
Closing Date.

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to, engage in any material line of business
substantially different from those lines of business carried on by it on the
date hereof, or business activities reasonably related, ancillary or
complementary thereto.

 

-39-



--------------------------------------------------------------------------------

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Restricted
Subsidiaries to, make any changes in its equity capital structure, issue any
Stock or Stock Equivalents or amend any of its Organization Documents, in each
case, in any respect materially adverse to Administrative Agent or Lenders.

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Restricted
Subsidiaries to, (i) make any significant change in accounting treatment or
reporting practices, except as required by GAAP, (ii) change the Fiscal Year or
method for determining Fiscal Quarters of any Credit Party or of any
consolidated Subsidiary of any Credit Party, (iii) change its name as it appears
in official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization, in the case of clauses (iii) and (iv), without at
least twenty (20) days’ prior written notice to Administrative Agent and the
acknowledgement of Administrative Agent that all actions required by
Administrative Agent, including those to continue the perfection of its Liens,
have been completed.

5.15 Amendments to Other Financing Documents and Subordinated Indebtedness. No
Credit Party shall, and no Credit Party shall permit any of its Restricted
Subsidiaries directly or indirectly to, change or amend the terms of any
(i) Other Financing Documents in a manner prohibited by the Intercreditor
Agreement, if applicable or (ii) Subordinated Indebtedness if the effect of such
change or amendment with respect to such Subordinated Indebtedness is to:
(A) increase the interest rate which is payable in cash on such Indebtedness by
more than 200 basis points per annum; (B) shorten the dates upon which payments
of principal or interest are due on such Indebtedness; (C) add or change in a
manner materially adverse to the Credit Parties any event of default or add or
make materially more restrictive any covenant with respect to such Indebtedness;
(D) change in a manner materially adverse to the Credit Parties the prepayment
provisions of such Indebtedness; or (E) change the subordination provisions
thereof (or the subordination terms of any guaranty thereof) in a manner adverse
to Administrative Agent and the Lenders.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of any Credit Party or Restricted Subsidiary to pay
dividends or make any other distribution on any of such Credit Party’s or
Restricted Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to the Borrower or any
other Credit Party except pursuant to any document or instrument governing
Indebtedness permitted pursuant to subsections 5.5(c), 5.5(f), 5.5(h), 5.5(k)
and 5.5(m) (in each case that do not impair in any material respect, the Credit
Parties’ ability to satisfy the Obligations (as determined by the Borrower in
good faith). No Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of the Collateral Agent
for the benefit of the Secured Parties, whether now owned or hereafter acquired
except (i) in connection with any document or instrument governing Liens
permitted pursuant to subsections 5.1(a), 5.1(h), 5.1(l), 5.1(o), 5.1(p) and
5.1(v), provided that any such restriction contained therein relates only to the
asset or assets subject to such permitted Liens or (ii) contained in any
agreement entered into in connection with a Permitted Acquisition.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under subsection 7.1(k) and
(ii) unless such Stock and Stock Equivalents are pledged to Collateral Agent,
for the benefit of the Secured Parties, as security for the Obligations, on
substantially the same terms and conditions as the other Stock and Stock
Equivalents of such Credit Party are pledged to Collateral Agent.

 

-40-



--------------------------------------------------------------------------------

5.17 OFAC; Patriot Act. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to fail to comply with the laws, regulations
and executive orders.

5.18 Sale-Leasebacks. Except as otherwise permitted pursuant to subsection
5.2(d), no Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

5.19 [Reserved].

5.20 [Reserved].

5.21 [Reserved].

5.22 [Reserved].

5.23 Permitted Reorganization. Administrative Agent and each of the Lenders
hereby agree that certain restructuring transactions among the Borrower and
their Subsidiaries to be entered into in connection with the Credit Parties’
global tax planning (the “Tax Planning Transactions”) may be consented to by
Administrative Agent (such consent not to be unreasonably withheld or delayed)
on behalf of the Requisite Lenders and that such Tax Planning Transactions shall
not constitute “Investments” or “Dispositions” for purposes of the limitations
of this Agreement; provided, however, that Administrative Agent shall withhold
its consent (and shall be deemed to be acting reasonably in withholding such
consent) to any such transactions that (i) adversely affect the perfection or
priority of the Liens granted pursuant to the Loan Documents, except to the
extent any such Liens are replaced by perfected Liens with the same priority on
assets with substantially equivalent value, as determined by Administrative
Agent in its sole discretion, (ii) adversely affect the value of any Collateral,
including any Stock pledged pursuant to the Loan Documents, except to the extent
any such Collateral is replaced with assets with substantially equivalent value,
as determined by Administrative Agent in its sole discretion, or (iii) release
any Restricted Subsidiary from its Obligations under the Loan Documents, except
to the extent any such guaranty is replaced with a replacement guaranty or other
credit support with substantially equivalent value, as determined by
Administrative Agent in its sole discretion.

ARTICLE VI.

FINANCIAL COVENANT

The Borrower covenants and agrees that it shall not and shall not permit any
Credit Party or any of their Respective Subsidiaries, so long as any Lender
shall have any Commitment hereunder, or any Loan or other Obligation (other than
contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) shall remain unpaid or unsatisfied:

6.1 Consolidated Secured Debt Ratio. The Credit Parties shall not as of the end
of the last day any Fiscal Quarter permit the Consolidated Secured Debt Ratio,
on a pro forma basis, tested for the Test Period ending on the last day of the
most recently ended Fiscal Quarter for which the Credit Parties were required to
deliver financial statements to Administrative Agent in accordance with
Section 4.1, to exceed 3.50 to 1.00.

 

-41-



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of any Loan, including after maturity of
the Loans, (ii) to pay within three (3) Business Days after the same shall
become due, any interest, or (iii) to pay within five (5) Business Days after
the same shall become due, any fee or any other amount payable hereunder or
pursuant to any other Loan Document;

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Credit Party or any of its Restricted Subsidiaries made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made;

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of subsection 4.2(a), 4.2(b), 4.3(a),
4.4(a) or 9.10(d), Section 4.1, 4.9, 4.10 or 4.17 or Article V or VI or the Fee
Letter;

(d) Other Defaults. Any Credit Party or Restricted Subsidiary of any Credit
Party fails to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document, and such Default shall
continue unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date upon which a Responsible Officer of any Credit Party becomes
aware of such Default and (ii) the date upon which written notice thereof is
given to the Borrower by Administrative Agent or Required Lenders;

(e) Cross Default. Any Credit Party or any Restricted Subsidiary of any Credit
Party (i) fails to make any payment in respect of any Indebtedness (other than
the Obligations) or Contingent Obligation having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$50,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or (ii) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness or
Contingent Obligation, if the effect of such failure, event or condition is to
cause, or to permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity (without regard
to any subordination terms with respect thereto), or such Contingent Obligation
to become payable or cash collateral in respect thereof to be demanded;

(f) Insolvency; Voluntary Proceedings. The Borrower ceases or fails, or the
Credit Parties and their Restricted Subsidiaries on a consolidated basis, cease
or fail, to be Solvent, or any Credit Party (i) generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any Insolvency Proceeding with respect to itself; or (iv) takes
any action to effectuate or authorize any of the foregoing;

 

-42-



--------------------------------------------------------------------------------

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party, or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against any such
Person’s Properties with a value in excess of $50,000,000 individually or in the
aggregate and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
(iii) any Credit Party acquiesces in the appointment of a receiver, trustee,
custodian, conservator, liquidator, mortgagee in possession (or agent therefor),
or other similar Person for itself or a substantial portion of its Property or
business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Restricted Subsidiaries involving in the
aggregate a liability of $50,000,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Restricted Subsidiaries which has or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and there shall be any period of ten (10) consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Restricted Subsidiary of any Credit Party thereto or any Credit Party or any
Restricted Subsidiary of any Credit Party shall so state in writing or bring an
action to limit its obligations or liabilities thereunder; or any Collateral
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in the Collateral purported to be covered
thereby or such security interest shall for any reason cease to be a perfected
and first priority security interest in the case of Notes Priority Collateral
(as defined in the Intercreditor Agreement) and second priority security
interest in the case of Revolving Priority Collateral (as defined in the
Intercreditor Agreement), in each case, subject only to Permitted Liens;

(k) Ownership. (i) the direct or indirect sale, lease, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of Axiall and its Restricted Subsidiaries, each taken as a whole, to any
“person” or “group” (as those terms are used in Section 13(d) of the Exchange
Act); (ii) the adoption of a plan relating to the liquidation or dissolution of
Axiall; (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any
“person” or “group” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the voting Stock of Axiall, measured by voting
power rather than number of shares, (iv) upon consummation of the PPG
Acquisition, Axiall shall cease to own, directly or indirectly, 100% of the
voting Stock of SpinCo or (v) “Change of Control” (or other analogous terms or
provision as defined in or reflected in any

 

-43-



--------------------------------------------------------------------------------

Other Financing Document) shall occur. Notwithstanding the foregoing, any
holding company that directly or indirectly owns 100% of the Voting Stock of
SpinCo (and following the PPG Acquisition, 100% of the Voting Stock of SpinCo or
Axiall) shall not be deemed to be a “person” for purposes of clauses (i) and
(iii) above such that the Beneficial Owners of such holding company shall be the
Beneficial Owners of SpinCo’s or Axiall’s, as applicable, Voting Stock for
purposes of clauses (i) and (iii) above; or

(l) Invalidity of Subordination Provisions. The lien subordination provisions of
the Intercreditor Agreement or any agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person deny that it has
any further liability or obligation thereunder, or the Obligations, for any
reason shall not have the priority contemplated by this Agreement or such
subordination provisions.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Administrative Agent may, and shall at the request of the Required
Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans to
be suspended or terminated, whereupon such Commitments shall forthwith be
suspended or terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
7.1(f) or 7.1(g) above (in the case of clause (i) of subsection 7.1(g) upon the
expiration of the sixty (60) day period mentioned therein), the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of Administrative
Agent or any Lender.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agents. Each Lender hereby appoints Barclays (together with
any successor Administrative Agent pursuant to Section 8.9) as Administrative
Agent hereunder and authorizes Administrative Agent to (i) execute and deliver
the Loan Documents and accept delivery thereof on its behalf from any Credit
Party, (ii) execute and deliver the Agreement on its behalf, (iii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly

 

-44-



--------------------------------------------------------------------------------

delegated to Administrative Agent under such Loan Documents and (iv) exercise
such powers as are incidental thereto. Each Lender hereby appoints U.S. Bank
National Association (together with any successor) as its Collateral Agent under
the Collateral Documents and the Intercreditor Agreement and authorizes such
Collateral Agent to (i) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
the Collateral Agent under the Loan Documents and (ii) exercise such powers as
are reasonably incidental thereto.

(b) Pledge and Security Agreement. Each Lender (and each Secured Party by
accepting the benefits of the Collateral Documents) (i) authorizes the
Administrative Agent to become a party to the Pledge and Security Agreement on
behalf of the Secured Parties by executing the Other Pari Passu Lien Secured
Party Consent (as such term is defined in the Pledge and Security Agreement) and
to act as the Authorized Representative (as such term is defined in the Pledge
and Security Agreement) of the holders of the Other Pari Passu Lien Obligations
evidenced by this Agreement for all purposes under the Secured Note Indenture,
the Intercreditor Agreement, the Pledge and Security Agreement and the Other
Note Documents (as defined in the Secured Note Indenture), (ii) accepts and
acknowledges the terms of the Pledge and Security Agreement, including the
provisions of the Secured Note Indenture incorporated therein by reference,
(iii) authorizes the Administrative Agent to appoint and authorize the
Collateral Agent, as Collateral Agent for the Secured Parties under the Pledge
and Security Agreement and the Intercreditor Agreement, to take such action as
agent on its behalf and on behalf of all other Secured Parties and to exercise
such powers under the Pledge and Security Agreement and the Intercreditor
Agreement as are delegated to the Collateral Agent by the terms thereof, and
(iv) accepts and acknowledges the terms of the Intercreditor Agreement
applicable to it and agrees to be bound by the terms thereof applicable to
holders of Other Pari Passu Lien Obligations, with all the rights and
obligations of a Secured Party thereunder and bound by all the provisions
thereof (including, without limitation, Section 9.3 thereof) as fully as if it
had been a Secured Party on the effective date of the Intercreditor Agreement.

(c) Duties as Administrative Agent. Without limiting the generality of clause
(a) above, Administrative Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any proceeding described in subsection 7.1(g) or any other
bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in subsection 7.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) instruct and direct the Collateral Agent under the Collateral Documents
and manage, supervise and otherwise deal with the Collateral, (iv) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(v) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for Collateral Agent and the Lenders for purposes of the
perfection of Liens with respect to any deposit account maintained by a Credit
Party with, and cash and Cash Equivalents held by, such Lender, and may further
authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Collateral Agent, and each Lender hereby agrees to
take such further actions to the extent, and only to the extent, so authorized
and directed.

 

-45-



--------------------------------------------------------------------------------

(d) Limited Duties. Under the Loan Documents, each Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
subsection 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, “Collateral Agent”, as applicable, or the terms “agent”
and “collateral agent” and similar terms in any Loan Document to refer to any
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender or any other Person
and (iii) shall have no implied functions, responsibilities, duties, obligations
or other liabilities under any Loan Document, and each Secured Party, by
accepting the benefits of the Loan Documents, hereby waives and agrees not to
assert any claim against any Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Collateral Agent, Administrative
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Administrative Agent in reliance upon the
instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are incidental thereto,
shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law; and

(b) Administrative Agent shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Credit Party or its
Affiliates that is communicated to or obtained by Administrative Agent or any of
its Affiliates in any capacity.

8.4 Delegation of Rights and Duties. Administrative Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article VIII to the extent provided by
Administrative Agent.

8.5 Reliance and Liability.

(a) Administrative Agent may, without incurring any liability hereunder,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 9.9, (ii) rely on the Register to the extent set
forth in Section 1.4, (iii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Credit
Party) and (iv) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

-46-



--------------------------------------------------------------------------------

(b) No Agent and no Related Person of any Agent shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waives and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of such Agent or, as the case
may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein. Without limiting the foregoing, no Agent:

(i) shall be responsible or otherwise incur liability for any action or omission
taken in reliance upon the instructions of the Required Lenders or for the
actions or omissions of any of its Related Persons selected with reasonable care
(other than employees, officers and directors of Administrative Agent, when
acting on behalf of Administrative Agent);

(ii) shall be responsible to any Lender or other Person for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) makes any warranty or representation, and no Agent shall be responsible,
to any Lender or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Administrative Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by Administrative Agent in connection
with the Loan Documents; and

(iv) shall have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower, any Lender describing such Default or
Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Credit Party to waive and agree not to assert) any right,
claim or cause of action it might have against any Agent based thereon.

(c) Each Lender (i) acknowledges that it has performed and will continue to
perform its own diligence and has made and will continue to make its own
independent investigation of the operations, financial conditions and affairs of
the Credit Parties and (ii) agrees that is shall not rely on any audit or other
report provided by Administrative Agent or its Related Persons (an
“Administrative Agent Report”). Each Lender further acknowledges that any
Administrative Agent Report (i) is provided to the Lenders solely as a courtesy,
without consideration, and based upon the understanding that such Lender

 

-47-



--------------------------------------------------------------------------------

will not rely on such Administrative Agent Report, (ii) was prepared by
Administrative Agent or its Related Persons based upon information provided by
the Credit Parties solely for Administrative Agent’s own internal use, (iii) may
not be complete and may not reflect all information and findings obtained by
Administrative Agent or its Related Persons regarding the operations and
condition of the Credit Parties. Neither Administrative Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Administrative Agent Report or in any related
documentation, (iii) the scope or adequacy of Administrative Agent’s and its
Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Administrative Agent Report or in any related
documentation, and (iv) any work performed by Administrative Agent or
Administrative Agent’s Related Persons in connection with or using any
Administrative Agent Report or any related documentation.

(d) Neither Administrative Agent nor any of its Related Persons shall have any
duties or obligations in connection with or as a result of any Lender receiving
a copy of any Administrative Agent Report. Without limiting the generality of
the forgoing, neither Administrative Agent nor any of its Related Persons shall
have any responsibility for the accuracy or completeness of any Administrative
Agent Report, or the appropriateness of any Administrative Agent Report for any
Lender’s purposes, and shall have no duty or responsibility to correct or update
any Administrative Agent Report or disclose to any Lender any other information
not embodied in any Administrative Agent Report, including any supplemental
information obtained after the date of any Administrative Agent Report. Each
Lender releases, and agrees that it will not assert, any claim against
Administrative Agent or its Related Persons that in any way relates to any
Administrative Agent Report or arises out of any Lender having access to any
Administrative Agent Report or any discussion of its contents.

8.6 Agents Individually. Each Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as such Agent and may receive separate fees and other payments
therefor. To the extent any Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, such Agent or such Affiliate, as the case
may be, in its individual capacity as Lender or as one of the Required Lenders.

8.7 Lender Credit Decision.

(a) Each Lender acknowledges that it shall, independently and without reliance
upon any Agent, any Lender or any of their respective Related Persons or upon
any document (including any offering and disclosure materials in connection with
the syndication of the Loans) solely or in part because such document was
transmitted by any Agent or any of their Related Persons, conduct its own
independent investigation of the financial condition and affairs of each Credit
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by any Agent
to the Lenders, no Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Credit Party or any Affiliate of any Credit Party that may come in to the
possession of such Agent or any of its Related Persons.

 

-48-



--------------------------------------------------------------------------------

(b) If any Lender has elected to abstain from receiving MNPI concerning the
Credit Parties or their Affiliates, such Lender acknowledges that,
notwithstanding such election, Administrative Agent and/or the Credit Parties
will, from time to time, make available syndicate-information (which may contain
MNPI) as required by the terms of, or in the course of administering the Loans
to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender hereby agrees to
promptly (and in any event within one (1) Business Day) provide such a contact
to Administrative Agent and the Credit Parties upon request therefor by
Administrative Agent or the Credit Parties. Notwithstanding such Lender’s
election to abstain from receiving MNPI, such Lender acknowledges that if such
Lender chooses to communicate with Administrative Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse each Agent and each of its Related Persons
(to the extent not reimbursed by any Credit Party) promptly upon demand,
severally and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by such Agent
or any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring, debtor-in-possession proceeding or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify each Agent and each of their
respective Related Persons (to the extent not reimbursed by any Credit Party),
severally and ratably, from and against Liabilities (including, as described in
subsection 8.8(c) and to the extent not indemnified thereunder, taxes, interests
and penalties imposed for not properly withholding or backup withholding on
payments made to or for the account of any Lender and any taxes attributable to
any Lender’s failure to comply with the provisions of Section 9.10(g) relating
to the maintenance of a Participant Register) that may be imposed on, incurred
by or asserted against such Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by such Agent or any of its Related Persons under or with respect to
any of the foregoing; provided, however, that no Lender shall be liable to any
Agent or any of their respective Related Persons to the extent such liability
has resulted primarily from the gross negligence, bad faith or willful
misconduct of such Agent or Related Person, as the case may be, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.

(c) To the extent required by any applicable law, Administrative Agent may
withhold from any payment to any Lender under a Loan Document an amount equal to
any applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Lender failed to notify
Administrative Agent or any other Person of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), or Administrative Agent reasonably determines that it was
required to withhold taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by such Administrative Agent as tax or otherwise,
including penalties and interest, and together

 

-49-



--------------------------------------------------------------------------------

with all expenses incurred by Administrative Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses. Administrative Agent may
offset against any payment to any Lender under a Loan Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender but which was not so withheld, as well as any other amounts for which
Administrative Agent is entitled to indemnification from such Lender under this
Section 8.8(c).

8.9 Resignation of Agents.

(a) Any Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower, effective on the date set forth in such notice or,
if no such date is set forth therein, upon the date such notice shall be
effective in accordance with the terms of this Section 8.9. If any Agent
delivers any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, within 30 days after the retiring Agent having given notice
of resignation, no successor Agent has been appointed by the Required Lenders
that has accepted such appointment, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrower,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of such Agent until a
successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as an Agent under the Loan Documents and (iv) subject to
its rights under Section 8.3, the retiring Agent shall take such action as may
be reasonably necessary to assign to the successor Agent its rights as such
Agent under the Loan Documents. Effective immediately upon its acceptance of a
valid appointment as such Agent, a successor Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring Agent
under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender hereby consents to the
release and hereby directs Administrative Agent to instruct the Collateral Agent
to release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

(a) any Credit Party (other than Axiall and SpinCo) from its Obligation if all
of the Stock and Stock Equivalents of such Credit Party owned by any Credit
Party are sold or transferred to a Person that is not a Credit Party in a
transaction permitted under the Loan Documents (including pursuant to a waiver
or consent); and

(b) any Lien held by Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party to a Person that is not a Credit Party in a
transaction permitted by the Loan Documents (including pursuant to a waiver or
consent), (ii) any property subject to a Lien permitted hereunder in reliance
upon subsection 5.1(h) and (iii) all of the Collateral and all Credit Parties,
upon (A) termination of the Term Loan Commitments, (B) payment and satisfaction
in full of all Loans and all other Obligations under the Loan Documents, that
Administrative Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable, (C) deposit of cash collateral with
respect to all contingent Obligations, in amounts and on terms and conditions
and with parties satisfactory to Administrative Agent and each Indemnitee that
is, or may be, owed such Obligations (excluding contingent Obligations as to
which no claim has been asserted) and (D) to the extent requested by
Administrative Agent, receipt by Administrative Agent and the Secured Parties of
liability releases from the Credit Parties, each in form and substance
acceptable to Administrative Agent.

 

-50-



--------------------------------------------------------------------------------

Each Lender hereby directs Administrative Agent, and Administrative Agent hereby
agrees, upon receipt of at least five (5) Business Days’ advance notice from the
Borrower, to (or to cause Collateral Agent to) execute and deliver or file such
documents and to perform other actions reasonably necessary to release the
guaranties and Liens when and as directed in this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender party
hereto as long as, by accepting such benefits, such Secured Party agrees, as
among Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to Administrative Agent)
this Article VIII and Sections 9.3, 9.9, 9.10, 9.11, 9.17 and 10.1 and the
decisions and actions of Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders or other parties hereto as required herein) to the same extent a
Lender is bound; provided, however, that, notwithstanding the foregoing,
(a) each of Administrative Agent, the Lenders party hereto shall be entitled to
act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (b) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

8.12 The Arrangers, the Syndication Agent and Co-Documentation Agents.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Arrangers, Syndication Agent and
Co-Documentation Agents shall not have any duties or responsibilities, nor shall
the Arrangers or Syndication Agent or Co-Documentation Agents have or be deemed
to have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Arrangers, Syndication Agent and Co-Documentation Agents. At any time that any
Lender serving (or whose Affiliate is serving) as an Arranger and/or Syndication
Agent and/or Co-Documentation Agents shall have transferred to any other Person
(other than any Affiliates) all of its interests in the Loans and the Term Loan
Commitment, such Lender (or an Affiliate of such Lender acting as an Arranger or
Syndication Agent or Co-Documentation Agents) shall be deemed to have
concurrently resigned as such Arranger and/or Syndication Agent and/or
Co-Documentation Agents.

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by any Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
Administrative Agent, the Required Lenders (or by Administrative Agent with the
consent of the Required Lenders), and the Borrower, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders directly affected thereby
(or by Administrative Agent with the consent of all the Lenders directly
affected thereby), in addition to Administrative Agent and the Required Lenders
(or by Administrative Agent with the consent of the Required Lenders) and the
Borrower, do any of the following:

(i) increase or extend the Commitment of any Lender;

 

-51-



--------------------------------------------------------------------------------

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 1.8 (other than scheduled installments under subsection
1.8(a)) may be postponed, delayed, waived or modified with the consent of
Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document; provided,
that only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in subsection
1.3(c) during the continuance of an Event of Default;

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(v) amend this Section 9.1, subsection 9.11(b) or the definition of “Required
Lenders” or any provision providing for consent or other action by all Lenders;
or

(vi) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (iv), (v) and
(vi).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Required Lenders or all Lenders directly
affected thereby, as the case may be (or by Administrative Agent with the
consent of the Required Lenders or all the Lenders directly affected thereby, as
the case may be), affect the rights or duties of Administrative Agent under this
Agreement or any other Loan Document.

(c) Notwithstanding anything to the contrary contained in this Section 9.1,
(w) the Borrower may amend Schedules 3.19 and 3.21 upon notice to Administrative
Agent, (x) Administrative Agent may amend Schedule 1.1 to reflect Sales entered
into pursuant to Section 9.9, (y) this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated, such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement, and (z) Administrative Agent and the
Borrower may amend or modify this Agreement and any other Loan Document to
(1) cure any ambiguity, omission, defect or inconsistency therein or (2) grant a
new Lien for the benefit of the Secured Parties, extend an existing Lien over
additional property for the benefit of the Secured Parties or join additional
Persons as Credit Parties.

 

-52-



--------------------------------------------------------------------------------

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on Schedule 9.2 hereto, (ii) posted to Intralinks® (to the extent such system is
available and set up by or at the direction of Administrative Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.intralinks.com, faxing it to
1-866-545-6600 with an appropriate bar-code fax coversheet or using such other
means of posting to Intralinks® as may be available and reasonably acceptable to
Administrative Agent prior to such posting, (iii) posted to any other E-System
approved by or set up by or at the direction of Administrative Agent or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower, Administrative Agent, to the other parties hereto and
(B) in the case of all other parties, to the Borrower and Administrative Agent.
Transmissions made by electronic mail or E-Fax to Administrative Agent shall be
effective only (x) for notices where such transmission is specifically
authorized by this Agreement, (y) if such transmission is delivered in
compliance with procedures of Administrative Agent applicable at the time and
previously communicated to Borrower, and (z) if receipt of such transmission is
acknowledged by Administrative Agent.

(b) Effectiveness. (i) All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Administrative Agent pursuant to Article I shall be effective
until received by Administrative Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Administrative Agent in writing of any changes in
the address to which notices to such Lender should be directed, of addresses of
its Lending Office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as
Administrative Agent shall reasonably request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of subsection 9.2(a), each of
Administrative Agent, Lenders, each Credit Party and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

-53-



--------------------------------------------------------------------------------

(b) Signatures. Subject to the provisions of subsection 9.2(a), (i) (A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which
Administrative Agent, each Secured Party and each Credit Party may rely and
assume the authenticity thereof, (iii) each such posting containing a signature,
a reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Administrative Agent and the Credit Parties in connection with the use of such
E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF ADMINISTRATIVE AGENT, ANY LENDER OR
ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF
ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS
OR OMISSIONS THEREIN. NO WARRANTY OF ANY KIND IS MADE BY ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS OR
ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS. Each of the Borrower, each other Credit Party
executing this Agreement and each Secured Party agrees that Administrative Agent
has no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Electronic Transmission
or otherwise required for any E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. No course of dealing between any Credit
Party, any Affiliate of any Credit Party, Administrative Agent or any Lender
shall be effective to amend, modify or discharge any provision of this Agreement
or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by the Borrower under or with respect
to any Loan Document, even if required under any Loan Document or at the request
of any Agent or Required Lenders, shall be at the expense of the Borrower, and
no Agent nor any other Secured Party shall be required under any Loan Document
to reimburse the Borrower or any Subsidiary of the Borrower therefor

 

-54-



--------------------------------------------------------------------------------

except as expressly provided therein. The Borrower will also pay (i) reasonable
and documented out-of-pocket expenses of the Arrangers incurred prior to the
Successful Syndication (as defined in the Fee Letter) and the Agents incurred
prior to, on or after the Closing Date (to be paid on the Closing Date if
invoiced prior to the Closing Date, and for expenses incurred or invoiced
thereafter, within 30 days of a written demand therefor) associated with the
syndication of the Term Loan Facility and the preparation, negotiation,
execution, delivery and administration of the Loan Documents and any amendment
or waiver with respect thereto (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of one counsel to the Arrangers and the Agents, taken as a whole, and, solely in
the case of an actual or perceived conflict of interest, one additional counsel
to all affected Persons taken as a whole (and, if reasonably necessary, of one
local counsel in any relevant jurisdiction and of one special counsel to all
such Persons, taken as a whole, and, solely in the case of an actual or
perceived conflict of interest, one additional local and special counsel to all
affected Persons, taken as a whole)) and (ii) all reasonable and documented
out-of-pocket expenses of the Arrangers, the Agents and the Lenders within 30
days of a written demand therefor (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of one counsel to the Arrangers, the Agents and the Lenders, taken as a whole,
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel to all affected Persons taken as a whole (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction and of one special
counsel to all such Persons, taken as a whole, and, solely in the case of an
actual or perceived conflict of interest, one additional local and special
counsel to all affected persons, taken as a whole)) in connection with the cost
of (i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action with
respect to, any proceeding (including any bankruptcy or insolvency proceeding)
related to any Credit Party, any Subsidiary of any Credit Party, Loan Document,
Obligation or Transaction (or the response to and preparation for any subpoena
or request for document production relating thereto), including Attorney Costs.

9.6 Indemnity.

(a) Each Credit Party agrees jointly and severally to indemnify, hold harmless
and defend each Agent, each Lender, each Arranger and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, the Transactions, any Obligation (or the repayment
thereof), the use or intended use of the proceeds of any Loan or any securities
filing of, or with respect to, any Credit Party, (ii) any commitment letter,
proposal letter or term sheet with any Person or any Contractual Obligation,
arrangement or understanding with any broker, finder or consultant, in each case
entered into by or on behalf of any Credit Party or any Affiliate of any of them
in connection with any of the foregoing and any Contractual Obligation entered
into in connection with any E-Systems or other Electronic Transmissions,
(iii) any actual or prospective investigation, claim, litigation or other
proceeding, whether or not brought by any such Indemnitee or any of its Related
Persons, any holders of securities or creditors (and including Attorney Costs in
any case, but limited, in the case of legal fees and expenses, to the reasonable
and documented fees, disbursements and other charges of one counsel to such
Indemnified Persons taken as a whole and, solely in the case of an actual or
perceived conflict of interest, one additional counsel to all affected
Indemnified Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction and of one special counsel to all such
Persons, taken as a whole, and, solely in the case of an actual or perceived
conflict of interest, additional local and special counsel to all similarly
affected Indemnified Persons taken as a whole), any Credit Party or any
Affiliate of any Credit Party, or any third Person, whether or not any such
Indemnitee, Related Person, holder, creditor, Credit Party, Affiliate of a
Credit Party or any third Person

 

-55-



--------------------------------------------------------------------------------

is a party thereto, and whether or not based on any securities or commercial law
or regulation or any other Requirement of Law or theory thereof, including
common law, equity, contract, tort or otherwise or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Credit
Party shall have any liability under this Section 9.6 to any Indemnitee with
respect to any Indemnified Matter to the extent such liability has resulted
primarily from the gross negligence, bad faith or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order or any dispute solely among Indemnitees other
than any claims against an Indemnitee in its capacity or in fulfilling its role
Administrative Agent or Arranger or any similar role under this Agreement and
other than any claims arising out of any act or omission of SpinCo, Axiall or
any of their respective Affiliates. Furthermore, the Borrower and each other
Credit Party executing this Agreement waives and agrees not to assert against
any Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person. Under no circumstances shall any Indemnitee be liable to any Credit
Party or any Affiliate of a Credit Party for any punitive, exemplary,
consequential or indirect damages which may be alleged in connection with this
Agreement or any other Loan Document.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including without limitation those arising from, or
otherwise involving the current and former operations of or any property of any
Credit Party or any Related Person of any Credit Party or any actual, alleged or
prospective damage to property or natural resources or harm or injury alleged to
have resulted from any Release of Hazardous Materials on, upon or into such
property or natural resource or any property on or contiguous to any Real Estate
of any Credit Party or any Related Person or any Credit Party, whether or not,
with respect to any such Environmental Liabilities, any Indemnitee is a
mortgagee pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Credit Party or any Related Person of any Credit
Party or the owner, lessee or operator of any property of any Related Person
through any foreclosure action.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided, further, that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender (and any purported assignment or transfer without such consents shall be
null and void).

9.9 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the other Credit Parties signatory hereto and
Administrative Agent and when Administrative Agent shall have been notified by
each Lender that such Lender has executed it. Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of, the Borrower

 

-56-



--------------------------------------------------------------------------------

and the other Credit Parties signatory hereto (in each case except for Article
VIII), Administrative Agent and each Lender receiving the benefits of the Loan
Documents and, to the extent provided in Section 8.11, each other Secured Party,
each of the Indemnitees and, in each case, their respective successors and
permitted assigns. Except as expressly provided in any Loan Document (including
in Section 8.9), none of the Credit Parties or Administrative Agent shall have
the right to assign any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans) to (i) any existing Lender, (ii) any Affiliate or Approved Fund of any
existing Lender or (iii) any other Person (other than a Competitor or, except as
provided in clause (g) below, a Credit Party or an Affiliate of a Credit Party)
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
Administrative Agent that is a Lender and, as long as no Event of Default under
Section 7.1(a), 7.1(f) or 7.1(g) is continuing, the Borrower (which acceptances
shall be deemed to have been given unless an objection is delivered to
Administrative Agent within ten (10) Business Days after notice of a proposed
sale is delivered to Borrower) (it being understood that Barclays may sell a
portion of its Commitments to other entities for which Barclays and its
Affiliates have agreed to service and manage those Commitments without any such
acceptance from Administrative Agent or the Borrower); provided, however, that
(w) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans subject to any
such Sale shall be in a minimum amount of $1,000,000, unless such Sale is made
to an existing Lender or an Affiliate or Approved Fund of any existing Lender,
is of the assignor’s (together with its Affiliates and Approved Funds) entire
interest in such facility or is made with the prior consent of the Borrower (to
the extent required) and Administrative Agent, (x) such Sales shall be effective
only upon the acknowledgement in writing of such Sale by Administrative Agent
and (y) such Sales by Non-Funding Lenders shall be subject to Administrative
Agent’s and the Borrower’s prior written consent in all instances (such consent
by the Borrower not to be unreasonably withheld or delayed). In no event shall
any Sale of all or a portion of any Lender’s rights and obligations hereunder
(including all or a portion of its Commitments and its rights and obligations
with respect to Loans) to a Credit Party or an Affiliate of a Credit Party be
permitted.

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Administrative Agent an Assignment via an electronic settlement
system designated by Administrative Agent (or, if previously agreed with
Administrative Agent, via a manual execution and delivery of the Assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to Administrative Agent), any tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee (which may be waived by Administrative Agent in its sole
discretion) in the amount of $3,500 to Administrative Agent, unless waived or
reduced by Administrative Agent.

(d) Effectiveness. Subject to the recording of an Assignment by Administrative
Agent in the Register pursuant to subsection 1.4(b), (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents have been assigned to such assignee pursuant to such
Assignment, shall have the rights and obligations of a Lender, (ii) any
applicable Note shall be transferred to such assignee through such entry and
(iii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment,
relinquish its rights (except for those surviving the termination of the
Commitments and the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

 

-57-



--------------------------------------------------------------------------------

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Administrative Agent or (B) any holder
of, or trustee for the benefit of the holders of, such Lender’s Indebtedness or
equity securities, by notice to Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Administrative Agent, grant to
an SPV the option to make all or any part of any Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Loans pursuant thereto shall satisfy the obligation of
such Lender to make such Loans hereunder) and such SPV may assign to such Lender
the right to receive payment with respect to any Obligation and (y) without
notice to or consent from Administrative Agent or the Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Loans); provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to subsection 10.1(f) and then only to the extent
of any amount to which such Lender would be entitled in the absence of any such
grant or participation (except to the extent entitled to receive a greater
amount results from a change in law that occurs after the participant acquired
the applicable participation) and (B) each such SPV may receive other payments
that would otherwise be made to such Lender with respect to Loans funded by such
SPV to the extent provided in the applicable option agreement and set forth in a
notice provided to Administrative Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of subsection 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vi) of subsection 9.1(a). No party hereto shall institute (and the
Borrower shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

-58-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to the Borrower, but only if:

(i) such assignment is made pursuant to a Dutch Auction open to Lenders on a pro
rata basis and in accordance with the provisions of Discounted Voluntary
Prepayments in Section 1.8(i); and

(ii) any such Loans shall be automatically and permanently cancelled immediately
upon acquisition thereof by the Borrower.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Administrative Agent and each Lender acknowledges
and agrees that it may receive material non-public information (“MNPI”)
hereunder concerning the Credit Parties and their Affiliates and agrees to use
such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

(b) Confidential Information. Each Lender and each Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Credit Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or Agent, as the case may be, that are advised of the
confidential nature of such information, are instructed to keep such information
confidential in accordance with the terms hereof and such Person agrees to be
bound by the confidentiality provisions set forth herein, (iii) to the extent
such information presently is or hereafter becomes (A) publicly available other
than as a result of a breach of this Section 9.10 or (B) available to such
Lender or Agent or any of their Related Persons, as the case may be, from a
source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees, SPVs (including the investors or prospective investors
therein) or participants, direct or contractual counterparties to any Secured
Rate Contracts and to their respective Related Persons, in each case to the
extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 9.10 (and such Person may disclose information to its Related
Persons in accordance with clause (ii) above), (viii) to any other party hereto,
and (ix) in connection with the exercise or enforcement of any right or remedy
under any Loan Document, in connection with any litigation or other proceeding
to which such Lender or Agent or any of their Related Persons is a party or
bound, or to the extent necessary to respond to public statements or disclosures
by Credit Parties or their Related Persons referring to a Lender or Agent or any
of their Related Persons. In the event of any conflict between the terms of this
Section 9.10 and those of any other Contractual Obligation entered into with any
Credit Party (whether or not a Loan Document), the terms of this Section 9.10
shall govern.

(c) Tombstones. Each Credit Party consents to the publication by any Agent or
any Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Credit Party’s name, product
photographs, logo or trademark. Such Agent or such Lender shall provide a draft
of any advertising material to Borrower for review and comment prior to the
publication thereof.

 

-59-



--------------------------------------------------------------------------------

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to Barclays or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Administrative Agent
is party without the prior consent of Barclays except to the extent required to
do so under applicable Requirements of Law and then, only after consulting with
Barclays.

(e) Distribution of Materials to Lenders. The Credit Parties acknowledge and
agree that the Loan Documents and all reports, notices, communications and other
information or materials provided or delivered by, or on behalf of, the Credit
Parties hereunder (collectively, the “Borrower Materials”) may be disseminated
by, or on behalf of, Administrative Agent, and made available, to the Lenders by
posting such Borrower Materials on an E-System. The Credit Parties authorize
Administrative Agent to download copies of their logos from its website and post
copies thereof on an E-System.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) to the extent reasonably practicable, clearly and
conspicuously mark such Borrower Materials that contain only information that is
publicly available or that is not material for purposes of U.S. federal and
state securities laws as “PUBLIC”. The Credit Parties agree that by identifying
such Borrower Materials as “PUBLIC” or publicly filing such Borrower Materials
with the Securities and Exchange Commission, then Administrative Agent, the
Lenders shall be entitled to treat such Borrower Materials as not containing any
MNPI for purposes of U.S. federal and state securities laws. The Credit Parties
further represent, warrant, acknowledge and agree that the following documents
and materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Administrative Agent (including, Notices of
Borrowing, Notices of Conversion/Continuation requests and any similar requests
or notices posted on or through an E-System). Before distribution of any
Borrower Materials, the Credit Parties agree to execute and deliver to
Administrative Agent a letter authorizing distribution of the evaluation
materials to prospective Lenders and their employees willing to receive MNPI,
and a separate letter authorizing distribution of evaluation materials that do
not contain MNPI and represent that no MNPI is contained therein.

(g) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register for the recordation of the names and addresses of each participant and
the principal amounts (and stated interest) of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

-60-



--------------------------------------------------------------------------------

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Administrative Agent, each Lender and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Administrative Agent, such
Lender or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. Each of Administrative Agent and each Lender agrees promptly
to notify the Borrower and Administrative Agent after any such setoff and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.11 are in addition to any other
rights and remedies (including other rights of setoff) that Administrative
Agent, the Lenders, their Affiliates and the other Secured Parties may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC) of Collateral) other than pursuant to a Dutch Auction pursuant to
Section 1.8(i), Section 9.9 or Article X and such payment exceeds the amount
such Lender would have been entitled to receive if all payments had gone to, and
been distributed by, Administrative Agent in accordance with the provisions of
the Loan Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by Administrative Agent and applied in accordance with this
Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (a) if such payment is rescinded or otherwise recovered from such
Lender in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender without interest and (b) such
Lender shall, to the fullest extent permitted by applicable Requirements of Law,
be able to exercise all its rights of payment (including the right of setoff)
with respect to such participation as fully as if such Lender were the direct
creditor of the applicable Credit Party in the amount of such participation. If
a Non-Funding Lender receives any such payment as described in the previous
sentence, such Lender shall turn over such payments to Administrative Agent.

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

-61-



--------------------------------------------------------------------------------

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to the Credit Parties, Administrative Agent, each
Lender and other parties hereto, and is the product of all parties hereto.
Accordingly, this Agreement and the other Loan Documents shall not be construed
against the Lenders or Administrative Agent merely because of Administrative
Agent’s or Lenders’ involvement in the preparation of such documents and
agreements. Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 9.18 and
9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the Agents and,
subject to the provisions of Section 8.11, each other Secured Party, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. No
Agent nor any Lender shall have any obligation to any Person not a party to this
Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT; PROVIDED THAT THE INTERPRETATION OF THE DEFINITION OF “CLOSING DATE
MATERIAL ADVERSE EFFECT” (AND WHETHER OR NOT A CLOSING DATE MATERIAL ADVERSE
EFFECT HAS OCCURRED) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE AS APPLIED TO CONTRACTS SUCH AS THE PPG MERGER
AGREEMENT.

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, the Borrower and each other Credit Party executing
this Agreement hereby accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided, that nothing in this Agreement shall limit the right of Administrative
Agent to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Administrative Agent determines that such action is
necessary or appropriate to exercise its rights or remedies under the Loan
Documents. The parties hereto (and, to the extent set forth in any other Loan
Document, each other Credit Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of the
Borrower specified herein (and shall be effective

 

-62-



--------------------------------------------------------------------------------

when such mailing shall be effective, as provided therein). Each Credit Party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(d) Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Credit Party in any other
jurisdiction.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY OF THEIR RESPECTIVE
AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM, PURPOSE OR
EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THIS AGREEMENT SHALL
GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each of the Borrower and each other Credit Party signatory hereto
hereby waives, releases and agrees (and shall cause each other Credit Party to
waive, release and agree) not to sue upon any such claim for any special,
indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Articles VIII (Administrative Agent) and X (Taxes, Yield
Protection and Illegality), and (ii) the provisions of the Pledge and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act. Each Lender that is subject to the Patriot Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.

 

-63-



--------------------------------------------------------------------------------

9.22 Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from any Lender that is not Administrative
Agent or an Affiliate of Administrative Agent (an “Affected Lender”) for payment
of indemnified taxes or additional costs as provided in Sections 10.1, 10.3
and/or 10.6; or (ii) any failure by any Lender (other than Administrative Agent)
to consent to a requested amendment, waiver or modification to any Loan Document
in which Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender (or each Lender directly affected
thereby, as applicable) is required with respect thereto, the Borrower may, at
its option, notify Administrative Agent and such Affected Lender or such
non-consenting Lender, as the case may be, of the Borrower’s intention to
obtain, at the Borrower’s expense, a replacement Lender (“Replacement Lender”)
for such Affected Lender or such non-consenting Lender, as the case may be,
which Replacement Lender shall be reasonably satisfactory to Administrative
Agent. In the event the Borrower obtains a Replacement Lender within sixty
(60) days following notice of its intention to do so, the Affected Lender or
non-consenting Lender, as the case may be, shall sell and assign its Loans and
Commitments to such Replacement Lender, at par, provided that the Borrower has
reimbursed such Affected Lender for its increased costs for which it is entitled
to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.9 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 9.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 9.22, the Borrower shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrower, the Replacement Lender and
Administrative Agent, shall be effective for purposes of this Section 9.22 and
Section 9.9. Notwithstanding the foregoing, with respect to a Lender that is a
Non-Funding Lender, the Borrower or Administrative Agent may obtain a
Replacement Lender and execute an Assignment on behalf of such Non-Funding
Lender at any time and without prior notice to such Non-Funding Lender and cause
its Loans and Commitments to be sold and assigned at par. Upon any such
assignment and payment and compliance with the other provisions of Section 9.9,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such replaced Lender to indemnification hereunder shall
survive.

9.23 [Reserved].

9.24 Creditor-Debtor Relationship. The relationship between Administrative
Agent, each Lender, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

9.25 [Reserved].

9.26 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of
Administrative Agent or Required Lenders, it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and the other
Loan Documents shall be taken in concert and at the direction or with the
consent of Administrative Agent or Required Lenders.

 

-64-



--------------------------------------------------------------------------------

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as otherwise provided in this Section 10.1, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, deductions, charges or withholdings imposed by
any Governmental Authority and all liabilities with respect thereto (and without
deduction for any of them) other than Excluded Taxes (collectively, but
excluding the Excluded Taxes, the “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any amount payable by any Credit Party under any Loan Document to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Taxes are made (including deductions applicable to any
increases to any amount under this Section 10.1), such Secured Party receives
the amount it would have received had no such deductions been made, (ii) the
relevant Credit Party shall make such deductions, (iii) the relevant Credit
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, the relevant Credit Party shall
deliver to Administrative Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Administrative Agent; provided, however, that no such increase shall be made
with respect to, and no Credit Party shall be required to indemnify any Secured
Party pursuant to clause (d) below for, (x) withholding taxes to the extent that
the obligation to withhold amounts existed on the date that such Person became a
“Secured Party” under this Agreement in the capacity under which such Person
makes a claim under this clause (b) or clause (d) below, designates a new
Lending Office or experiences a change in circumstances (other than a change in
a Requirement of Law), except in each case to the extent such Person is a direct
or indirect assignee (other than pursuant to Section 9.22) of any other Secured
Party that was entitled, at the time the assignment to such Person became
effective, or such Secured Party was entitled at the time of designation of a
new Lending Office or change in circumstances, to receive additional amounts
under this clause (b) or clause (d) below, or (y) any United States backup
withholding tax required by the Code to be withheld from amounts payable to a
Secured Party that is subject to backup withholding due to (A) notified payee
underreporting of reportable interest or dividend payments or other reportable
payments or (B) the IRS notifying Administrative Agent or Borrower that the
furnished taxpayer identification number is incorrect.

(c) In addition, the Borrower agrees to pay, and authorize Administrative Agent
to pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”). Within 30 days
after the date of any payment of Other Taxes by any Credit Party, the Borrower
shall furnish to Administrative Agent, at its address referred to in
Section 9.2, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment reasonably satisfactory to Administrative
Agent.

(d) The Borrower shall reimburse and indemnify, within 30 days after receipt of
demand therefor (with copy to Administrative Agent), each Secured Party for all
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10.1) paid by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Taxes or Other Taxes were correctly or legally asserted. A certificate
of the Secured Party (or of Administrative Agent on behalf of such Secured
Party) claiming any compensation under this clause (d),

 

-65-



--------------------------------------------------------------------------------

setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to Administrative Agent, shall be conclusive, binding and final for
all purposes, absent manifest error. In determining such amount, Administrative
Agent and such Secured Party may use any reasonable averaging and attribution
methods.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its commercially reasonable efforts (consistent with its
internal policies and Requirements of Law) to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.

(f) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower or Administrative Agent (or, in the case of a participant or SPV, the
relevant Lender), provide Administrative Agent and the Borrower (or, in the case
of a participant or SPV, the relevant Lender) with two completed and signed
originals of each of the following, as applicable: (A) Forms W-8ECI (claiming
exemption from U.S. withholding tax because the income is effectively connected
with a U.S. trade or business), W-8BEN (claiming exemption from, or a reduction
of, U.S. withholding tax under an income tax treaty) and/or W-8IMY (together
with appropriate forms, certifications and supporting statements) or any
successor forms, (B) in the case of a Non-U.S. Lender Party claiming exemption
under Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption
from U.S. withholding tax under the portfolio interest exemption) or any
successor form and a certificate in form and substance acceptable to
Administrative Agent that such Non-U.S. Lender Party is not (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (3) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
or (C) any other applicable document prescribed by the IRS certifying as to the
entitlement of such Non-U.S. Lender Party to such exemption from United States
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender Party under the Loan Documents. Unless the Borrower and
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender
Party are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Credit Parties and
Administrative Agent shall withhold amounts required to be withheld by
applicable Requirements of Law from such payments at the applicable statutory
rate.

(ii) Each U.S. Lender Party (other than a U.S. Lender Party that is an exempt
recipient under Treasury Regulation § 1.6049-4(c)(1)(ii)) shall (A) on or prior
to the date such U.S. Lender Party becomes a “U.S. Lender Party” hereunder,
(B) on or prior to the date on which any such form or certification expires or
becomes obsolete, (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (f) and (D) from time to time if requested by the Borrower or
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of Form
W-9 (certifying that such U.S. Lender Party is entitled to an exemption from
U.S. backup withholding tax) or any successor form.

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Administrative Agent.

 

-66-



--------------------------------------------------------------------------------

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h) If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified hereunder (including by the payment of additional amounts pursuant
to this Section 10.1), it shall pay to the applicable Credit Party an amount
equal to such refund (but only to the extent of indemnity payments made
hereunder with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Secured Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such Credit Party, upon the request of such
Secured Party, shall repay to such Secured Party the amount paid over pursuant
to this Section 10.1(h) (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) in the event that such Secured Party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (h), in no event will such Secured Party
be required to pay any amount to a Credit Party pursuant to this clause (h) the
payment of which would place such Secured Party in a less favorable net
after-Tax position than such Secured Party would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 10.1(h) shall
not be construed to require any Secured Party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Credit Party or any other Person.

10.2 Illegality. If after the date hereof (a) any Lender shall determine that
the introduction of any Requirement of Law, or any change in any Requirement of
Law or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make or maintain LIBOR Rate
Loans or (b) any Lender determines in good faith (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that (i) it has become impracticable as a result of a circumstance that
adversely affects the London interbank market or the position of such Lender in
such market to make or maintain LIBOR Rate Loans, then, in each case, on notice
thereof by such Lender to the Borrower through Administrative Agent, the
obligation of that Lender to make LIBOR Rate Loans shall be suspended until such
Lender shall have notified Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exists.

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan, the Borrower shall prepay in full all
LIBOR Rate Loans of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans, together with any amounts required to be paid in connection
therewith pursuant to Section 10.4.

 

-67-



--------------------------------------------------------------------------------

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans has
been terminated, the Borrower may elect, by giving notice to such Lender through
Administrative Agent that all Loans which would otherwise be made by any such
Lender as LIBOR Rate Loans shall be instead Base Rate Loans.

(c) Any Lender claiming any additional amounts payable pursuant to this
Section 10.2 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be illegal or otherwise disadvantageous to such Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender shall reasonably determine that either (i) the introduction
of, or any change in, or in the interpretation of, any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in the case of
either clause (i) or (ii) subsequent to the date hereof, (A) shall impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement pursuant to Section 10.6); (B) subject any Lender to any tax
of any kind whatsoever other than any Excluded Taxes with respect to this
Agreement or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (notwithstanding the foregoing,
Taxes, Other Taxes and Excluded Taxes are covered exclusively by Section 10.1);
or (C) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement, LIBOR Rate Loans made by such Lender
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received by such Lender hereunder (whether of principal,
interest or any other amount), then the Borrower shall be liable for, and shall
from time to time, within thirty (30) days of demand therefor by such Lender
(with a copy of such demand to Administrative Agent), pay to Administrative
Agent for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased costs; provided, that the Borrower
shall not be required to compensate any Lender pursuant to this
subsection 10.3(a) for any increased costs incurred more than 180 days prior to
the date that such Lender notifies the Borrower, in writing of the increased
costs and of such Lender’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(b) If any Lender shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender (or its Lending Office) or any entity controlling
the Lender, with any Capital Adequacy Regulation;

 

-68-



--------------------------------------------------------------------------------

affects the amount of capital required or expected to be maintained by such
Lender or any entity controlling such Lender and (taking into consideration such
Lender’s or such entities’ policies with respect to capital adequacy and such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its Commitment(s), loans, credits or
obligations under this Agreement, then, within thirty (30) days of demand of
such Lender (with a copy to Administrative Agent), the Borrower shall pay to
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender (or the entity controlling the Lender) for
such increase; provided, that the Borrower shall not be required to compensate
any Lender pursuant to this subsection 10.3(b) for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower, in
writing of the amounts and of such Lender’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, in each case shall be deemed to have occurred
after the date hereof regardless of the date enacted, adopted, promulgated or
issued.

10.4 Funding Losses. The Borrower agrees to reimburse each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of:

(a) the failure of the Borrower to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan (including payments made after any acceleration
thereof);

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;

(c) the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan on a
day which is not the last day of the Interest Period with respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan on a day that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained. Solely
for purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 10.4 and under subsection 10.3(a): each LIBOR Rate Loan made by a
Lender (and each related reserve, special deposit or similar requirement) shall
be conclusively deemed to have been funded at the LIBOR used in determining the
interest rate for such LIBOR Rate Loan by a matching deposit or other borrowing
in the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan is in fact so funded.

10.5 Inability to Determine Rates. If Administrative Agent shall have determined
in good faith that for any reason adequate and reasonable means do not exist for
ascertaining the LIBOR for any

 

-69-



--------------------------------------------------------------------------------

requested Interest Period with respect to a proposed LIBOR Rate Loan or that the
LIBOR applicable pursuant to subsection 1.3(a) for any requested Interest Period
with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to the Lenders of funding or maintaining such Loan,
Administrative Agent will forthwith give notice of such determination to the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain LIBOR Rate Loans hereunder shall be suspended until Administrative
Agent revokes such notice in writing. Upon receipt of such notice, the Borrower
may revoke any Notice of Borrowing or Notice of Conversion/Continuation then
submitted by it. If the Borrower does not revoke such notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans.

10.6 Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Administrative Agent) of such
additional interest from the Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
shall be payable fifteen (15) days from receipt of such notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower (with a copy to
Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Borrower in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or
subsections referenced opposite such terms:

 

“ABL Credit Agreement”    Recitals “ABL Facility”    Recitals “Administrative
Agent Report”    8.5(c) “Affected Lender”    9.22 “Agreement”    Preamble
“Axiall”    Recitals “Barclays”    Preamble “Borrower”    Preamble “Borrower
Materials”    9.10(e) “Contract Amount”    Definition of “Excess Cash Flow”
“Discounted Voluntary Prepayment”    1.8(i) “Event of Default”    7.1
“Indemnified Matters”    9.6(a) “Indemnitee”    9.6(a) “Intercompany Notes”   
5.4(b) “Investments”    5.4 “Lender”    Preamble “Maximum Lawful Rate”    1.3(d)

 

-70-



--------------------------------------------------------------------------------

“MNPI”    9.10(a) “Notice of Conversion/Continuation”    1.6(a) “OFAC”    3.27
“Other Lender”    1.12(e) “Other Taxes”    10.1(c) “Participant Register”   
9.10(g) “Permitted Liens”    5.1 “PPG”    Recitals “PPG Acquisition”    Recitals
“PPG Entities”    Recitals “PPG Merger Agreement”    Recitals “PPG Separation”
   Recitals “PPG Separation Agreement”    Recitals “Prepayment Notice”    1.7(a)
“Register”    1.4(b) “Restricted Payments”    5.11 “Replacement Lender”    9.22
“RMT Notes Indenture”    Recitals “Sale”    9.9(b) “SDN List”    3.28(a)
“SpinCo”    Preamble “Special Distribution”    Preamble “Subject Transaction”   
11.7(b) “Tax Planning Transactions”    5.23 “Tax Returns”    3.10 “Taxes”   
10.1(a) “Transactions”    Recitals “Term Loan Commitments”    1.1 “Term Loan
Facility”    Recitals

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Credit Parties, including, without limitation, the
unpaid portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Credit Party, or (c) a merger or consolidation or any
other combination with another Person.

“Administrative Agent” means Barclays in its capacity as Administrative Agent
for the Lenders hereunder, and any successor Administrative Agent.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the

 

-71-



--------------------------------------------------------------------------------

direction of the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of five percent
(5%) or more of the Stock (either directly or through ownership of Stock
Equivalents) of a Person shall for the purposes of this Agreement, be deemed to
be an Affiliate of the other Person. Notwithstanding the foregoing, neither
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents and (ii) neither PPG nor any of its
Subsidiaries shall be deemed an “Affiliate” of any Credit Party solely by reason
by PPG, any such Subsidiary and any such Credit Party having common executive
officers and/or directors.

“Agents” means, collectively, Administrative Agent and the Collateral Agent.

“Aggregate Term Loan Commitment” means the combined Term Loan Commitments of the
Lenders, which shall initially be in the amount of $279,000,000.

“Applicable ECF Percentage” means, for any Fiscal Year, (a) 50% if the Total
Leverage Ratio as of the last day of such Fiscal Year is greater than 2.75 to
1.00, (b) 25% if the Total Leverage Ratio as of the last day of such Fiscal Year
is less than or equal to 2.75 to 1.00 but greater than 2.0 to 1.00 and (c) 0% if
the Total Leverage Ratio as of the last day of such Fiscal Year is less than or
equal to 2.0 to 1.00.

“Applicable Margin” means (i) if a Base Rate Loan, 1.75 percent (1.75%) per
annum and (ii) if a LIBOR Rate Loan, 2.75 percent (2.75%) per annum.

“Applicable Percentage” means, with respect to any Lender, the percentage
equivalent of such Lender’s outstanding Loans divided by the aggregate amount of
all other outstanding Loans.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above, (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender and (c) has the ability to
perform its obligations hereunder.

“Aromatics Asset Sale” means the sale, transfer or other disposition (including,
without limitation, through the establishment of one or more joint ventures) of
all or any part of Axiall’s “Aromatics” division including, without limitation,
certain equipment and customer contracts associated with Axiall’s phenol
production plant located in Placquemine, Louisiana, and certain property,
plants, equipment and customer contracts associated with Axiall’s cumene
production facility and phenol production facility, each located in Pasadena,
Texas.

“Arrangers” means Barclays, J.P. Morgan Securities LLC, Wells Fargo Securities,
LLC and RBC Capital Markets.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Administrative Agent, in substantially in the form of
Exhibit 11.1(a) or any other form approved by Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees and
disbursements of any law firm or other external counsel.

 

-72-



--------------------------------------------------------------------------------

“Available Amount” means, at any date of determination (i) the aggregate amount
of “Restricted Payments” (as defined in the RMT Notes Indenture as in effect on
the Closing Date) that could then be made pursuant to Section 4.07(a) of the RMT
Notes Indenture (as in effect on the Closing Date) less (ii) the aggregate
amount of Investments made pursuant to Section 5.4(m) and the aggregate amount
of Restricted Payments made pursuant to Section 5.11(d).

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by Barclays as the “Prime Rate” in the United States or, if
Barclays ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by Administrative Agent), (b) the sum of (x) LIBOR calculated for
each such day based on an Interest Period of one month determined two Business
Days prior to such day (after taking account of the LIBOR floor) plus
(y) 1.00% per annum, and (c) the sum of (x) LIBOR calculated for each such day
based on an Interest Period of three months determined two (2) Business Days
prior to such day (after taking account of the LIBOR floor) plus (y) 1.00% per
annum, in each instance, as of such day. Any change in the Base Rate due to a
change in any of the foregoing shall be effective on the effective date of such
change in the Federal Funds Rate or LIBOR for an Interest Period of three
months.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person”(as that term is used in Section 13(d)(3) of
the Exchange Act), such “person” will be deemed to have beneficial ownership of
all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans of the same Type
made on the Closing Date by the Lenders pursuant to Article I.

“Building Products Division Asset Sale” means the sale, transfer or other
disposition (including, without limitation, through the establishment of one or
more joint ventures) of all or any part of Axiall’s “home improvement” or
“building products” division including, without limitation, certain property,
plant, equipment and customer contracts associated with window and door
profiles, mouldings products, vinyl siding, aluminum siding and accessories,
pipe and pipe fittings, and deck, fence and rail product lines.

“Business Day” means any day other than a Saturday, Sunday or other day on which
federal reserve banks are authorized or required by law to close and, if the
applicable Business Day relates to any LIBOR Rate Loan, a day on which dealings
are carried on in the London interbank market.

 

-73-



--------------------------------------------------------------------------------

“Canadian Subsidiary” means any Subsidiary of any Credit Party organized under
the laws of Canada.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or of any corporation
controlling a Lender.

“Capital Lease” means any leasing or similar arrangement which, in accordance
with GAAP, is classified as a capital lease; provided that the OMERS Lease shall
not be deemed to be Capital Leases for all purposes of this Agreement.

“Capital Lease Obligations” means all monetary obligations of any Credit Party
or any Restricted Subsidiary of any Credit Party under any Capital Leases.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Closing Date” means January 28, 2013.

“Closing Date Material Adverse Effect” means, any change, development, event,
occurrence, effect or state of facts that, individually or in the aggregate with
all such other changes, developments, events, occurrences, effects or states of
facts is materially adverse to the business, financial condition or results of
operations of the Eagle Business (as defined in the PPG Merger Agreement), taken
as a whole; provided, that none of the following shall be deemed either alone or
in combination to constitute, or be taken into account in determining whether
there is, a Material Adverse Effect: any change, development, event, occurrence,
effect or state of facts arising out of or resulting from (i) capital market
conditions generally or general economic conditions, including with respect to
interest rates or currency exchange rates, (ii) geopolitical conditions or any
outbreak or escalation of hostilities, acts of war or terrorism occurring after
the July 18, 2012, (iii) any hurricane, tornado, flood, earthquake or other
natural disaster occurring after July 18, 2012, (iv) any change in applicable
Law (as defined in the PPG Merger Agreement) or GAAP (or authoritative
interpretation thereof) which is proposed, approved or enacted after July 18,
2012, (v) general conditions in the industries in which the Eagle Business
operates, (vi) the announcement and pendency of the PPG Merger Agreement and the
transactions contemplated hereby, including any lawsuit in respect hereof,
compliance with the covenants or agreements contained therein, and any loss of

 

-74-



--------------------------------------------------------------------------------

or change in relationship with any customer, supplier, distributor, or other
business partner, or departure of any employee or officer, of the Eagle
Business, except, in the cases of clauses (ii), (iii), (iv) and (v), to the
extent that such change, development, event, occurrence, effect or state of
facts has a materially disproportionate effect on the Eagle Business, as
compared with other participants in the industries in which the Eagle Business
operates (in which case the incremental disproportionate impact or impacts may
be deemed either alone or in combination to constitute, or be taken into account
in determining whether there is, a Material Adverse Effect.

“Co-Documentation Agents” means Wells Fargo Bank, National Association and Royal
Bank of Canada.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning ascribed to such term in the Pledge and Security
Agreement.

“Collateral Agent” means U.S. Bank National Association in its capacity as Notes
Collateral Agent under the Collateral Documents, or any of its successors in
such capacity.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages, the Intercreditor Agreement, each Control Agreement, and all
other security agreements, pledge agreements, patent and trademark security
agreements, copyright security agreements, lease assignments, guarantees and
other similar agreements, by or between any one or more of any Credit Party, any
of their respective Subsidiaries or any other Person pledging or granting a lien
on Collateral or guaranteeing the payment and performance of some or all of the
Obligations, and any Lender or Collateral Agent for the benefit of the Lenders
and other Secured Parties now or hereafter delivered to the Lenders or
Collateral Agent pursuant to or in connection with the transactions contemplated
hereby, and all financing statements (or comparable documents now or hereafter
filed in accordance with the UCC) against any such Person as debtor in favor of
any Lender or Collateral Agent for the benefit of the Lenders and the other
Secured Parties, as secured party.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Term Loan Commitment divided by the Aggregate Term Loan
Commitment.

“Competitor” means the Persons listed on Schedule 9.9(b) hereto, as such
schedule may be supplemented after the Closing Date by written notice from
Axiall to the Administrative Agent.

“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrower, in the form of Exhibit 4.2(b) hereto.

“Consolidated Capital Expenditures” means, for any period, for Axiall and its
Restricted Subsidiaries on a consolidated basis, all capital expenditures, as
determined in accordance with GAAP, minus the Net Cash Proceeds received from
the sale of capital assets (excluding, for the avoidance of doubt, the sale of
inventory in the Ordinary Course of Business) and reinvested during such period;
provided, however, that Consolidated Capital Expenditures shall not include
expenditures made with proceeds of any involuntary disposition, or expenditures
made in anticipation of the future receipt of such proceeds after the occurrence
of an involuntary disposition, to the extent such expenditures are used to
purchase property that is used or useful in the business of Axiall and its
Restricted Subsidiaries.

“Consolidated EBITDA” shall mean, for Axiall and its Restricted Subsidiaries for
any period, without duplication, an amount equal to the sum of (a) the net
income for such period determined in accordance with GAAP, but excluding (i) the
income (or loss) of any joint venture or other Person which is

 

-75-



--------------------------------------------------------------------------------

not a Subsidiary of the Borrower, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Restricted Subsidiaries in cash by such Person during such period, (ii) the
undistributed earnings of any Restricted Subsidiary of the Borrower that is not
a Credit Party if the payment of dividends or similar distributions by that
Restricted Subsidiary is not permitted by operation of the terms of its charter
or of any agreement or Requirement of Law applicable to that Restricted
Subsidiary, (iii) any net gain from the collection of life insurance proceeds;
(iv) any aggregate net gain or loss from the sale, exchange, transfer or other
disposition of Property or assets not in the Ordinary Course of Business of the
Borrower and its Restricted Subsidiaries, and related tax effects in accordance
with GAAP and (v) any extraordinary and non-recurring gains or losses of the
Borrower or its Restricted Subsidiaries, and related tax effects in accordance
with GAAP plus (b) to the extent deducted in determining net income for such
period, (i) interest expense and bank fees and costs of surety bonds, in each
case in connection with financing activities, (ii) income tax expense,
(iii) depreciation and amortization (including the amortization of deferred
financing fees or costs), (iv) any fees, expenses or other costs paid in
connection with (A) the PPG Acquisition Financing and this Agreement in an
aggregate amount not to exceed $50,000,000, (B) any tender offer for the Secured
Notes in an aggregate amount not to exceed $64,000,000 (including the payment of
any required “make-whole premiums”) and (C) any transaction costs incurred in
connection with any Ethylene Cracker Investment in an aggregate amount not to
exceed $25,000,000, (v) amortization relating to V-cracker assets, (vi) any
non-cash deduction from net income as a result of any grant of stock or stock
equivalents to employees or members of the board of directors, (vii) any
expenses or charges related to any issuance of Stock or Stock Equivalents,
Investment, Acquisition, Disposition, recapitalization or the incurrence or
repayment of Indebtedness (including any refinancing thereof whether or not
successful) and any amendment or modification to the terms of any such
transactions in an aggregate amount not to exceed $10,000,000, (viii) the amount
of any restructuring charge or reserve, including one-time costs incurred in
connection with a Permitted Acquisition after the Closing Date or the closing of
any facilities after the Closing Date; provided that the aggregate amount of
cash charges and cash costs that are included in this clause (viii) shall not
exceed 10% of Consolidated EBITDA in any Test Period, (ix) any costs or expenses
incurred pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan, to the extent that such costs or
expenses are funded with cash proceeds contributed to the capital of Axiall or
net cash proceeds from the issuance of Stock or Stock Equivalents of Axiall and
(x) other non-cash charges reducing net income (excluding any such non-cash
charge to the extent it represents an accrual of or reserve for cash charges in
any future period or amortization of a prepaid cash expense that was paid in a
prior period or relating to a write-down, write off or reserve with respect to
accounts receivable and inventory) plus (c) the amount of net cost savings
projected by the Borrower in good faith to be realized as a result of specified
actions either taken or initiated prior to or during such period (calculated on
a pro forma basis as though such cost savings had been realized in the first day
of such period), net of the amount of actual benefits realized or expected to be
realized prior to or during such period from such actions; provided that
(i) such cost savings are reasonably identifiable and factually supportable,
(ii) such actions have been taken or initiated no later than 12 months after the
date of such actions and (iii) the aggregate amount of projected cost savings
included in any four-quarter period shall not exceed 10% of Consolidated EBITDA,
minus (d) (i) income tax credits and (ii) non-cash income or gains (including,
without limitation, income arising from the cancellation of indebtedness) other
than the accrual of revenue in the Ordinary Course of Business. Notwithstanding
the foregoing, “Consolidated EBITDA” for Axiall and its Restricted Subsidiaries
for the Fiscal Quarter ended (i) March 31, 2012 shall be deemed to be
$159,251,000, (ii) June 30, 2012 shall be deemed to be $160,715,000,
(iii) September 30, 2012 shall be deemed to be $215,708,000 and
(iv) December 31, 2012 shall be deemed to be $199,717,000, in each case, after
giving effect on a pro forma basis to the Transactions.

Notwithstanding the preceding sentence, amounts relating to a subsidiary of a
Person will be added to or deducted from net income to compute Consolidated
EBITDA of such Person only to the extent (and in the same proportion) that the
net income (loss) of such subsidiary was included in calculating the net income
of such Person.

 

-76-



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of Axiall and its consolidated Restricted Subsidiaries
after deducting therefrom all current liabilities (excluding any current
liabilities that are by their terms extendable or renewable at the option of the
obligor thereunder for more than 12 months after the date of determination;
total prepaid expenses and deferred charges, and all goodwill, trade names,
trademarks, patents, licenses, copyrights and other intangible assets, all as
set forth, or on a pro forma basis, as would be set forth, on the consolidated
balance sheet of Axiall and its consolidated Restricted Subsidiaries for
Axiall’s most recently completed fiscal quarter, prepared in accordance with
GAAP.

“Consolidated Secured Debt Ratio” means, as of any date of determination, the
ratio of (a) consolidated total Indebtedness of Axiall and its Restricted
Subsidiaries on the date of determination that constitutes the Obligations, the
Secured Notes, ABL Facility, any Other Pari Passu Lien Obligations and any
Capital Lease Obligations to (b) the aggregate amount of Consolidated EBITDA for
the then most recent four full Fiscal Quarters for which internal financial
statements of Axiall and its Subsidiaries, are available.

For purposes of calculating the Consolidated Secured Debt Ratio for any
applicable period during which any Subject Transaction is consummated, the
Consolidated Secured Debt Ratio will be calculated in accordance with
Section 11.7.

“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Restricted Subsidiaries at such date determined on a
consolidated basis in conformity with GAAP minus (a) any minority interest in
any Person that would be reflected on a consolidated balance sheet of such
Person and its Subsidiaries at such date prepared in conformity with GAAP and
(b) any securities issued by such Person held as treasury securities.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any Property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another Person. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed or supported. The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise supported or,
if not a fixed and determined amount, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

 

-77-



--------------------------------------------------------------------------------

“Control Agreement” as such term is defined in the Pledge and Security
Agreement.

“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

“Credit Parties” means the Borrower and the Guarantors.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Designated Non-Cash Consideration” means the fair market value (as determined
by Borrower in good faith) of non-cash consideration received by a Credit Party
or a Restricted Subsidiary in connection with a sale or disposition pursuant to
Section 5.2(g) that is designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth the
basis of such valuation (which amount will be reduced by the fair market value
of the portion of the non-cash consideration converted to cash or Cash
Equivalents).

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
subsections 5.2(a), 5.2(c) and 5.2(f) and (b) the sale or transfer by any Credit
Party or any Subsidiary of a Credit Party of any Stock or Stock Equivalent
issued by any Subsidiary of a Credit Party and held by such transferor Person.

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower in
order to purchase Loans in accordance with the following procedures or such
other procedures as may be agreed to between the Administrative Agent and the
Borrower:

(A) Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders) that
Loans will be the subject of an Auction (an “Auction Notice”). Each Auction
Notice shall be in a form reasonably acceptable to the Administrative Agent and
shall contain (i) the total cash value of the bid, in a minimum amount of
$10,000,000 with minimum increments of $1,000,000 (the “Auction Amount”), and
(ii) the discount to par, which shall be a range (the “Discount Range”) of
percentages of the par principal amount of the Loans at issue that represents
the range of purchase prices that could be paid in the Auction.

(B) Reply Procedures. In connection with any Auction, each Lender may, in its
sole discretion, participate in such Auction and may provide the Administrative
Agent with a notice of participation (the “Return Bid”) which shall be in a form
reasonably acceptable to the Administrative Agent and shall specify (i) a
discount to par that must be expressed as a price (the “Reply Discount”), which
must be within the Discount Range, and (ii) a principal amount of the Loans
which must be in increments of $1,000,000 (the “Reply Amount”). A Lender may
avoid the minimum increment amount condition solely when submitting a Reply
Amount equal to the Lender’s entire remaining amount of the applicable Loans.
Lenders may only submit one Return Bid per Auction. In addition to the Return
Bid, the participating Lender must execute and deliver, to be held in escrow by
the Administrative Agent, a form of Assignment.

 

-78-



--------------------------------------------------------------------------------

(C) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Borrower can complete the Auction at the Auction Amount; provided that, in
the event that the Reply Amounts are insufficient to allow the Borrower to
complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), the Borrower shall either, at its election, (i) withdraw the Auction
or (ii) complete the Auction at an Applicable Discount equal to the highest
Reply Discount sufficient to allow a purchase of the entire Auction Amount. The
Borrower shall purchase the Loans (or the respective portions thereof) from each
Lender with a Reply Discount that is equal to or greater than the Applicable
Discount (“Qualifying Bids”) at the Applicable Discount; provided that if the
aggregate proceeds required to purchase all Loans subject to Qualifying Bids
would exceed the Auction Amount for such Auction, the Borrower shall purchase
such Loans at the Applicable Discount ratably based on the principal amounts of
such Qualifying Bids (subject to rounding requirements specified by the
Administrative Agent). Each participating Lender will receive notice of a
Qualifying Bid as soon as reasonably practicable but in no case later than five
Business Days from the date the Return Bid was due.

(D) Additional Procedures. Once initiated by an Auction Notice, the Borrower may
not withdraw an Auction other than a Failed Auction. Furthermore, in connection
with any Auction, upon submission by a Lender of a Qualifying Bid, such Lender
(each, a “Qualifying Lender”) will be obligated to sell the entirety or its
allocable portion of the Reply Amount, as the case may be, at the Applicable
Discount.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service acceptable to Administrative Agent.

“Environmental Laws” means all present and future Requirements of Law and
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Environmental Liabilities” means all Liabilities (including the costs of
Remedial Actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and the cost of attorney’s fees) that may be imposed on, incurred by
or asserted against any Credit Party or any Subsidiary of any Credit Party as a
result of, or related to, any claim, suit, action, investigation, proceeding or
demand by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law or
otherwise, arising under any Environmental Law or in connection with any
environmental, health or safety condition or with any Release and resulting from
the ownership, lease, sublease or other operation or occupation of property by
any Credit Party or any Subsidiary of any Credit Party, whether on, prior or
after the date hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

 

-79-



--------------------------------------------------------------------------------

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of the Code or other Requirements of Law to qualify thereunder; (j) a
Title IV plan is in “at risk” status within the meaning of Code Section 430(k);
(k) a Multiemployer Plan is in “endangered status” or “critical status” within
the meaning of Section 432(b) of the Code; and (l) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of any material
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.

“Ethylene Cracker Facility” means a facility, a primary purpose of which is the
cracking, generation or production of ethylene (or with the intent to convert or
modify to the cracking, generation or production of ethylene).

“Ethylene Cracker Investment” means any one or more of the following: (a) any
Investment in any Person (including, without limitation, through an Acquisition,
joint venture arrangement, capital investment or similar Investment, or the
guarantee of any Indebtedness of such Person) whose primary business consists of
constructing, acquiring, owning, refurbishing, upgrading or otherwise operating
an Ethylene Cracker Facility or (b) the entering into of one or more long-term
supply contracts for the purchase of ethylene including, without limitation,
long-term supply contracts that provide for take-or-pay or similar payments.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

“Excess Cash Flow” means, for any Excess Cash Flow Period, cash provided by
operating activities of Axiall and its consolidated Restricted Subsidiaries
during such Excess Cash Flow Period, as shown on the financial statements for
such Excess Cash Flow Period delivered pursuant to Section 4.01, minus, without
duplication:

(i) scheduled principal payments in respect of Indebtedness of Axiall and its
Restricted Subsidiaries, in each case made with Internally Generated Cash during
such Excess Cash Flow Period; minus

(ii) Consolidated Capital Expenditures, in each case made with Internally
Generated Cash during such Excess Cash Flow Period; minus

 

-80-



--------------------------------------------------------------------------------

(iii) the amount of any increase in “restricted cash” of Axiall and its
Restricted Subsidiaries (as determined in accordance with GAAP) from the first
day of such Excess Cash Flow Period to the last day of such Excess Cash Flow
Period; minus

(iv) without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods or such Excess Cash Flow Period, to the extent set
forth in a certificate of a Responsible Officer delivered to Administrative
Agent at or before the time the Compliance Certificate for the period ending
simultaneously with such Excess Cash Flow Period is required to be delivered
pursuant to subsection 4.2(b), the aggregate amount that shall be required to be
paid in cash in respect of Consolidated Capital Expenditures to be made by the
Borrower or any Subsidiary during the 90 days following such Excess Cash Flow
Period pursuant to binding contracts (the “Contract Amount”) entered into prior
to or during such Excess Cash Flow Period; provided that to the extent the
aggregate amount of Internally Generated Cash actually utilized to finance such
Consolidated Capital Expenditures during such 90-day period is less than the
Contract Amount, the amount of such shortfall shall be added to Excess Cash Flow
for the Excess Cash Flow Period following such Excess Cash Flow Period; plus

(v) the amount of any decrease in “restricted cash” of Axiall and its Restricted
Subsidiaries (as determined in accordance with GAAP) from the first day of such
Excess Cash Flow Period to the last day of such Excess Cash Flow Period.

“Excess Cash Flow Period” means (i) the period taken as one accounting period
from April 1, 2013 and ending on December 31, 2013 and (ii) each Fiscal Year of
the Borrower thereafter.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to Administrative Agent any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder, (a) any taxes imposed on or measured by its overall
net income (however denominated), net profits or capital of such Person and
franchise taxes imposed in lieu thereof by the jurisdiction under the laws of
which such recipient (i) is organized or incorporated, (ii) maintains its
principal lending office or, in the case of any Lender, its applicable lending
office with respect to this Agreement or (iii) has a present or former
connection other than a connection resulting from entering into this Agreement
or receiving any payment under this Agreement; (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which such Lender is located, (c) in the case of any Lender any
U.S. federal withholding tax imposed on amounts payable to or for the account of
such Lender with respect to an interest in a Loan pursuant to a law in effect on
the date on which (x) such Lender acquires such interest in the Loan (other than
pursuant to an assignment request by the Borrowers under Section 9.22)) or
(y) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 10.1, amounts with respect such taxes were payable by
the Borrowers either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (d) in the case of any Lender, any withholding tax that is
attributable to such Lender’s failure or inability (other than as a result of a
change in any Requirement of Law) to comply with Section 10.1(f)) and (e) any
U.S. federal withholding taxes imposed under FATCA.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

-81-



--------------------------------------------------------------------------------

“E-System” means any electronic system approved by Administrative Agent,
including Intralinks® and ClearPar® and any other Internet or extranet-based
site, whether such electronic system is owned, operated or hosted by
Administrative Agent, any of its Related Persons or any other Person, providing
for access to data protected by passcodes or other security system.

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent in a commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means that certain Fee Letter, dated as of July 18, 2012, as may be
amended as of the date hereof, by and among Barclays, JPMorgan Chase Bank, N.A.
and Axiall.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party or indirectly by a Credit Party through one or more U.S.
Subsidiaries.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30, and December 31 of each
year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that covers flood perils with
deductibles, limits and sublimits that are commercially reasonable given the
size and character of the business of the Credit Parties.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

 

-82-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession), which are applicable to the circumstances as of the date
of determination, subject to Section 11.3 hereof.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantors” means (i) each of the U.S. Subsidiaries of the Borrower and
(ii) upon consummation of the PPG Acquisition, Axiall and each of its U.S.
Subsidiaries.

“Guaranty Agreement” means that certain guaranty agreement among the Guarantors
and the Administrative Agent dated as of January 28, 2013.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under any Environmental Law, including but
not limited to any “Hazardous Waste” as defined by RCRA, any “Hazardous
Substance” as defined under the Comprehensive Environmental Response,
Compensation, and Liability Act (CERCLA) (42 U.S.C. § 9601 et seq. (1980)), any
contaminant, pollutant, petroleum or any fraction thereof, asbestos, asbestos
containing material, polychlorinated biphenyls, mold, and radioactive substances
or any other substance that is toxic, ignitable, reactive, corrosive, caustic,
or dangerous.

“Holdco” means Rome Acquisition Holding Corp., a Nova Scotia unlimited liability
company and a Wholly Owned Subsidiary of Axiall.

“Holdco Loan” means that certain intercompany loan by Axiall to Holdco as
evidenced by that certain promissory note made as of October 3, 2006 executed by
Holdco in favor of Axiall.

“Immaterial Subsidiary” means any Subsidiary of Axiall (i) listed on Schedule
11.1(b), or (ii) both (A) owning assets having a book value of less than 2.5% of
Consolidated Net Tangible Assets and (B) having Consolidated EBITDA (calculated
solely for such Subsidiary) constituting less than 5% of Consolidated EBITDA of
Axiall and its Subsidiaries (including any Unrestricted Subsidiaries); provided,
that (x) the aggregate book value of the assets of all Immaterial Subsidiaries
at any time shall not exceed 5% of Consolidated Net Tangible Assets and (y) the
aggregate amount of Consolidated EBITDA (calculated solely for such Immaterial
Subsidiaries) at any time shall not exceed 5% of Consolidated EBITDA of Axiall
and its Subsidiaries (including any Unrestricted Subsidiaries).

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property,

 

-83-



--------------------------------------------------------------------------------

assets or businesses; (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to Property acquired by the Person (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such Property); (f) all Capital
Lease Obligations; (g) the principal balance outstanding under any synthetic
lease, off-balance sheet loan or similar off balance sheet financing product;
(h) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the latest Maturity Date, valued at, in
the case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations described in clause (a) or
(c) of the definition thereof in respect of indebtedness or obligations of
others of the kinds referred to in clauses (a) through (i) above. To the extent
that any recourse with respect to such Indebtedness is limited to solely to
property of a Person, the amount of Indebtedness of any Person for purposes of
clause (i) shall be equal to the lesser of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the fair market value (as determined by such Person
in good faith) of such property encumbered thereby.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including without limitation the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
December 22, 2009 (as amended, amended and restated, supplemented or otherwise
modified from time to time) between GE Capital, as revolving agent, and U.S.
Bank National Association, as notes collateral agent.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan, the last
day of each Interest Period applicable to such Loan and (b) with respect to Base
Rate, the first day of each month.

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two or three months (or, if made available by all
relevant Lenders, fourteen days) thereafter, as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation; provided, that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day which is not a Business Day, that Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

-84-



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the Maturity Date.

“Internally Generated Cash” means any cash of Axiall or any Subsidiary that is
not generated from a disposition, an Event of Loss, an incurrence of
Indebtedness or a capital contribution.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Credit Parties, including, but not limited to, all merchandise, raw
materials, parts, supplies, work in process and finished goods intended for
sale, together with all the containers, packing, packaging, shipping and similar
materials related thereto, and including such inventory as is temporarily out of
a Credit Party’s custody or possession, including inventory on the premises of
others and items in transit.

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Lender Party” means each of Administrative Agent, each Lender, each SPV and
each participant, in each case that is a “United States person” as defined in
Section 7701(a)(3) of the Code.

“Lender-Related Distress Event” means, with respect to any Lender or any Person
that directly or indirectly controls such Lender (each a “Distressed Person”),
(a) a voluntary or involuntary case with respect to such Distressed Person under
the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, (b) a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, (c) such Distressed Person is subject to a forced liquidation,
merger, sale or other change of majority control supported in whole or in part
by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by) the
U.S. government or other Governmental Authority, or (d) such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person or its assets to be, insolvent or
bankrupt. For purposes of this definition, control of a Person shall have the
same meaning as in the second sentence of the definition of “Affiliate”.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Administrative Agent.

 

-85-



--------------------------------------------------------------------------------

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR” means, for each Interest Period, a fluctuating rate per annum equal to
(i) the rate per annum determined by Administrative Agent to be the offered rate
appearing on the page of the Reuters Screen 01 Page as of 11:00 A.M. (London,
England time) which displays an average British Bankers Association Interest
Settlement Rate applicable to U.S. dollar deposits, or (ii) if the rate in
clause (i) above does not appear on such page or service or if such page or
service is not available, the rate per annum determined by Administrative Agent
to be the offered rate on such other page or other service which displays an
average British Bankers Association Interest Settlement Rate applicable to U.S.
dollar deposits as of 11:00 A.M. (London, England time), or (iii) if the rates
in clauses (i) and (ii) are not available, Administrative Agent’s offered
quotation rate to first class banks in the London interbank market, in each case
as adjusted for applicable reserve requirements; provided that in no event shall
LIBOR be less than 1.00% per annum.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or otherwise) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease, any financing lease having
substantially the same economic effect as any of the foregoing) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under a lease which is not a Capital Lease.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to
Article I, and may be a Base Rate Loan or a LIBOR Rate Loan.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Guaranty
Agreement, the Collateral Documents, the Intercreditor Agreement and all
documents delivered to Administrative Agent, the Collateral Agent and/or any
Lender in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means: (i) on the Closing Date, solely with respect to
the PPG Entities, a Closing Date Material Adverse Effect and (ii) on the Closing
Date (other than with respect to the PPG Entities) (a) a material adverse change
in, or a material adverse effect upon, the operations, business, Properties, or
financial condition of the Credit Parties and their Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Credit Party to repay the
Obligations or of any Credit Party to perform its obligations under this
Agreement or any other material Loan Document as and when required to be
performed under such document; or (c) a material adverse effect upon (A) the
legality, validity, binding effect or enforceability of this Agreement or any
other Loan Document, or (B) the perfection or priority of any Lien in respect of
any material portion of the Collateral granted to the Lenders or to
Administrative Agent for the benefit of the Secured Parties under any of the
Collateral Documents.

“Maturity Date” means January 28, 2017. Notwithstanding the foregoing, the
Maturity Date shall be 91 days prior to the Scheduled Secured Notes Maturity
Date unless prior to such accelerated Maturity Date, the Scheduled Secured Notes
Maturity Date has been effectively extended (by refinancing, repayment or
otherwise) to at least July 27, 2017.

 

-86-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate, in favor of the
Collateral Agent for the benefit of the Secured Parties, in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgage Amendment” has the meaning assigned to such term in Schedule 4.17.

“Mortgaged Property” has the meaning assigned to such term in Schedule 4.17.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

“Net Cash Proceeds” means proceeds in cash, checks or other cash equivalent
financial instruments (including Cash Equivalents) as and when received by the
Person making a Disposition and insurance proceeds received on account of an
Event of Loss, net of: (a) in the event of a Disposition (i) the direct costs
relating to such Disposition excluding amounts payable to the Borrower or any
Affiliate of the Borrower, (ii) sale, use or other transaction taxes paid or
payable as a result thereof and actual tax obligations in respect of any gain on
any such Disposition and (iii) amounts required to be applied to repay
principal, interest and prepayment premiums and penalties on Indebtedness
secured by a Lien on the asset which is the subject of such Disposition, which
Lien is prior to the Lien securing the Obligations in the case of Collateral and
(b) in the event of an Event of Loss, (i) all money actually applied to repair
or reconstruct the damaged Property or Property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments.

“Non-Funding Lender” means any Lender (a) that has failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due, (b) that has given verbal or written notice to
the Borrower, Administrative Agent or any Lender or has otherwise publicly
announced that such Lender believes it will fail to fund all payments required
to be made by it or fund all purchases of participations required to be funded
by it under this Agreement and the other Loan Documents, (c) as to which
Administrative Agent has a good faith belief that such Lender or an Affiliate of
such Lender has defaulted in fulfilling its obligations (as a lender or agent)
under syndicated credit facilities generally or (d) with respect to which one or
more Lender-Related Distress Events has occurred with respect to such Person or
any Person that directly or indirectly controls such Lender and Administrative
Agent has determined that such Lender may become a Non-Funding Lender. For
purposes of this definition, control of a Person shall have the same meaning as
in the second sentence of the definition of “Affiliate”.

 

-87-



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness (a) as to which neither Axiall nor any of
its Restricted Subsidiaries (i) provides credit support of any kind (including
any undertaking, agreement or instrument that would constitute Indebtedness),
(ii) is directly or indirectly liable as a Guarantor or otherwise, or
(iii) constitutes the lender and (b) no default with respect to which (including
any rights that the holders of the Indebtedness may have to take enforcement
action against an Unrestricted Subsidiary) would permit upon notice, lapse of
time or both any holder of any other Indebtedness of Axiall or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its stated
maturity date.

“Non-U.S. Lender Party” means each of Administrative Agent, each Lender, each
SPV and each participant, in each case that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under a Loan made by such Lender.

“Notice of Borrowing” means a notice given by the Borrower to Administrative
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.

“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, any Agent, any other Person required to be indemnified, that arises
under any Loan Document whether or not for the payment of money, whether arising
by reason of an extension of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired (including all interest, fees and
expenses which, but for filing of a petition in bankruptcy with respect to a
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against a Credit Party for such interest, fees or expenses in the
related bankruptcy).

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.

“OMERS Leases” means those certain leases, dated March 29, 2007, by and among
OMERS Realty Corporation, as landlord, Royal Group, Inc., as tenant, and Axiall,
as indemnifier, as amended, restated or modified from time to time.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Other Financing Documents” means, collectively the RMT Note Documents and the
ABL Facility documentation.

 

-88-



--------------------------------------------------------------------------------

“Other Pari Passu Lien Obligations” has the meaning given to such term in the
Intercreditor Agreement.

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

“Permitted Acquisition” means any Acquisition by (i) Axiall or any Restricted
Subsidiary of substantially all of the assets, business or division of a Target
or (ii) a Borrower or any Restricted Subsidiary of 100% of the Stock and Stock
Equivalents of a Target (including as a result of a merger or consolidation), in
each case, to the extent that each of the following conditions shall have been
satisfied:

(a) [Reserved]

(b) (1) the Borrower shall have notified Administrative Agent of such proposed
Acquisition at least ten (10) days prior to the consummation thereof, and
(2) with respect to any such Acquisition (or series of related Acquisitions)
involving consideration in excess of $50,000,000, (i) Administrative Agent shall
have received complete executed or conformed copies of each material document,
instrument and agreement executed by the Borrower or a Restricted Subsidiary in
connection with such Acquisition not more than twenty (20) Business Days after
such Acquisition (or such longer period as may be agreed to by Administrative
Agent in its sole discretion), and (ii) not less than five (5) Business Days
prior to such Acquisition, the Borrower shall have delivered to Administrative
Agent pro forma financial statements of Axiall and its Subsidiaries after giving
effect to the consummation of such Acquisition;

(c) the Borrower and its Subsidiaries (including any new Subsidiary) shall
execute and deliver the agreements, instruments and other documents required by
Section 4.13 and, unless prohibited under the applicable acquisition documents,
Administrative Agent shall have received, for the benefit of the Secured
Parties, a collateral assignment of the seller’s representations, warranties and
indemnities to the Borrower or any of its Subsidiaries under the acquisition
documents;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

(f) [Reserved]

(g) [Reserved]

(h) [Reserved]; and

(i) the business, assets or division acquired are for use, or the Target is
engaged in a business that is substantially similar to the businesses conducted
by the Credit Parties on the Closing Date, and business activities reasonably
related, ancillary or complementary thereto.

 

-89-



--------------------------------------------------------------------------------

“Permitted Joint Venture” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership) of which 50% of the total voting power of shares of Stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the
Restricted Subsidiaries of that Person or a combination thereof; and

(2) any partnership, joint venture, limited liability company or similar entity
of which (a) 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Restricted Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership
interests or otherwise; and

(3) either such Person or any Restricted Subsidiary of such Person is a
controlling general partner or no other Person controls such entity.

“Permitted Refinancing” means Indebtedness issued or given in exchange for, or
the proceeds of which are used to, extend, refinance, renew, replace or refund
Indebtedness that (a) has an aggregate outstanding principal amount not greater
than the aggregate principal amount of the Indebtedness being refinanced or
extended except by an amount equal to unpaid accrued interest and premium
(including tender premiums) thereon, plus OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such refinancing,
refunding, replacement, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise on terms
not less favorable in any material respect to the Credit Parties, taken as a
whole, than those of the Indebtedness being refinanced or extended as reasonably
determined by Axiall in good faith; provided that (other than with respect to
any Permitted Refinancing of the Secured Notes commenced prior to the Closing
Date), a certificate of a Responsible Officer delivered to the Administrative
Agent at least seven (7) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Axiall has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Axiall within such five (5) Business Day
period that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees).

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of December 22, 2009 (as may be amended, restated,
supplemented or otherwise modified from time to time), by and among Axiall, the
grantors from time to time party thereto and the Collateral Agent.

“PPG Chlor-alkali and Derivatives Business” means substantially all of the
assets and liabilities of the business of PPG relating to the production of
chlorine, caustic soda and related chemicals to be transferred to SpinCo
pursuant to the terms and conditions contained in the PPG Separation Agreement.

 

-90-



--------------------------------------------------------------------------------

“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Collateral Agent’s security interests (or interests similar thereto
under applicable law) against all or part of the Canadian assets including for
amounts owing for wages, employee source deductions, goods and services taxes,
sales taxes, harmonized sales taxes, municipal taxes, workers’ compensation,
Quebec corporate taxes, pension fund obligations and overdue rents, including
without limitation pursuant to the Civil Code of Quebec.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
or commodity contracts.

“RCRA” Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq. (1976)).

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Regulation S-X” means Regulation S-X promulgated under the Securities Act of
1933 (as amended).

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Repricing Transaction” shall mean (i) any prepayment or repayment of Loans with
the proceeds of, or any conversion of Loans into, any new or replacement tranche
of term loans bearing interest at an effective interest rate less than the
effective interest rate applicable to the Loans (as such comparative rates are
reasonably determined by Administrative Agent) and (ii) any amendment to the
Term Loan Facility that reduces the effective interest rate applicable to the
Loans (in each case, such effective interest rate shall take into account
margins, the applicable reserve adjusted LIBOR Rate or Base Rate floors,
original issue discount and upfront fees).

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the Aggregate Term Loan Commitment at such time or, if
the Term Loan Commitments shall not be in effect at such time, the Loans
outstanding at such time; provided, however, that if any Lender shall be a
Non-Funding Lender at such time, there shall be excluded from the determination
of Required Lenders at such time all Loans and Term Loan Commitments of such
Lender at such time.

 

-91-



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Responsible Officer” means the chief executive officer, corporate secretary,
the president, the controller, the chief financial officer. the treasurer or the
general counsel of the Borrower or any other officer having substantially the
same authority and responsibility; or, with respect to compliance with financial
covenants or delivery of financial information, the chief financial officer, the
controller or the treasurer of the Borrower or any other officer having
substantially the same authority and responsibility.

“Restricted Subsidiary” means any direct or indirect Subsidiary of SpinCo (and
following the PPG Acquisition, any direct or indirect Subsidiary of Axiall) that
is not an Unrestricted Subsidiary.

“Revolving Priority Collateral” as such term is defined in the Intercreditor
Agreement.

“RMT Note Documents” means the RMT Note Indenture, the RMT Notes and all
documents entered into in connection therewith.

“RMT Notes” means 4 5/8% senior unsecured notes due 2021 issued by PPG and
governed by the terms of the RMT Note Indenture in a maximum aggregate principal
amount of $688,000,000.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sanctioned Entity” means (a) a country or government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be a resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of “specially designated
nationals” maintained by OFAC.

“Scheduled Secured Notes Maturity Date” means January 15, 2017.

“Secured Note Documents” means the Secured Note Indenture, the Secured Notes and
all documents entered into in connection therewith.

“Secured Note Indenture” means the Indenture, dated as of the December 22, 2009,
by and among Axiall, the various Subsidiaries of Axiall party thereto as
guarantors, and U.S. Bank National Association, as trustee, governing the
Secured Notes.

“Secured Notes” means the 9% Senior Secured Notes due 2016 issued by Axiall and
governed by the terms of the Secured Note Indenture in a maximum aggregate
principal amount of approximately $447,000,000.

“Secured Party” means Administrative Agent, each Lender, each other Indemnitee
and each other holder of any Obligation of a Credit Party.

 

-92-



--------------------------------------------------------------------------------

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means Indebtedness of any Credit Party or any
Restricted Subsidiary of any Credit Party (i) which is subordinated to the
Obligations as to right and time of payment and as to other rights and remedies
thereunder, (ii) which does not mature or require principal payments to be made
in cash at any time prior to the date that is three months after the Maturity
Date and (iii) with respect to which no amortization payments are required to be
paid in cash, and having such other terms as are, in each case, reasonably
satisfactory to Administrative Agent.

“Subsidiary” of a Person means any corporation, association, limited liability
company, partnership, joint venture or other business entity of which more than
fifty percent (50%) of the voting Stock, is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” of SpinCo or Axiall, as applicable, shall mean
a “Restricted Subsidiary” (unless specified as an “Unrestricted Subsidiary”).

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

 

-93-



--------------------------------------------------------------------------------

“Tax Affiliate” means (a) SpinCo and its Subsidiaries, (b) any Affiliate of the
Borrower with which the Borrower files or is required to file tax returns on a
consolidated, combined, unitary or similar group basis and (c) upon consummation
of the PPG Acquisition, Axiall and its Subsidiaries.

“TCI” means Taiwan Chlorine Industries, Ltd., a Taiwanese company.

“TCI Interests” means the Stock and Stock Equivalents of TCI.

“Test Period” means the period of four consecutive Fiscal Quarters of the
Borrower ended on or prior to such time (taken as one accounting period);
provided that the first Test Period shall be June 30, 2013.

“Title Company” has the meaning assigned to such term in Schedule 4.17.

“Title IV Plan” means a pension plan, as defined in Section 3(2) of ERISA,
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA,
other than a Multiemployer Plan, to which any ERISA Affiliate incurs or
otherwise has any obligation or liability, contingent or otherwise.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) consolidated total Indebtedness of Axiall and its Restricted Subsidiaries on
the date of determination to (b) the aggregate amount of Consolidated EBITDA for
the then most recent four full Fiscal Quarters for which internal financial
statements of Axiall and its Restricted Subsidiaries are available, in each
case, subject to pro forma adjustments made in a manner consistent with
Section 11.7, for the most recent four quarters for which financial statements
are available.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Treasury Regulation” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations are amended from
time to time.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means any (a) Subsidiary of Axiall that is designated
by the board of directors of Axiall as an Unrestricted Subsidiary pursuant to a
resolution of such board of directors, but only to the extent that such
Subsidiary (i) has no Indebtedness other than Non-Recourse Debt, (ii) except as
permitted by Section 5.6 hereof is not party to any agreement, contract,
arrangement or understanding with Axiall or any Restricted Subsidiary of Axiall
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to Axiall or such Restricted Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of Axiall,
(iii) is a Person with respect

 

-94-



--------------------------------------------------------------------------------

to which neither Axiall nor any of its Restricted Subsidiaries has any direct or
indirect obligation (A) to subscribe for additional Stock or (B) to maintain or
preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results and (iv) has not guaranteed or
otherwise directly or indirectly provided credit support for any Indebtedness of
(a) Axiall or any of its Restricted Subsidiaries or (b) Subsidiary of an
Unrestricted Subsidiary; provided, that so long as such Indebtedness, guarantee
or credit support is unsecured or secured by Liens permitted by Section 5.1,
clauses (i) and (iii) and the percentage of credit support provided by or direct
or indirect liability of the Borrower or any of its Restricted Subsidiaries in
respect of such Indebtedness is less than or equal to the Borrower’s or
Restricted Subsidiary’s percentage ownership of the Stock of such Unrestricted
Subsidiary shall not apply to an Unrestricted Subsidiary whose principal
objective is constructing, acquiring, owning, refurbishing, upgrading or
operating an Ethylene Cracker Facility. As of the Closing Date, all Unrestricted
Subsidiaries are set forth on Schedule 11.1(c).

“U.S. Subsidiary” means each Wholly-Owned Subsidiary (other than any Immaterial
Subsidiary or Unrestricted Subsidiary) of SpinCo or Axiall, as applicable, that
is organized under the laws of any state of the United States or the District of
Columbia.

“U.S. Revolving Guaranty and Security Agreement” means that certain U.S. ABL
Guaranty and Security Agreement, dated as of December 22, 2009, made by the U.S.
credit parties therein in favor of administrative agent therein, for the benefit
of the secured parties therein, as the same may be amended, restated and/or
modified from time to time.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Stock and
Stock Equivalents, at the time as of which any determination is being made, is
owned, beneficially and of record, by any Credit Party, or by one or more of the
other Wholly-Owned Subsidiaries, or both.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement or any other

 

-95-



--------------------------------------------------------------------------------

Loan Document refers to any action taken or to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrower, Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all financial statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article V and Article VI shall be made, without giving effect to any
election under ASC Subtopic 825-10 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.” A breach of a financial covenant contained in Article VI shall be deemed
to have occurred as of any date of determination by Administrative Agent or as
of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to Administrative
Agent.

11.4 Payments. Administrative Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Credit Party. Any such determination
or redetermination by Administrative Agent shall be conclusive and binding for
all purposes, absent manifest error. No determination or redetermination by any
Secured Party or any Credit Party and no other currency conversion shall change
or release any obligation of any Credit Party or of any Secured Party (other
than Administrative Agent and its Related Persons) under any Loan Document, each
of which agrees to pay separately for any shortfall remaining after any
conversion and payment of the amount as converted. Administrative Agent may
round up or down, and may set up appropriate mechanisms to round up or down, any
amount hereunder to nearest higher or lower amounts and may determine reasonable
de minimis payment thresholds.

11.5 [Reserved].

11.6 [Reserved].

 

-96-



--------------------------------------------------------------------------------

11.7 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Consolidated Secured
Debt Ratio shall be calculated in the manner prescribed by this Section 11.7;
provided that, notwithstanding anything to the contrary in this Section 11.7,
when calculating the Consolidated Secured Debt Ratio for purposes of determining
actual compliance (and not compliance on a pro forma basis) with Section 6.1,
the events described in this Section 11.7 that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Consolidated Secured Debt Ratio, any
Permitted Acquisition or Disposition (each a “Subject Transaction”) (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Subject Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Subject Transaction) had occurred on the first day of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into any Credit Party or any of their Restricted
Subsidiaries since the beginning of such Test Period shall have made any Subject
Transaction that would have required adjustment pursuant to this Section 11.7,
then the Consolidated Secured Debt Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 11.7.

(c) In the event that any Credit Party or any of their Restricted Subsidiaries
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the Consolidated Secured Debt Ratio, as the case may be
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period or (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Consolidated Secured
Debt Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period.

(d) Whenever pro forma effect is to be given to a Subject Transaction, the pro
forma calculations shall be made on a pro forma basis (including pro forma
adjustments (solely to the extent that such adjustments are (A) made consistent
with the definition of Consolidated EBITDA and (B) (x) are of the type that
would be permitted pursuant to Article XI of Regulation S-X and as interpreted
by the staff of the Securities and Exchange Commission or (y) are reasonably
consistent with the purposes of such Regulation S-X as determined in good faith
by Axiall and reasonably acceptable to Administrative Agent)) using the
historical financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Axiall and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

11.8 Intecreditor Agreement. Each Lender hereby authorizes the Administrative
Agent to deliver any notices or other documentation to the Notes Collateral
Agent and/or Revolving Collateral Agent

 

-97-



--------------------------------------------------------------------------------

(as defined in the Intercreditor Agreement), on its behalf, to evidence that it
has entered into this Agreement. Each of the PPG Entities hereby acknowledge and
agree that it (i) has received a copy of the Intercreditor Agreement, consents
thereto, agrees to recognize all rights granted thereby to the parties
contemplated therein, and will not do any act or perform any obligation which is
not in accordance with the agreements set forth therein and (ii) is not an
intended beneficiary or third party beneficiary under the Intercreditor
Agreement.

[Signature Pages Follow]

 

-98-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: EAGLE SPINCO INC. By:  

/s/ Michael H. McGarry

  Name:   Michael H. McGarry   Title:   President

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and as Lender By:  

/s/ Ann E. Sutton

  Name:   Ann E. Sutton   Title:   Director

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC, as Lender By:  

/s/ Jeffrey M. Foley

  Name:   Jeffrey M. Foley   Title:   Managing Director

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Brian Knapp

  Name:   Brian Knapp   Title:   Vice President

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ James S. Wolfe

  Name:   James S. Wolfe   Title:   Managing Director     Head of US Leveraged
Finance

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]